Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 1 of 249
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 2 of 249
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 3 of 249
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 4 of 249
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 5 of 249




              EXHIBIT 1
        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 6 of 249
                                        Wall Exhibit 1


                               Fees & Expenses Paid By Cisco
                                     Invoice     Invoice        Billing         Amount Paid
              Vendor
                                    Number         Date          Date             by Cisco
Baker Botts LLP                     1520717        10/19/16   8/1/16-8/31/16    $ 100,346.98
Baker Botts LLP                     1523924        11/10/16   9/1/16-9/30/16    $ 114,174.13
Baker Botts LLP                     1525202    11/18/2016                      $     7,450.00
Baker Botts LLP                     1525202    11/18/2016                      $   12,375.00
Baker Botts LLP                     1525202        11/18/16 10/1/16-10/31/16    $ 101,989.10
Baker Botts LLP                     1528964         12/8/16 11/1/16-11/30/16    $ 122,022.04
Baker Botts LLP                     1532512         1/17/17 12/1/16-12/31/16    $ 107,121.73
Baker Botts LLP                     1538436         2/28/17   1/1/17-1/31/17    $ 127,811.16
TETRIS LLC                         INV028716        3/22/17                     $       468.48
Baker Botts LLP                     1542247         3/28/17   2/1/17-2/28/17    $ 206,198.80
Lighthouse Document Technologies     126686         3/31/17                     $   54,547.33
Baker Botts LLP                     1545696         4/24/17   3/1/17-3/31/17    $ 202,968.35
Lighthouse Document Technologies     127561         4/30/17                     $     2,900.01
Baker Botts LLP                     1549529         5/23/17   4/1/17-4/30/17    $ 224,327.30
Baker Botts LLP                     1550754         5/30/17                     $       894.14
Baker Botts LLP                     1550775         5/30/17                     $ 172,631.34
Baker Botts LLP                    20170719A        5/30/17                     $     5,225.00
Baker Botts LLP                    20170719B        5/30/17                     $   19,825.00
Baker Botts LLP                    20170719C        5/30/17                     $     2,714.55
Baker Botts LLP                    20170719D        5/30/17                     $     1,125.00
Lighthouse Document Technologies     127629         5/31/17                     $     6,524.70
LEVEL 2 LEGAL SOLUTIONS               1454           6/8/17                     $   14,923.10
LEVEL 2 LEGAL SOLUTIONS               1455           6/8/17                     $   10,030.30
LEVEL 2 LEGAL SOLUTIONS               1457           6/8/17                     $   15,031.00
Baker Botts LLP                     1554628         6/28/17   5/1/17-5/31/17    $ 325,000.00
Baker Botts LLP                     1555104         6/29/17                     $   44,172.66
Lighthouse Document Technologies     128633         6/30/17                     $   31,805.00
LEVEL 2 LEGAL SOLUTIONS               1468           7/6/17                     $       400.00
Baker Botts LLP                     1557216         7/19/17   6/1/17-6/30/17    $ 325,000.00
Baker Botts LLP                     1557660         7/21/17                     $   76,448.49
Lighthouse Document Technologies     128747         7/31/17                     $     8,920.20
LEVEL 2 LEGAL SOLUTIONS               1496           8/4/17                     $   28,240.20
Lighthouse Document Technologies     129266         8/31/17                     $     3,199.50
Baker Botts LLP                     1563409         8/31/17   7/1/17-7/31/17    $ 325,000.00
Desmarais LLP                         3409           9/1/17   8/1/17-8/31/17    $ 389,583.33
Desmarais LLP                        3408(2)         9/1/17                     $     1,493.87
Baker Botts LLP                     1564407          9/8/17                     $ 130,669.04
LEVEL 2 LEGAL SOLUTIONS               1523          9/18/17                     $   40,422.20
Baker Botts LLP                     1567681         9/29/17   8/1/17-8/31/17    $ 323,412.04
Baker Botts LLP                     1568107         9/29/17                     $ 307,516.73
Desmarais LLP                         3456          9/30/17                     $   38,289.97
        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 7 of 249
                                        Wall Exhibit 1


                               Fees & Expenses Paid By Cisco
                                     Invoice     Invoice        Billing        Amount Paid
              Vendor
                                     Number        Date          Date            by Cisco
Lighthouse Document Technologies     129746         9/30/17                    $    3,082.00
Desmarais LLP                          3448         10/1/17   9/1/17-9/30/17   $ 389,583.33
Desmarais LLP                          3457         10/1/17                    $   35,643.59
Baker Botts LLP                      1570309       10/23/17                    $    6,332.20
Desmarais LLP                          3528        10/31/17 10/1/19-10/31/19   $ 389,583.33
Lighthouse Document Technologies      131595       10/31/17                    $    3,115.30
Desmarais LLP                          3537         11/1/17                    $ 122,140.52
Desmarais LLP                          3538         11/1/17                    $ 143,347.22
Desmarais LLP                          3540        11/15/17                    $ 750,000.00
Baker Botts LLP                     1574085A       11/15/17                    $      156.50
Baker Botts LLP                     1574085B       11/15/17                    $    2,256.66
Baker Botts LLP                      1575769       11/21/17                    $   37,500.00
Lighthouse Document Technologies      132728       11/30/17                    $    3,115.30
Desmarais LLP                          3587         12/1/17 11/1/17-11/30/17   $ 389,583.33
Desmarais LLP                          3602         12/1/17                    $    2,309.26
Desmarais LLP                          3604         12/1/17                    $   44,891.43
Desmarais LLP                          3605         12/1/17                    $   64,944.12
Lighthouse Document Technologies      133868       12/31/17                    $    3,115.30
Desmarais LLP                          3628          1/1/18                    $    2,032.80
Desmarais LLP                          3629          1/1/18                    $   47,244.77
Desmarais LLP                          3630          1/1/18                    $ 172,712.00
Desmarais LLP                          3631          1/1/18                    $   43,841.00
Desmarais LLP                          3632          1/1/18                    $       34.70
Baker Botts LLP                     1581618A        1/19/18                    $    1,564.15
Desmarais LLP                          3678         1/31/18                    $    1,830.39
Lighthouse Document Technologies      135019        1/31/18                    $    3,115.30
Lighthouse Document Technologies      136210        2/28/18                    $    3,120.20
Desmarais LLP                          3752          3/1/18   2/1/18-2/28/18   $   35,000.00
Desmarais LLP                          3768          3/1/18                    $       26.30
Lighthouse Document Technologies      138054        3/31/18                    $    3,120.20
Desmarais LLP                          3845          4/1/18   3/1/18-3/31/18   $   35,000.00
Lighthouse Document Technologies      139253        4/30/18                    $    3,120.20
Desmarais LLP                          3901          5/1/18   4/1/18-4/30/18   $   35,000.00
Lighthouse Document Technologies      140436        5/31/18                    $    3,120.20
Desmarais LLP                          3970          6/1/18   5/1/18-5/31/18   $   35,000.00
Lighthouse Document Technologies     141751         6/30/18                    $    3,120.20
Desmarais LLP                          4058          7/1/18   6/1/18-6/30/18   $   35,000.00
Desmarais LLP                          4065          7/1/18                    $       98.30
Desmarais LLP                          4066          7/1/18                    $      147.05
Lighthouse Document Technologies     143693         7/31/18                    $    3,125.10
Desmarais LLP                          4112          8/1/18                    $      910.14
        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 8 of 249
                                        Wall Exhibit 1


                               Fees & Expenses Paid By Cisco
                                     Invoice     Invoice        Billing        Amount Paid
             Vendor
                                    Number         Date          Date            by Cisco
Desmarais LLP                         4113           8/1/18   7/1/18-7/31/18   $   35,000.00
Lighthouse Document Technologies     145018         8/31/18                    $    3,125.10
Desmarais LLP                         4182           9/1/18   8/1/18-8/31/18   $   35,000.00
Desmarais LLP                         4184           9/1/18                    $         3.35
Lighthouse Document Technologies     146502         9/30/18                    $    3,125.10
Desmarais LLP                         4205          10/1/18   9/1/18-9/30/18   $   35,000.00
Lighthouse Document Technologies     147934        10/31/18                    $    3,034.00
Desmarais LLP                         4250          11/1/18 10/1/18-10/31/18   $   35,000.00
Lighthouse Document Technologies     150522        11/30/18                    $    3,034.00
Lighthouse Document Technologies     151189        12/31/18                    $    1,705.00
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 9 of 249




              EXHIBIT 2
Invoice - 1520717 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=778
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 10 of 249

         Header Information


               Invoice Number: 1520717                                       Billing Start Date: 8/1/16
                         Vendor: Baker Botts LLP                                 Billing End Date: 8/31/16
                   Invoice Date: 10/19/16                                        Submitted Total: $150,000.00
                  Received Date: 11/8/16                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment        Tax                  Amount
           Fees                                 $150,000.00              $0.00              $0.00                $0.00      $150,000.00

           Expenses                                    $0.00             $0.00              $0.00                $0.00            $0.00

           Invoice Total (USD)                 $150,000.00               $0.00             $0.00              $0.00        $150,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 5 of 5

           Item        Date        Type Category                    TK              Rate            Units Disc     Adj     Amt
                        8/16/16      Fee   L120 Analysis/Strategy   Stacy, Wayne    $100,346.98     1.00   $0.00   $0.00   $100,346.98
           26609788 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation

                        8/23/16      Fee   L120 Analysis/Strategy   Stacy, Wayne    $8,246.23       1.00   $0.00   $0.00   $8,246.23
           26624482 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                        8/8/16       Fee   L120 Analysis/Strategy   Stacy, Wayne    $12,208.59      1.00   $0.00   $0.00   $12,208.59
           26631388 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                        8/19/16      Fee   L120 Analysis/Strategy   Stacy, Wayne    $3,160.33       1.00   $0.00   $0.00   $3,160.33
           26632046 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




1 of 2                                                                                                                        12/12/2017, 10:19 AM
Invoice - 1520717 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=778
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 11 of 249

           Item        Date      Type Category                   TK             Rate          Units Disc      Adj     Amt
                       8/17/16   Fee    L120 Analysis/Strategy   Stacy, Wayne   $26,037.87     1.00   $0.00   $0.00   $26,037.87
           26665577 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




2 of 2                                                                                                                   12/12/2017, 10:19 AM
Invoice - 1523924 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=706
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 12 of 249

         Header Information


               Invoice Number: 1523924                                       Billing Start Date: 9/1/16
                         Vendor: Baker Botts LLP                                 Billing End Date: 9/30/16
                   Invoice Date: 11/10/16                                        Submitted Total: $150,000.00
                  Received Date: 11/10/16                                              Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 1
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment        Tax                  Amount
           Fees                                 $150,000.00              $0.00              $0.00                $0.00      $150,000.00

           Expenses                                    $0.00             $0.00              $0.00                $0.00            $0.00

           Invoice Total (USD)                 $150,000.00               $0.00             $0.00              $0.00        $150,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 5 of 5

           Item        Date        Type Category                    TK              Rate            Units Disc     Adj     Amt
                        9/2/16       Fee   L120 Analysis/Strategy   Stacy, Wayne    $114,174.13     1.00   $0.00   $0.00   $114,174.13
           26646608 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation

                        9/1/16       Fee   L120 Analysis/Strategy   Stacy, Wayne    $9,230.16       1.00   $0.00   $0.00   $9,230.16
           26658829 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                        9/1/16       Fee   L120 Analysis/Strategy   Stacy, Wayne    $23,749.99      1.00   $0.00   $0.00   $23,749.99
           26665607
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:
                        Warning: Potential duplicate charge on : current invoice (line item 26658829)

           26739778 9/7/16           Fee   L120 Analysis/Strategy   Stacy, Wayne    $2,372.76       1.00   $0.00   $0.00   $2,372.76




1 of 2                                                                                                                        12/12/2017, 10:20 AM
Invoice - 1523924 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=706
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 13 of 249

           Item        Date      Type Category                   TK             Rate          Units Disc      Adj     Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                       9/22/16   Fee    L120 Analysis/Strategy   Stacy, Wayne   $472.96        1.00   $0.00   $0.00   $472.96
           26739934 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




2 of 2                                                                                                                   12/12/2017, 10:20 AM
Invoice - 1525202 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=484
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 14 of 249

         Header Information


               Invoice Number: 1525202                                     Billing Start Date: 10/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 10/31/16
                   Invoice Date: 11/18/16                                     Submitted Total: $150,000.00
                  Received Date: 11/21/16                                           Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit      Discount          Adjustment         Tax                 Amount
           Fees                                $129,712.60            $0.00               $0.00              $0.00      $129,712.60

           Expenses                             $20,287.40            $0.00             $351.75              $0.00       $19,935.65

           Invoice Total (USD)                $150,000.00             $0.00             $351.75             $0.00      $149,648.25



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 19 of 19

           Item        Date          Type    Category                 TK        Rate          Units Disc     Adj        Amt
                        10/5/16      Expense E106 Online research               $5.06         1.00      $0.00 $0.00     $5.06
           13652833 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                              E121
                        10/13/16 Expense                                        $7,450.00     1.00      $0.00 $0.00     $7,450.00
                                              Arbitrators/mediators
           13654198
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: JAMS, INC. JAMS, INC. Mediation Fees DAS

                        10/12/16 Expense E112 Court fees                        $117.25       3.00      $0.00 $351.75 $0.00

                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Courtlink USER DEFINED 1: Document Retrieval E USER DEFINED 2: 3500 items in ''2:02
           13659538
                         Adjusted
                        Adjustment: 11/29/16 - Discount adjusted to 351.75 United States of America, Dollars - USD - Force,
                        Kimberly D




1 of 3                                                                                                                    12/12/2017, 10:24 AM
Invoice - 1525202 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=484
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 15 of 249

           Item        Date      Type      Category                 TK       Rate         Units Disc    Adj        Amt
                           Reason for Adjustment: Outside Billing Guidelines
                           Comments to Requester: Cisco does not reimburse for COURTLINK expenses.
                           In House Comments: Cisco does not reimburse for COURTLINK expenses.

                                           E107 Delivery
                       10/20/16 Expense                                      $9.84        1.00   $0.00 $0.00       $9.84
                                           services/messengers
           13659863
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       10/20/16 Expense                                      $9.84        1.00   $0.00 $0.00       $9.84
                                           services/messengers
           13659864
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       10/20/16 Expense                                      $13.79       1.00   $0.00 $0.00       $13.79
                                           services/messengers
           13659865
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       10/18/16 Expense E106 Online research                 $22.77       1.00   $0.00 $0.00       $22.77
           13662209 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       10/31/16 Expense E119 Experts                         $12,375.00   1.00   $0.00 $0.00       $12,375.00
           13671938 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF STUART LIPOFF Expert Fees for Stuart Lipoff DAS

                       10/24/16 Expense E106 Online research                 $22.77       1.00   $0.00 $0.00       $22.77
           13673318 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                           E107 Delivery
                       10/20/16 Expense                                      $14.43       1.00   $0.00 $0.00       $14.43
                                           services/messengers
           13674873
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       10/27/16 Expense                                      $10.55       1.00   $0.00 $0.00       $10.55
                                           services/messengers
           13674874
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       10/5/16    Expense E112 Court fees                    $0.10        2.00   $0.00 $0.00       $0.20
           13676804 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: NJDC USER DEFINED 2: 062891.4036 WESTBROO

                       10/12/16 Expense E112 Court fees                      $0.10        9.00   $0.00 $0.00       $0.90
           13676805 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: TXEDC USER DEFINED 2: 062891.4066

                       10/14/16 Expense E112 Court fees                      $0.10        5.00   $0.00 $0.00       $0.50
           13676806 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: TXEDC USER DEFINED 2: 062891.4066

                                                                    Stacy,
           26746444 10/3/16       Fee      L120 Analysis/Strategy            $25,597.69   1.00   $0.00 $0.00       $25,597.69
                                                                    Wayne




2 of 3                                                                                                                12/12/2017, 10:24 AM
Invoice - 1525202 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=484
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 16 of 249

           Item        Date      Type      Category                 TK       Rate         Units Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                                                                    Stacy,
                       10/5/16    Fee      L120 Analysis/Strategy            $101,989.10 1.00    $0.00 $0.00       $101,989.10
                                                                    Wayne
           26755535
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Straight Path Litigation

                                                                    Stacy,
                       10/10/16 Fee        L120 Analysis/Strategy            $607.28      1.00   $0.00 $0.00       $607.28
                                                                    Wayne
           26819069
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                                                                    Stacy,
                       10/24/16 Fee        L120 Analysis/Strategy            $1,253.22    1.00   $0.00 $0.00       $1,253.22
                                                                    Wayne
           26819349
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                                                                    Stacy,
                       10/7/16    Fee      L120 Analysis/Strategy            $265.31      1.00   $0.00 $0.00       $265.31
                                                                    Wayne
           26820032
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:




3 of 3                                                                                                                12/12/2017, 10:24 AM
Invoice - 1528964 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=999
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 17 of 249

         Header Information


               Invoice Number: 1528964                                      Billing Start Date: 11/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 11/30/16
                   Invoice Date: 12/8/16                                      Submitted Total: $150,000.00
                  Received Date: 12/9/16                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               1
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount            Adjustment       Tax                Amount
           Fees                                $150,000.00            $0.00                $0.00              $0.00      $150,000.00

           Expenses                                   $0.00           $0.00                $0.00              $0.00             $0.00

           Invoice Total (USD)                $150,000.00            $0.00                 $0.00             $0.00      $150,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 5 of 5

           Item        Date          Type Category                    TK            Rate           Units Disc    Adj     Amt
                                                                         Stacy,
                        11/1/16      Fee   L120 Analysis/Strategy                   $122,022.04 1.00      $0.00 $0.00 $122,022.04
                                                                         Wayne
           26842109
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation

                                                                         Stacy,
                        11/1/16      Fee   L120 Analysis/Strategy                   $24,617.86     1.00   $0.00 $0.00 $24,617.86
                                                                         Wayne
           26842139
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:
                        Warning: Potential duplicate charge on : current invoice (line item 26842109)

                                                                         Stacy,
                        11/10/16 Fee       L120 Analysis/Strategy                   $2,101.25      1.00   $0.00 $0.00 $2,101.25
                                                                         Wayne
           26874744
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:




1 of 2                                                                                                                      12/12/2017, 10:25 AM
Invoice - 1528964 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=999
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 18 of 249

           Item        Date      Type Category                       TK       Rate          Units Disc     Adj     Amt
                                        L190 Other Case              Stacy,
                       11/8/16    Fee                                         $841.84        1.00   $0.00 $0.00 $841.84
                                        Assessment, Dev and Admin    Wayne
           26932937
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                                                                     Stacy,
                       11/11/16 Fee     L120 Analysis/Strategy                $417.01        1.00   $0.00 $0.00 $417.01
                                                                     Wayne
           26948765
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:                    )




2 of 2                                                                                                                12/12/2017, 10:25 AM
Invoice - 1532512 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=219
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 19 of 249

         Header Information


               Invoice Number: 1532512                                      Billing Start Date: 12/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 12/31/16
                   Invoice Date: 1/17/17                                      Submitted Total: $150,000.00
                  Received Date: 1/17/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount           Adjustment        Tax                Amount
           Fees                               $150,000.00             $0.00              $0.00              $0.00      $150,000.00

           Expenses                                 $0.00             $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)               $150,000.00              $0.00              $0.00             $0.00      $150,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 4 of 4

           Item        Date        Type Category                      TK          Rate           Units Disc    Adj     Amt
                                                                       Stacy,
                        12/1/16 Fee     L390 Other Discovery                       $107,121.73 1.00     $0.00 $0.00 $107,121.73
                                                                       Wayne
           26939207
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation

                                                                       Stacy,
                        12/1/16 Fee     L120 Analysis/Strategy                     $30,350.00    1.00   $0.00 $0.00 $30,350.00
                                                                       Wayne
           26949547
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:

                                                                       Stacy,
                        12/7/16 Fee     L120 Analysis/Strategy                     $11,119.89    1.00   $0.00 $0.00 $11,119.89
                                                                       Wayne
           26966536
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:




1 of 2                                                                                                                    12/12/2017, 10:27 AM
Invoice - 1532512 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=219
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 20 of 249

           Item        Date     Type Category                        TK        Rate          Units Disc     Adj     Amt
                                        L110 Fact                     Stacy,
                       12/9/16 Fee                                             $1,408.38      1.00   $0.00 $0.00 $1,408.38
                                        Investigation/Development     Wayne
           27025724
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:




2 of 2                                                                                                                 12/12/2017, 10:27 AM
Invoice - 1538436 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=815
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 21 of 249

         Header Information


               Invoice Number: 1538436                                      Billing Start Date: 1/1/17
                         Vendor: Baker Botts LLP                              Billing End Date: 1/31/17
                   Invoice Date: 2/28/17                                      Submitted Total: $150,000.00
                  Received Date: 3/2/17                                             Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount        Adjustment        Tax                Amount
           Fees                                 $150,000.00           $0.00              $0.00              $0.00      $150,000.00

           Expenses                                    $0.00          $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)                 $150,000.00            $0.00              $0.00             $0.00      $150,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 4 of 4

           Item        Date        Type Category                      TK          Rate           Units Disc    Adj     Amt
                                                                      Stacy,
                        1/4/17       Fee   L120 Analysis/Strategy                  $4,324.66     1.00    $0.00 $0.00 $4,324.66
                                                                      Wayne
           27027527
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:

                                           L250 Other Written         Stacy,
                        1/1/17       Fee                                           $127,811.16 1.00      $0.00 $0.00 $127,811.16
                                           Motions/Submissions        Wayne
           27030607
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation

                                                                      Stacy,
                        1/5/17       Fee   L120 Analysis/Strategy                  $10,366.88    1.00    $0.00 $0.00 $10,366.88
                                                                      Wayne
           27035327
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:




1 of 2                                                                                                                    12/12/2017, 10:28 AM
Invoice - 1538436 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=815
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 22 of 249

           Item        Date     Type Category                       TK        Rate          Units Disc     Adj     Amt
                                                                     Stacy,
                       1/12/17 Fee      L120 Analysis/Strategy                $7,497.30      1.00   $0.00 $0.00 $7,497.30
                                                                     Wayne
           27049503
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:




2 of 2                                                                                                                12/12/2017, 10:28 AM
Invoice - 1542247 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=94
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 23 of 249

         Header Information


               Invoice Number: 1542247                                     Billing Start Date: 2/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 2/28/17
                   Invoice Date: 3/28/17                                       Submitted Total: $225,000.00
                  Received Date: 3/29/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount           Adjustment       Tax                  Amount
           Fees                                $225,000.00             $0.00              $0.00              $0.00        $225,000.00

           Expenses                                   $0.00            $0.00              $0.00              $0.00              $0.00

           Invoice Total (USD)                $225,000.00              $0.00             $0.00              $0.00        $225,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item        Date        Type Category                  TK              Rate          Units Disc       Adj     Amt
                        2/1/17     Fee   L390 Other Discovery     Stacy, Wayne    $206,198.80     1.00   $0.00   $0.00   $206,198.80
           27105658 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation

                        2/1/17     Fee   L120 Analysis/Strategy   Stacy, Wayne    $18,801.20      1.00   $0.00   $0.00   $18,801.20
           27114263 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




1 of 1                                                                                                                      12/12/2017, 10:33 AM
Invoice - 1545696 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=177
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 24 of 249

         Header Information


               Invoice Number: 1545696                                      Billing Start Date: 3/1/17
                         Vendor: Baker Botts LLP                                Billing End Date: 3/31/17
                   Invoice Date: 4/24/17                                        Submitted Total: $225,000.00
                  Received Date: 4/27/17                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                           Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit       Discount            Adjustment        Tax                Amount
           Fees                                $225,000.00              $0.00              $0.00              $0.00      $225,000.00

           Expenses                                  $0.00              $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)               $225,000.00                $0.00              $0.00             $0.00      $225,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item        Date       Type Category                    TK               Rate           Units Disc    Adj     Amt
                        3/1/17 Fee      L320 Document Production   Stacy, Wayne     $202,968.35    1.00   $0.00 $0.00 $202,968.35
           27189830 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation

                        3/1/17 Fee      L120 Analysis/Strategy     Stacy, Wayne     $22,031.65     1.00   $0.00 $0.00 $22,031.65
           27207242 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




1 of 1                                                                                                                      12/12/2017, 10:34 AM
Invoice - 1549529 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=76
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 25 of 249

         Header Information


               Invoice Number: 1549529                                       Billing Start Date: 4/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 4/30/17
                   Invoice Date: 5/23/17                                       Submitted Total: $225,000.00
                  Received Date: 5/23/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount         Adjustment        Tax                Amount
           Fees                                 $225,000.00            $0.00              $0.00              $0.00      $225,000.00

           Expenses                                    $0.00           $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)                 $225,000.00             $0.00              $0.00             $0.00      $225,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item        Date        Type Category                       TK          Rate           Units Disc    Adj     Amt
                                                                          Stacy,
                        4/3/17       Fee   L120 Analysis/Strategy                   $224,327.30 1.00      $0.00 $0.00 $224,327.30
                                                                          Wayne
           27294861
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation

                                           L110 Fact                      Stacy,
                        4/20/17 Fee                                                 $672.70       1.00    $0.00 $0.00 $672.70
                                           Investigation/Development      Wayne
           27379332
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description:




1 of 1                                                                                                                     12/12/2017, 10:36 AM
Invoice - 1550754 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 26 of 249

         Header Information


               Invoice Number: 1550754                                     Billing Start Date: 1/1/17
                         Vendor: Baker Botts LLP                              Billing End Date: 1/31/17
                   Invoice Date: 5/30/17                                      Submitted Total: $70,661.19
                  Received Date: 5/30/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              19
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit       Discount         Adjustment         Tax                Amount
           Fees                                      $0.00            $0.00               $0.00              $0.00             $0.00

           Expenses                             $70,661.19            $0.00         $58,052.05               $0.00        $12,609.14

           Invoice Total (USD)                 $70,661.19             $0.00        $58,052.05               $0.00       $12,609.14



         Description

          Expenses for CISCO Fixed Fee matters from November 2016-January 2017


         Line Items


           View: All Line Items


           Line Items 1 - 19 of 19

           Item        Date          Type      Category                  TK Rate           Units Disc      Adj           Amt
                        11/11/16     Expense   E119 Experts                 $10,875.00     1.00    $0.00   $10,875.00     $0.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Professional Service of Stuart Lipoff for services rendered for September 2016
                    Warning: Charge service or expense date is more than 203 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 205 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
           13653756 Warning: Charge service or expense date is more than 200 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                         Adjusted
                        Adjustment: 5/31/17 - Discount adjusted to 10,875.00 United States of America, Dollars - USD - Force,
                        Kimberly D
                           Reason for Adjustment: Other
                           Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                           a September invoice.
                           In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a




1 of 6                                                                                                                     12/12/2017, 10:47 AM
Invoice - 1550754 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 27 of 249

           Item        Date        Type      Category                   TK Rate           Units Disc      Adj           Amt
                           September invoice.

                                                E121
                       11/18/16    Expense                                 $7,450.00      1.00    $0.00   $7,450.00      $0.00
                                                Arbitrators/mediators

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: JAMS, INC. Mediation Fees for Hon. Edward Infante (Ret.) for December 1, 2016
                    Warning: Charge service or expense date is more than 196 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 198 days old. Allowed maximum number of
           13654198 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 193 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 7,450.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a October invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          October invoice.

                                                E128 Searching and
                       11/10/16    Expense                                 $5,225.00      1.00    $0.00   $5,225.00      $0.00
                                                Monitoring

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. File History and Prior Art Search on Patent 405 for services
                    rendered for August 2016.
                    Warning: Charge service or expense date is more than 204 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 206 days old. Allowed maximum number of
           13658478 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 201 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 5,225.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a September invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          September invoice.

                                                E128 Searching and
                       11/1/16     Expense                                 $3,850.00      1.00    $0.00   $3,850.00      $0.00
                                                Monitoring

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Invalidity Contention Review and Prior Art for September 1,
                    2016 to October 31, 2016.
                    Warning: Charge service or expense date is more than 213 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 215 days old. Allowed maximum number of
           13670110 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 210 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 3,850.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.




2 of 6                                                                                                                    12/12/2017, 10:47 AM
Invoice - 1550754 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 28 of 249

           Item        Date        Type      Category                  TK Rate           Units Disc      Adj           Amt
                       11/18/16    Expense   E119 Experts                 $12,375.00     1.00    $0.00   $12,375.00     $0.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Expert Fees for Stuart Lipoff for services rendered for October 2016
                    Warning: Charge service or expense date is more than 196 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 198 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
           13671938 Warning: Charge service or expense date is more than 193 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 12,375.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a October invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          October invoice.

                                             E118 Litigation support
                       12/1/16     Expense                                $14,437.50     1.00    $0.00   $14,437.50     $0.00
                                             vendors

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Consulting Services rendered for November 2016
                    Warning: Charge service or expense date is more than 183 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
           13689587 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 180 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 14,437.50 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a December invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          December invoice.

                                             E118 Litigation support
                       11/29/16    Expense                                $348.00        1.00    $0.00   $348.00        $0.00
                                             vendors

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Moduslink Global Solutions, Inc.
                    Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 187 days old. Allowed maximum number of
           13693215 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 182 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 348.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.

           13693409                          E118 Litigation support
                       11/30/16    Expense                                $798.95        1.00    $0.00   $798.95        $0.00
                                             vendors




3 of 6                                                                                                                   12/12/2017, 10:47 AM
Invoice - 1550754 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 29 of 249

           Item        Date        Type      Category                  TK Rate           Units Disc      Adj           Amt

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: CPA GLOBAL (LANDON IP), INC. CPA GLOBAL (LANDON IP), INC. Litigation Support
                       Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                       Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 798.95 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.

                                             E118 Litigation support
                       11/30/16    Expense                                $410.05        1.00    $0.00   $410.05        $0.00
                                             vendors

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Alon Cohen
                    Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
           13698913 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 410.05 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.

                                             E118 Litigation support
                       11/30/16    Expense                                $307.00        1.00    $0.00   $307.00        $0.00
                                             vendors

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Joseph Gordon
                    Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
           13698914 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 307.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.

                                             E118 Litigation support
                       11/30/16    Expense                                $443.80        1.00    $0.00   $443.80        $0.00
           13698915                          vendors

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Jay Cotton




4 of 6                                                                                                                   12/12/2017, 10:47 AM
Invoice - 1550754 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 30 of 249

           Item        Date        Type      Category                  TK Rate           Units Disc      Adj           Amt
                       Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                       Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 443.80 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in February. Please resubmit this expense on
                          a November invoice.
                          In House Comments: Rejected as expense was charged in February. Please resubmit this expense on a
                          November invoice.

                                             E118 Litigation support
                       11/30/16    Expense                                $406.75        1.00    $0.00   $406.75        $0.00
                                             vendors

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Lior Haramaty
                    Warning: Charge service or expense date is more than 184 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 185 days old. Allowed maximum number of
           13698916 days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 406.75 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in November. Please resubmit this expense
                          on a November invoice.
                          In House Comments: Rejected as expense was charged in November. Please resubmit this expense on a
                          November invoice.

                       1/1/17      Expense   E119 Experts                 $6,875.00      1.00    $0.00   $0.00          $6,875.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Graphics Expert Fees DAS
           13709160
                    Warning: Charge service or expense date is more than 152 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 153 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 149 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

                       12/31/16    Expense   E119 Experts                 $1,125.00      1.00    $0.00   $1,125.00      $0.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Stuart Lipoff Fees for professional services rendered for December 2016
                    Warning: Charge service or expense date is more than 153 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 154 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
           13714538
                    Warning: Charge service or expense date is more than 150 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                        Adjusted
                       Adjustment: 5/31/17 - Discount adjusted to 1,125.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Other
                          Comments to Requester: Rejected as expense was charged in December. Please resubmit this expense
                          on a December invoice.
                          In House Comments: Rejected as expense was charged in December. Please resubmit this expense on a




5 of 6                                                                                                                   12/12/2017, 10:47 AM
Invoice - 1550754 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=985
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 31 of 249

           Item        Date       Type         Category                  TK Rate           Units Disc      Adj           Amt
                           December invoice.

                       1/24/17     Expense     E119 Experts                 $4,840.00      1.00    $0.00   $0.00          $4,840.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: INTELLIGENT MANAGEMENT (IMS) Expert Fees of Dr. Rakesh Sambaraju
           13721010
                    Warning: Charge service or expense date is more than 129 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 130 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.
                    Warning: Charge service or expense date is more than 126 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

                                               E118 Litigation support
                       1/31/17     Expense                                  $309.25        1.00    $0.00   $0.00          $309.25
                                               vendors
           13734880
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Service of subpoena for ADIR Technologies, Inc.
                       Warning: Charge service or expense date is more than 122 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                               E118 Litigation support
                       1/31/17     Expense                                  $215.13        1.00    $0.00   $0.00          $215.13
                                               vendors
           13734881
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Process server and advanced witness fees NET2PHONE INC.
                       Warning: Charge service or expense date is more than 122 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                               E118 Litigation support
                       1/31/17     Expense                                  $215.13        1.00    $0.00   $0.00          $215.13
                                               vendors
           13734882
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Process server and advance witness check IDT CORPORATION
                       Warning: Charge service or expense date is more than 122 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                               E118 Litigation support
                       1/31/17     Expense                                  $154.63        1.00    $0.00   $0.00          $154.63
                                               vendors
           13734883
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Service of subpoena NETSPEAK CORPORATION
                       Warning: Charge service or expense date is more than 122 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.




6 of 6                                                                                                                     12/12/2017, 10:47 AM
Invoice - 1550775 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 32 of 249

          Header Information


               Invoice Number: 1550775                                     Billing Start Date: 4/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 4/30/17
                   Invoice Date: 5/30/17                                       Submitted Total: $172,680.12
                  Received Date: 5/30/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                        Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                            Rate x Unit       Discount           Adjustment           Tax                   Amount
           Fees                                      $0.00             $0.00                $0.00                  $0.00            $0.00

           Expenses                           $172,680.12              $0.00             $48.78                    $0.00      $172,631.34

           Invoice Total (USD)               $172,680.12               $0.00            $48.78                     $0.00     $172,631.34



          Description

          Expenses incurred from Feb 2017-April 2017 for CISCO Fixed Fee matters


          Line Items


           View: All Line Items


           Line Items 1 - 124 of 124

           Item         Date      Type       Category                   TK Rate              Units     Disc         Adj      Amt
                        3/16/17   Expense    E112 Court fees                   $51.44         1.00         $0.00     $0.00    $51.44

           13745809 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Obtained title Cisco Voice Gatesways and Gatekeepers as requested
                    by Elise Edlin.

                        3/15/17   Expense    E119 Experts                      $12,200.00     1.00         $0.00    $0.00     $12,200.00

           13745811 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: DANIEL J. BLUMENTHAL Expert Services for Dr. Daniel Blumenthal for professional services
                    rendered for March 2017

                        3/8/17    Expense    E106 Online research              $24.00         1.00         $0.00    $0.00     $24.00
           13746669 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Lexis - Computer research services

           13750264 2/28/17       Expense    E119 Experts                      $15,292.75     1.00         $0.00     $0.00    $15,292.75




1 of 12                                                                                                                         12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 33 of 249

           Item        Date      Type       Category                    TK Rate           Units     Disc     Adj      Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STUART LIPOFF Expert Fees of Stuart Lipoff for professional services provided for February
                       2017

                       2/28/17    Expense   E119 Experts                     $13,062.50    1.00      $0.00   $0.00    $13,062.50
           13750276 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Fees for Document Review for February 2017

                       2/28/17    Expense   E119 Experts                     $9,400.00     1.00      $0.00   $0.00    $9,400.00
           13750312 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: DANIEL J. BLUMENTHAL Expert Services of Dr. Daniel Blumenthal for February 2017

                       3/14/17    Expense   E106 Online research             $23.00        1.00      $0.00   $0.00    $23.00
           13752267 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/14/17    Expense   E106 Online research             $5.75         1.00      $0.00   $0.00    $5.75
           13752268 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/14/17    Expense   E106 Online research             $22.77        1.00      $0.00   $0.00    $22.77
           13752269 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/22/17    Expense   E106 Online research             $22.77        1.00      $0.00   $0.00    $22.77
           13755526 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/22/17    Expense   E106 Online research             $120.29       1.00      $0.00   $0.00    $120.29
           13755527 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/23/17    Expense   E106 Online research             $389.62       1.00      $0.00   $0.00    $389.62
           13755528 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/23/17    Expense   E106 Online research             $22.77        1.00      $0.00   $0.00    $22.77
           13755529 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/28/17    Expense   E101 Copying                     $0.05         294.00    $0.00   $0.00    $14.70
           13756742 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       3/27/17    Expense   E112 Court fees                  $31.29        1.00      $0.00   $0.00    $31.29
           13762062 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Payment for copies of articles.

                                            E107 Delivery
                       3/23/17    Expense                                    $26.43        1.00      $0.00   $0.00    $26.43
                                            services/messengers
           13762870
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Delivery service to Judge Alsup: Chamber Copies

                                            E107 Delivery
           13762891 3/23/17       Expense                                    $21.50        1.00      $0.00   $0.00    $21.50
                                            services/messengers




2 of 12                                                                                                                  12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 34 of 249

           Item        Date      Type       Category                  TK Rate         Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Delivery service to Judge Alsup: Chamber Copies

                       2/22/17    Expense   E112 Court fees              $0.10        18.00     $0.00    $0.00    $1.80
           13763668 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       4/10/17    Expense   E110 Out-of-town travel      $58.34       1.00      $0.00    $0.00    $58.34

           13764032 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition - during dates of 4/10/2017 - 4/10/2017 - Uber from Airport
                    to Hotel

                       3/29/17    Expense   E110 Out-of-town travel      $15.00       1.00      $0.00    $0.00    $15.00

           13764093 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Cab Hotel to Hogan Lovells

                       3/29/17    Expense   E110 Out-of-town travel      $40.00       1.00      $0.00    $0.00    $40.00

           13764094 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Cab from Airport to Hotel

                       3/30/17    Expense   E110 Out-of-town travel      $40.00       1.00      $0.00    $0.00    $40.00

           13764095 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Hotel to Miami Airport

                       3/28/17    Expense   E110 Out-of-town travel      $41.00       1.00      $0.00    $0.00    $41.00

           13764096 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Taxi from Home to Airport

                       3/30/17    Expense   E110 Out-of-town travel      $90.00       1.00      $0.00    $0.00    $90.00

           13764097 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Cab from Airport to Home

                       3/30/17    Expense   E110 Out-of-town travel      $328.83      1.00      $0.00    $0.00    $328.83

           13764098 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Hotel Room

                       3/28/17    Expense   E110 Out-of-town travel      $1,266.29    1.00      $0.00    $0.00    $1,266.29

           13764099 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Airfare

                       3/30/17    Expense   E111 Meals                   $32.25       1.00      $0.00    $0.00    $32.25

           13764100 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                    - Breakfast

                       3/30/17    Expense   E111 Meals                   $41.40       1.00      $0.00    $0.00    $41.40

           13764101 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017




3 of 12                                                                                                              12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 35 of 249

           Item        Date      Type       Category                   TK Rate          Units     Disc    Adj       Amt
                       - Lunch

                       3/29/17    Expense   E111 Meals                     $92.54        1.00     $0.00    $32.54   $60.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Deposition of Dr. Stubblebine - during dates of 3/28/2017 - 3/30/2017
                       - Dinner
                     Adjusted
           13764102 Adjustment: 6/5/17 - Discount adjusted to 32.54 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                                            E107 Delivery
                       3/28/17    Expense                                  $92.79        1.00     $0.00    $0.00    $92.79
                                            services/messengers
           13765349
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       3/28/17    Expense                                  $69.61        1.00     $0.00    $0.00    $69.61
                                            services/messengers
           13765350
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       4/5/17     Expense                                  $40.59        1.00     $0.00    $0.00    $40.59
                                            services/messengers
           13765351
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       3/27/17    Expense   E106 Online research           $15.00        1.00     $0.00    $0.00    $15.00
           13766331 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Lexis - Computer research services

                       3/27/17    Expense   E106 Online research           $24.00        1.00     $0.00    $0.00    $24.00
           13766332 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Lexis - Computer research services

                       3/27/17    Expense   E106 Online research           $182.16       1.00     $0.00    $0.00    $182.16
           13766333 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/27/17    Expense   E106 Online research           $31.74        1.00     $0.00    $0.00    $31.74
           13766334 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/28/17    Expense   E106 Online research           $47.61        1.00     $0.00    $0.00    $47.61
           13766335 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/28/17    Expense   E106 Online research           $22.77        1.00     $0.00    $0.00    $22.77
           13766336 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13766337 3/29/17       Expense   E106 Online research           $22.77        1.00     $0.00    $0.00    $22.77




4 of 12                                                                                                                12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 36 of 249

           Item        Date      Type       Category                 TK Rate            Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services

                       3/31/17    Expense   E106 Online research          $15.87        1.00      $0.00    $0.00    $15.87
           13766338 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/31/17    Expense   E106 Online research          $68.31        1.00      $0.00    $0.00    $68.31
           13766339 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/1/17     Expense   E106 Online research          $182.16       1.00      $0.00    $0.00    $182.16
           13766340 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/4/17     Expense   E106 Online research          $136.62       1.00      $0.00    $0.00    $136.62
           13766341 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/4/17     Expense   E106 Online research          $146.74       1.00      $0.00    $0.00    $146.74
           13766342 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/5/17     Expense   E106 Online research          $45.54        1.00      $0.00    $0.00    $45.54
           13766343 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/5/17     Expense   E106 Online research          $79.35        1.00      $0.00    $0.00    $79.35
           13766344 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/6/17     Expense   E106 Online research          $364.32       1.00      $0.00    $0.00    $364.32
           13766345 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/30/17    Expense   E101 Copying                  $0.05         3.00      $0.00    $0.00    $0.15
           13767512 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       3/31/17    Expense   E101 Copying                  $0.05         8.00      $0.00    $0.00    $0.40
           13767513 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       4/3/17     Expense   E101 Copying                  $0.05         4.00      $0.00    $0.00    $0.20
           13767514 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       4/4/17     Expense   E101 Copying                  $0.05         27.00     $0.00    $0.00    $1.35
           13767515 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       4/5/17     Expense   E101 Copying                  $0.05         51.00     $0.00    $0.00    $2.55
           13768024 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service




5 of 12                                                                                                                12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 37 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc       Adj     Amt
                       4/16/17    Expense   E111 Meals                     $274.25       1.00        $0.00   $0.00   $274.25
           13769143 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GRUBHUB HOLDINGS, INC. Business meals 04/12/17 JMR - Lunch for Deposition of Dr. Brody

                                            E118 Litigation support
                       4/17/17    Expense                                  $500.00       1.00        $0.00   $0.00   $500.00
                                            vendors
           13769198
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: RESONANT LEGAL MEDIA, LLC (RLM) Trial Graphix

                                            E115 Deposition
                       3/30/17    Expense                                  $1,098.50     1.00        $0.00   $0.00   $1,098.50
                                            transcripts
           13769200
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: HUNTER & GEIST, INC. Video of Deposition of Stuart Stubblebine

                       4/5/17     Expense   E119 Experts                   $17,769.00    1.00        $0.00   $0.00   $17,769.00

           13769205 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LITINOMICS, INC. LITINOMICS, INC. Financial and Economic Experts for professional services
                    rendered for March 2017.

                       4/1/17     Expense   E119 Experts                   $28,050.00    1.00        $0.00   $0.00   $28,050.00

           13769206 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Document Review and Claim Construction Declaration for
                    professional services rendered for March 2017

                                            E115 Deposition
                       4/12/17    Expense                                  $1,519.17     1.00        $0.00   $0.00   $1,519.17
                                            transcripts
           13769209
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Deposition transcript and video of expert Dr. Arthur Brody

                                            E118 Litigation support
                       4/7/17     Expense                                  $28.00        1.00        $0.00   $0.00   $28.00
                                            vendors
           13769462 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Purchase MTA Device for Marking Defense - during dates of 4/7/2017 -
                    4/7/2017 - Purchase MTA Device for Marking Defense

                       3/31/17    Expense   E112 Court fees                $40.43        1.00        $0.00   $0.00   $40.43
           13769471 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: PROQUEST LLC Reference search request for J.Taylor.

                       4/12/17    Expense   E110 Out-of-town travel        $85.20        1.00        $0.00   $0.00   $85.20

           13769473 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York - during dates of 4/6/2017 - 4/12/2017 - Cab
                    from Hotel to JFK

                       4/6/17     Expense   E110 Out-of-town travel        $793.20       1.00        $0.00   $0.00   $793.20

           13769474 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York - during dates of 4/6/2017 - 4/12/2017 - Flight
                    to JFK

                       4/12/17    Expense   E110 Out-of-town travel        $890.74       1.00        $0.00   $0.00   $890.74

           13769475 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York - during dates of 4/6/2017 - 4/12/2017 - Omni
                    Hotel

           13769476 4/12/17       Expense   E111 Meals                     $55.24        1.00        $0.00   $0.00   $55.24




6 of 12                                                                                                                12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 38 of 249

           Item        Date      Type       Category                   TK Rate          Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Deposition in New York - during dates of 4/6/2017 - 4/12/2017 - Room
                       Service

                       4/10/17    Expense   E106 Online research           $22.77       1.00      $0.00    $0.00    $22.77
           13770059 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/11/17    Expense   E106 Online research           $22.77       1.00      $0.00    $0.00    $22.77
           13770060 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/11/17    Expense   E106 Online research           $79.35       1.00      $0.00    $0.00    $79.35
           13770061 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                            E107 Delivery
                       4/12/17    Expense                                  $24.39       1.00      $0.00    $0.00    $24.39
                                            services/messengers
           13770508
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       4/12/17    Expense   E101 Copying                   $0.05        54.00     $0.00    $0.00    $2.70
           13771028 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       4/13/17    Expense   E101 Copying                   $0.05        1.00      $0.00    $0.00    $0.05
           13771029 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       3/31/17    Expense   E112 Court fees                $654.32      1.00      $0.00    $0.00    $654.32

           13771829 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches per the request of May Eaton and Marco
                    Giguere

                       4/17/17    Expense   E106 Online research           $0.92        1.00      $0.00    $0.00    $0.92
           13773292 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/17/17    Expense   E106 Online research           $5.75        1.00      $0.00    $0.00    $5.75
           13773293 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/17/17    Expense   E106 Online research           $45.54       1.00      $0.00    $0.00    $45.54
           13773294 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/18/17    Expense   E106 Online research           $22.77       1.00      $0.00    $0.00    $22.77
           13773295 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/20/17    Expense   E106 Online research           $22.77       1.00      $0.00    $0.00    $22.77
           13773296 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13773297 4/21/17       Expense   E106 Online research           $68.31       1.00      $0.00    $0.00    $68.31




7 of 12                                                                                                                12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 39 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services

                       4/21/17    Expense   E106 Online research          $52.44        1.00      $0.00    $0.00    $52.44
           13773298 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       3/28/17    Expense   E109 Local travel             $6.00         1.00      $0.00    $0.00    $6.00

           13775512 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Bridge Toll

                       3/28/17    Expense   E110 Out-of-town travel       $12.19        1.00      $0.00    $0.00    $12.19

           13775513 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Travel to SFO Mileage reimbursement

                       3/30/17    Expense   E110 Out-of-town travel       $12.72        1.00      $0.00    $0.00    $12.72

           13775514 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Travel from SFO

                       3/28/17    Expense   E110 Out-of-town travel       $25.00        1.00      $0.00    $0.00    $25.00

           13775515 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Airfare - Baggage

                       3/28/17    Expense   E110 Out-of-town travel       $25.00        1.00      $0.00    $0.00    $25.00

           13775516 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Airfare Baggage

                       3/28/17    Expense   E110 Out-of-town travel       $622.40       1.00      $0.00    $0.00    $622.40

           13775519 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Roundtrip Flight - American Airlines

                       3/30/17    Expense   E110 Out-of-town travel       $657.66       1.00      $0.00    $0.00    $657.66

           13775520 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Epic Kimpton Miami Hotel

                       3/28/17    Expense   E111 Meals                    $12.58        1.00      $0.00    $0.00    $12.58

           13775521 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    WorldDutyFree - meal

                       3/28/17    Expense   E111 Meals                    $12.79        1.00      $0.00    $0.00    $12.79

           13775522 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Plant Store - meal

                       3/31/17    Expense   E111 Meals                    $27.25        1.00      $0.00    $0.00    $27.25

           13775523 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -




8 of 12                                                                                                                12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 40 of 249

           Item        Date      Type       Category                  TK Rate         Units     Disc    Adj       Amt
                       Room Service

                       3/30/17    Expense   E111 Meals                   $50.00       1.00      $0.00    $0.00    $50.00

           13775524 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Dinner

                       3/29/17    Expense   E111 Meals                   $51.67       1.00      $0.00    $0.00    $51.67

           13775525 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Room Service

                       3/28/17    Expense   E111 Meals                   $75.33       1.00      $0.00    $0.00    $75.33

           13775526 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Miami, Florida - during dates of 3/28/2017 - 3/31/2017 -
                    Room Service

                       4/10/17    Expense   E109 Local travel            $44.38       1.00      $0.00    $0.00    $44.38

           13777612 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Uber to SFO

                       4/12/17    Expense   E110 Out-of-town travel      $12.72       1.00      $0.00    $0.00    $12.72

           13777613 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Travel from SFO mileage reimbursement

                       4/12/17    Expense   E110 Out-of-town travel      $25.00       1.00      $0.00    $0.00    $25.00

           13777614 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Airfare - Baggage Fee

                       4/10/17    Expense   E110 Out-of-town travel      $25.00       1.00      $0.00    $0.00    $25.00

           13777615 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Airfare - Baggage Fee

                       4/10/17    Expense   E110 Out-of-town travel      $821.59      1.00      $0.00    $0.00    $821.59

           13777617 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Flight from SFO to JFK

                       4/10/17    Expense   E111 Meals                   $13.08       1.00      $0.00    $0.00    $13.08

           13777618 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    WorldDutyFree - meal

                       4/11/17    Expense   E111 Meals                   $48.88       1.00      $0.00    $0.00    $48.88

           13777619 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -
                    Blockheads - meal

                       4/12/17    Expense   E111 Meals                   $76.24       1.00      $0.00    $16.24   $60.00

           13777620 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in New York, NY - during dates of 4/10/2017 - 4/12/2017 -




9 of 12                                                                                                              12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 41 of 249

           Item        Date        Type      Category                   TK Rate           Units     Disc     Adj      Amt
                       Vino Volo - meal
                        Adjusted
                       Adjustment: 6/5/17 - Discount adjusted to 16.24 United States of America, Dollars - USD - Force, Kimberly
                       D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                          $60 per person per day.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                          per person per day.

                                             E118 Litigation support
                       4/26/17     Expense                                   $20.00        1.00      $0.00   $0.00    $20.00
                                             vendors
           13777699 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Interlibrary loan fee to borrow book from Illinois Institute of
                    Technology per request from Tecuan Flores.

                       4/10/17     Expense   E110 Out-of-town travel         $41.30        1.00      $0.00   $0.00    $41.30

           13777736 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Taxi from Home to SFO

                       4/12/17     Expense   E110 Out-of-town travel         $63.36        1.00      $0.00   $0.00    $63.36

           13777737 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Taxi from New York Office to JFK

                       4/10/17     Expense   E110 Out-of-town travel         $95.50        1.00      $0.00   $0.00    $95.50

           13777738 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Taxi from Newark Airport to Hotel

                       4/12/17     Expense   E110 Out-of-town travel         $100.00       1.00      $0.00   $0.00    $100.00

           13777739 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Taxi from SFO to Home

                       4/12/17     Expense   E110 Out-of-town travel         $651.20       1.00      $0.00   $0.00    $651.20

           13777740 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Flight from JFK to SF

                       4/12/17     Expense   E110 Out-of-town travel         $852.86       1.00      $0.00   $0.00    $852.86

           13777741 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Hotel in New York City

                       4/10/17     Expense   E110 Out-of-town travel         $862.72       1.00      $0.00   $0.00    $862.72

           13777742 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Flight from SF to Newark

                       4/11/17     Expense   E111 Meals                      $25.97        1.00      $0.00   $0.00    $25.97

           13777743 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                    4/12/2017 - Lunch with Taylor, Eaton, Brody

           13777744 4/10/17        Expense   E111 Meals                      $55.24        1.00      $0.00   $0.00    $55.24




10 of 12                                                                                                                 12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 42 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to New York for Expert Deposition - during dates of 4/10/2017 -
                       4/12/2017 - Dinner at Hotel

                                            E107 Delivery
                       3/8/17     Expense                                  $15.00        1.00     $0.00    $0.00    $15.00
                                            services/messengers
           13780357
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Chmabers copies

                       4/30/17    Expense   E119 Experts                   $11,877.34    1.00     $0.00    $0.00    $11,877.34
           13780816 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Expert consultant/witness professional services rendered for April 2017

                                            E118 Litigation support
                       4/28/17    Expense                                  $295.00       1.00     $0.00    $0.00    $295.00
                                            vendors
           13780818 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TSG REPORTING, INC. Last Minute Cancellation Fee for Videographer - Arthur Broady
                    Deposition

                                            E118 Litigation support
                       4/28/17    Expense                                  $250.00       1.00     $0.00    $0.00    $250.00
                                            vendors
           13780819 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TSG REPORTING, INC. Last Minute Cancellation Fee for Court Reporter - Arthur Broady
                    Deposition

                       4/25/17    Expense   E106 Online research           $15.87        1.00     $0.00    $0.00    $15.87
           13781304 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/25/17    Expense   E106 Online research           $68.31        1.00     $0.00    $0.00    $68.31
           13781305 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/25/17    Expense   E106 Online research           $68.31        1.00     $0.00    $0.00    $68.31
           13781306 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/26/17    Expense   E106 Online research           $68.31        1.00     $0.00    $0.00    $68.31
           13781307 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/27/17    Expense   E106 Online research           $45.54        1.00     $0.00    $0.00    $45.54
           13781308 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/27/17    Expense   E106 Online research           $15.87        1.00     $0.00    $0.00    $15.87
           13781309 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/29/17    Expense   E106 Online research           $45.54        1.00     $0.00    $0.00    $45.54
           13781310 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                            E118 Litigation support
           13782409 4/27/17       Expense                                  $9.00         1.00     $0.00    $0.00    $9.00
                                            vendors




11 of 12                                                                                                               12/12/2017, 10:50 AM
Invoice - 1550775 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=470
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 43 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: DOCUMENTS DELIVERED, INC. Purchase of pages from reference through document delivery
                       service at request of Tecuan Flores.

                       4/30/17    Expense   E119 Experts                   $42,048.15    1.00     $0.00    $0.00    $42,048.15

           13782739 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Witness Fees and Costs for Art Brody for professional
                    services rendered for April 2017

                       4/30/17    Expense   E119 Experts                   $5,886.50     1.00     $0.00    $0.00    $5,886.50

           13782743 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LITINOMICS, INC. Expert Witness fees and costs for professional services rendered for April
                    2017

                       4/30/17    Expense   E106 Online research           $45.54        1.00     $0.00    $0.00    $45.54
           13784910 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services




12 of 12                                                                                                               12/12/2017, 10:50 AM
Invoice - 20170719A - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=391
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 44 of 249

         Header Information


              Invoice Number: 20170719A                                   Billing Start Date: 9/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 9/30/16
                   Invoice Date: 5/30/17                                      Submitted Total: $16,100.00
                  Received Date: 7/19/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              3
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount           Adjustment         Tax                Amount
           Fees                                     $0.00             $0.00              $0.00              $0.00               $0.00

           Expenses                            $16,100.00             $0.00              $0.00              $0.00        $16,100.00

           Invoice Total (USD)                $16,100.00              $0.00             $0.00               $0.00      $16,100.00



         Description

          Expenses for CISCO Fixed Fee matters For Sept 2016


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item        Date        Type        Category               TK Rate              Units Disc        Adj      Amt
                        11/11/16    Expense     E119 Experts              $10,875.00       1.00     $0.00    $0.00    $10,875.00
           13653756 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Professional Service of Stuart Lipoff for services rendered for September 2016
                    Warning: Charge service or expense date is more than 200 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

                                                E128 Searching and
                        11/10/16    Expense                               $5,225.00        1.00     $0.00    $0.00    $5,225.00
                                                Monitoring
           13658478 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. File History and Prior Art Search on Patent 405 for services
                    rendered for August 2016.
                    Warning: Charge service or expense date is more than 201 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

           13658479                             E128 Searching and
                        11/10/16    Expense                               $0.00            1.00     $0.00    $0.00    $0.00
                                                Monitoring




1 of 2                                                                                                                        12/19/2017, 4:33 PM
Invoice - 20170719A - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=391
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 45 of 249

           Item       Date         Type       Category               TK Rate            Units Disc       Adj       Amt

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Charges appeared on this invoice were rejected from Baker Botts invoice number 1550754 with
                       rejection notes to resubmit on September invoice.
                       Warning: Charge service or expense date is more than 201 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.




2 of 2                                                                                                                   12/19/2017, 4:33 PM
Invoice - 20170719B - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=133
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 46 of 249

         Header Information


              Invoice Number: 20170719B                                    Billing Start Date: 10/1/16
                         Vendor: Baker Botts LLP                               Billing End Date: 10/30/16
                   Invoice Date: 5/30/17                                       Submitted Total: $19,825.00
                  Received Date: 7/19/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               3
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount            Adjustment          Tax                   Amount
           Fees                                     $0.00              $0.00                $0.00                 $0.00             $0.00

           Expenses                            $19,825.00              $0.00                $0.00                 $0.00      $19,825.00

           Invoice Total (USD)                $19,825.00               $0.00             $0.00                $0.00         $19,825.00



         Description

          Expenses for CISCO Fixed Fee matters For October 2016


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item        Date        Type       Category                   TK Rate               Units Disc          Adj      Amt
                                               E121
                        11/18/16   Expense                                      $7,450.00      1.00       $0.00     $0.00   $7,450.00
                                               Arbitrators/mediators
           13654198
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: JAMS, INC. Mediation Fees for Hon. Edward Infante (Ret.) for December 1, 2016
                        Warning: Charge service or expense date is more than 193 days old. Allowed maximum number of
                        days between the charge date and the invoice date is 120 days.

                                               E121
                        11/18/16   Expense                                      $0.00          1.00       $0.00     $0.00   $0.00
                                               Arbitrators/mediators
           13654199 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Charges appeared on this invoice were rejected from Baker Botts invoice number 1550754 with
                    rejection notes to resubmit on October invoice.
                    Warning: Charge service or expense date is more than 193 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

           13671938 11/18/16       Expense     E119 Experts                     $12,375.00     1.00       $0.00     $0.00   $12,375.00




1 of 2                                                                                                                            12/19/2017, 4:35 PM
Invoice - 20170719B - TeamConnect 4.0.6                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=133
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 47 of 249

           Item       Date        Type     Category                TK Rate           Units Disc       Adj     Amt

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STUART LIPOFF Expert Fees for Stuart Lipoff for services rendered for October 2016
                       Warning: Charge service or expense date is more than 193 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.




2 of 2                                                                                                              12/19/2017, 4:35 PM
Invoice - 20170719C - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=593
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 48 of 249

         Header Information


              Invoice Number: 20170719C                                    Billing Start Date: 11/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 11/30/16
                   Invoice Date: 5/30/17                                      Submitted Total: $6,564.55
                  Received Date: 7/19/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              8
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount           Adjustment          Tax               Amount
           Fees                                     $0.00             $0.00                $0.00             $0.00             $0.00

           Expenses                             $6,564.55             $0.00                $0.00             $0.00        $6,564.55

           Invoice Total (USD)                 $6,564.55              $0.00                $0.00             $0.00       $6,564.55



         Description

          Expenses for CISCO Fixed Fee matters For November 2016


         Line Items


           View: All Line Items


           Line Items 1 - 8 of 8

           Item        Date         Type        Category                  TK Rate            Units   Disc     Adj      Amt
                                                E128 Searching and
                        11/1/16     Expense                                    $3,850.00      1.00   $0.00     $0.00   $3,850.00
                                                Monitoring
           13670110 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Invalidity Contention Review and Prior Art for September 1,
                    2016 to October 31, 2016.
                    Warning: Charge service or expense date is more than 210 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

                                                E118 Litigation support
                        11/29/16    Expense                                    $348.00       1.00    $0.00     $0.00   $348.00
                                                vendors
           13693215
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Moduslink Global Solutions, Inc.
                        Warning: Charge service or expense date is more than 182 days old. Allowed maximum number of
                        days between the charge date and the invoice date is 120 days.




1 of 2                                                                                                                       12/19/2017, 4:36 PM
Invoice - 20170719C - TeamConnect 4.0.6                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=593
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 49 of 249

           Item       Date         Type      Category                   TK Rate         Units   Disc      Adj      Amt
                                              E118 Litigation support
                       11/30/16    Expense                                 $798.95      1.00     $0.00    $0.00    $798.95
                                              vendors
           13693409
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: CPA GLOBAL (LANDON IP), INC. CPA GLOBAL (LANDON IP), INC. Litigation Support
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                              E118 Litigation support
                       11/30/16    Expense                                 $410.05      1.00     $0.00    $0.00    $410.05
                                              vendors
           13698913
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Alon Cohen
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                              E118 Litigation support
                       11/30/16    Expense                                 $307.00      1.00     $0.00    $0.00    $307.00
                                              vendors
           13698914
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Joseph Gordon
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                              E118 Litigation support
                       11/30/16    Expense                                 $443.80      1.00     $0.00    $0.00    $443.80
                                              vendors
           13698915
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Jay Cotton
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                              E118 Litigation support
                       11/30/16    Expense                                 $406.75      1.00     $0.00    $0.00    $406.75
                                              vendors
           13698916
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: A & A LEGAL SERVICE, INC. Service of Subpoena on Lior Haramaty
                       Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.

                                              E118 Litigation support
                       11/30/16    Expense                                 $0.00        1.00     $0.00    $0.00    $0.00
                                              vendors
           13698917 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Charges appeared on this invoice were rejected from Baker Botts invoice number 1550754 with
                    rejection notes to resubmit on November invoice.
                    Warning: Charge service or expense date is more than 181 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.




2 of 2                                                                                                                   12/19/2017, 4:36 PM
Invoice - 20170719D - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=899
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 50 of 249

         Header Information


              Invoice Number: 20170719D                                   Billing Start Date: 12/1/16
                         Vendor: Baker Botts LLP                              Billing End Date: 12/31/16
                   Invoice Date: 5/30/17                                      Submitted Total: $15,562.50
                  Received Date: 7/19/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              3
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount           Adjustment         Tax                Amount
           Fees                                     $0.00             $0.00              $0.00              $0.00               $0.00

           Expenses                            $15,562.50             $0.00              $0.00              $0.00        $15,562.50

           Invoice Total (USD)                $15,562.50              $0.00             $0.00               $0.00      $15,562.50



         Description

          Expenses for CISCO Fixed Fee matters For December 2016


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item        Date        Type        Category               TK Rate              Units Disc        Adj      Amt
                                                E118 Litigation
                        12/1/16     Expense                               $14,437.50       1.00     $0.00    $0.00    $14,437.50
                                                support vendors
           13689587
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: A.T. BRODY & ASSOCIATES, INC. Expert Consulting Services rendered for November 2016
                        Warning: Charge service or expense date is more than 180 days old. Allowed maximum number of
                        days between the charge date and the invoice date is 120 days.

                        12/31/16    Expense     E119 Experts              $1,125.00        1.00     $0.00    $0.00    $1,125.00
           13714538 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Stuart Lipoff Fees for professional services rendered for December 2016
                    Warning: Charge service or expense date is more than 150 days old. Allowed maximum number of
                    days between the charge date and the invoice date is 120 days.

           13714539 12/31/16        Expense     E119 Experts              $0.00            1.00     $0.00    $0.00    $0.00




1 of 2                                                                                                                        12/19/2017, 4:38 PM
Invoice - 20170719D - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=899
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 51 of 249

           Item       Date         Type       Category              TK Rate             Units Disc       Adj       Amt

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Charges appeared on this invoice were rejected from Baker Botts invoice number 1550754 with
                       rejection notes to resubmit on December invoice.
                       Warning: Charge service or expense date is more than 150 days old. Allowed maximum number of
                       days between the charge date and the invoice date is 120 days.




2 of 2                                                                                                                   12/19/2017, 4:38 PM
Invoice - 1554628 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=170
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 52 of 249

         Header Information


               Invoice Number: 1554628                                      Billing Start Date: 5/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 5/31/17
                   Invoice Date: 6/28/17                                       Submitted Total: $325,000.00
                  Received Date: 6/29/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount          Adjustment        Tax                Amount
           Fees                               $325,000.00              $0.00              $0.00              $0.00      $325,000.00

           Expenses                                  $0.00             $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)               $325,000.00              $0.00               $0.00             $0.00      $325,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 1 of 1

           Item        Date       Type Category                       TK           Rate           Units Disc    Adj     Amt
                                        L430 Written                  Stacy,
                        5/1/17 Fee                                                  $325,000.00 1.00     $0.00 $0.00 $325,000.00
                                        Motions/Submissions           Wayne
           27384099
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation




1 of 1                                                                                                                     12/12/2017, 10:51 AM
Invoice - 1555104 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 53 of 249

         Header Information


               Invoice Number: 1555104                                       Billing Start Date: 5/1/17
                         Vendor: Baker Botts LLP                                 Billing End Date: 5/31/17
                   Invoice Date: 6/29/17                                         Submitted Total: $44,222.38
                  Received Date: 6/30/17                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit       Discount            Adjustment          Tax                Amount
           Fees                                       $0.00              $0.00                $0.00             $0.00               $0.00

           Expenses                             $44,222.38               $0.00               $49.72             $0.00       $44,172.66

           Invoice Total (USD)                 $44,222.38                $0.00             $49.72               $0.00      $44,172.66



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 63 of 63

           Item        Date          Type      Category                   TK Rate               Units   Disc     Adj       Amt
                                               E118 Litigation support
                        5/4/17       Expense                                     $1,500.00      1.00    $0.00    $0.00     $1,500.00
                                               vendors
           13777752
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: AGILITEC IT Tech Support and Lab Access Fees for Expert Witness

                        5/4/17       Expense   E110 Out-of-town travel           $526.39        1.00    $0.00    $0.00     $526.39

           13780740 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/4/2017 - 5/4/2017
                    - Airfare to Las Vegas for Expert Meeting

                                               E118 Litigation support
                        5/3/17       Expense                                     $49.13         1.00    $0.00    $0.00     $49.13
                                               vendors

           13782015 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Technical Book: Implementing Cisco Unified Communications Manager,
                    Part 1 (CIPT1) Foundation Learning Guide: (CCNP Voice CIPT1 642-447) (2nd Edition) - during dates of




1 of 7                                                                                                                       12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 54 of 249

           Item        Date      Type       Category                  TK Rate           Units    Disc    Adj       Amt
                       5/3/2017 - 5/3/2017 - Book Implementing Cisco Unified Communications Manager

                       5/13/17    Expense   E110 Out-of-town travel        $712.02       1.00    $0.00    $0.00     $712.02

           13782115 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/10/2017 -
                    5/13/2017 - Hotel Room

                       5/12/17    Expense   E111 Meals                     $8.66         1.00    $0.00    $0.00     $8.66

           13782116 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/10/2017 -
                    5/13/2017 - Beverage

                       5/12/17    Expense   E111 Meals                     $11.00        1.00    $0.00    $0.00     $11.00

           13782117 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/10/2017 -
                    5/13/2017 - Snacks

                       5/12/17    Expense   E111 Meals                     $54.11        1.00    $0.00    $0.00     $54.11

           13782118 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/10/2017 -
                    5/13/2017 - Dinner

                       5/10/17    Expense   E111 Meals                     $95.77        1.00    $0.00    $35.77    $60.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Meeting with Expert in Las Vegas - during dates of 5/10/2017 -
                       5/13/2017 - Dinner
                     Adjusted
           13782119 Adjustment: 7/10/17 - Discount adjusted to 35.77 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment:
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                                            E107 Delivery
                       5/5/17     Expense                                  $13.31        1.00    $0.00    $0.00     $13.31
                                            services/messengers
           13783929
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       5/1/17     Expense   E106 Online research           $22.77        1.00    $0.00    $0.00     $22.77
           13784911 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/2/17     Expense   E106 Online research           $15.87        1.00    $0.00    $0.00     $15.87
           13784912 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/2/17     Expense   E106 Online research           $22.77        1.00    $0.00    $0.00     $22.77
           13784913 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/2/17     Expense   E106 Online research           $22.77        1.00    $0.00    $0.00     $22.77
           13784914 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services




2 of 7                                                                                                                  12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 55 of 249

           Item        Date      Type       Category                  TK Rate          Units    Disc    Adj       Amt
                       5/3/17     Expense   E106 Online research         $162.61        1.00    $0.00    $0.00     $162.61
           13784915 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/3/17     Expense   E106 Online research         $45.54         1.00    $0.00    $0.00     $45.54
           13784916 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/4/17     Expense   E106 Online research         $22.77         1.00    $0.00    $0.00     $22.77
           13784917 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/17/17    Expense   E101 Copying                 $0.05          25.00   $0.00    $0.00     $1.25
           13787660 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       5/11/17    Expense   E109 Local travel            $32.37         1.00    $0.00    $0.00     $32.37

           13788499 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to Las Vegas for Straight Path Litigation - during dates of
                    5/10/2017 - 5/12/2017 - Uber home from airport

                       5/11/17    Expense   E109 Local travel            $46.55         1.00    $0.00    $0.00     $46.55

           13788500 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to Las Vegas for Straight Path Litigation - during dates of
                    5/10/2017 - 5/12/2017 - Uber to Airport

                       5/11/17    Expense   E111 Meals                   $56.09         1.00    $0.00    $0.00     $56.09

           13788501 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to Las Vegas for Straight Path Litigation - during dates of
                    5/10/2017 - 5/12/2017 - PT's Pub - Hacienda

                       5/5/17     Expense   E110 Out-of-town travel      $810.76        1.00    $0.00    $0.00     $810.76

           13788506 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip for Straight Path Litigation - during
                    dates of 5/10/2017 - 5/12/2017 - 0168615559614 UNITED AIRLINES HOUSTON TX

                       5/12/17    Expense   E110 Out-of-town travel      $131.92        1.00    $0.00    $0.00     $131.92

           13788900 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Business trip to Las Vegas for Straight Path
                    Litigation - during dates of 5/10/2017 - 5/12/2017 - AVIS RENT A CAR LAS VEGAS NV

                       5/5/17     Expense   E110 Out-of-town travel      $225.63        1.00    $0.00    $0.00     $225.63

           13788978 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Business Trip to Vegas for Straight Path
                    Litigation - during dates of 5/10/2017 - 5/12/2017 - WYNN LAS VEGAS HOTEL 702-770-2540 NV

                       5/10/17    Expense   E110 Out-of-town travel      $314.07        1.00    $0.00    $0.00     $314.07

           13788979 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Business Trip to Vegas for Straight Path
                    Litigation - during dates of 5/10/2017 - 5/12/2017 - WYNN LAS VEGAS HOTEL 702-770-2540 NV

                       5/10/17    Expense   E111 Meals                   $46.54         1.00    $0.00    $0.00     $46.54

           13788980 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Business Trip to Vegas for Straight Path
                    Litigation - during dates of 5/10/2017 - 5/12/2017 - WYNN LAS VEGAS HOTEL 702-770-2540 NV




3 of 7                                                                                                                12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 56 of 249

           Item        Date      Type       Category                TK Rate          Units    Disc    Adj       Amt
                       5/10/17    Expense   E111 Meals                 $67.16         1.00    $0.00    $0.00     $67.16

           13788981 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Business Trip to Vegas for Straight Path
                    Litigation - during dates of 5/10/2017 - 5/12/2017 - WYNN LAS VEGAS HOTEL 702-770-2540 NV

                       5/8/17     Expense   E106 Online research       $91.08         1.00    $0.00    $0.00     $91.08
           13790548 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/8/17     Expense   E106 Online research       $31.74         1.00    $0.00    $0.00     $31.74
           13790549 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/10/17    Expense   E106 Online research       $22.77         1.00    $0.00    $0.00     $22.77
           13790550 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/15/17    Expense   E106 Online research       $68.31         1.00    $0.00    $0.00     $68.31
           13790551 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/16/17    Expense   E106 Online research       $22.77         1.00    $0.00    $0.00     $22.77
           13790552 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/18/17    Expense   E106 Online research       $22.77         1.00    $0.00    $0.00     $22.77
           13790553 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       4/4/17     Expense   E102 Outside printing      $1,380.38      1.00    $0.00    $0.00     $1,380.38
           13792579 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: QUALITY CONTROL DOCUMENTS, LLC Deposition Exhibit Preparation

                       4/4/17     Expense   E102 Outside printing      $82.56         1.00    $0.00    $0.00     $82.56
           13792580 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: QUALITY CONTROL DOCUMENTS, LLC Deposition Exhibit Binders

                       4/4/17     Expense   E102 Outside printing      $518.75        1.00    $0.00    $0.00     $518.75
           13792581 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: QUALITY CONTROL DOCUMENTS, LLC Deposition Exhibit Binders

                       3/6/17     Expense   E112 Court fees            $0.10          37.00   $0.00    $0.00     $3.70
           13795857 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/9/17     Expense   E112 Court fees            $0.10          6.00    $0.00    $0.00     $0.60
           13795858 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CAFC USER DEFINED 2: 062891.4036

                       3/14/17    Expense   E112 Court fees            $0.10          22.00   $0.00    $0.00     $2.20
           13795859 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

           13795860 3/16/17       Expense   E112 Court fees            $0.10          13.00   $0.00    $0.00     $1.30




4 of 7                                                                                                              12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 57 of 249

           Item        Date        Type      Category                  TK Rate          Units   Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/17/17     Expense   E112 Court fees              $0.10         36.00   $0.00    $0.00     $3.60
           13795861 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/27/17     Expense   E112 Court fees              $0.10         19.00   $0.00    $0.00     $1.90
           13795862 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/28/17     Expense   E112 Court fees              $0.10         97.00   $0.00    $0.00     $9.70
           13795863 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/29/17     Expense   E112 Court fees              $0.10         8.00    $0.00    $0.00     $0.80
           13795864 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       3/30/17     Expense   E112 Court fees              $0.10         63.00   $0.00    $0.00     $6.30
           13795865 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CACDC USER DEFINED 2: 062891.4036

                       3/31/17     Expense   E112 Court fees              $0.10         78.00   $0.00    $0.00     $7.80
           13795866 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       5/31/17     Expense   E119 Experts                 $35,387.19    1.00    $0.00    $0.00     $35,387.19
           13799690 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF IP Action Services; professional services provided for May 2017

                       3/10/17     Expense   E112 Court fees              $519.60       1.00    $0.00    $0.00     $519.60
           13799803 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: IHS GLOBAL, INC. Obtained IEEE 802.9 as requested by Elise Edlin

                       5/10/17     Expense   E109 Local travel            $40.76        1.00    $0.00    $0.00     $40.76

           13800459 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Las Vegas - during dates of 5/10/2017 - 5/13/2017 - Uber
                    - Home to SFO

                       5/13/17     Expense   E110 Out-of-town travel      $13.25        1.00    $0.00    $0.00     $13.25

           13800460 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Las Vegas - during dates of 5/10/2017 - 5/13/2017 - Miles
                    from SFO to Home

                       5/10/17     Expense   E110 Out-of-town travel      $14.53        1.00    $0.00    $0.00     $14.53

           13800461 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in Las Vegas - during dates of 5/10/2017 - 5/13/2017 - Uber
                    - LAS to Hotel

                       5/11/17     Expense   E111 Meals                   $73.95        1.00    $0.00    $13.95    $60.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13800463
                       Description: EATON, LAUREN MAY -Deposition in Las Vegas - during dates of 5/10/2017 - 5/13/2017 -
                       Lobby Bar & Cafe
                        Adjusted




5 of 7                                                                                                                12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 58 of 249

           Item        Date      Type       Category                   TK Rate            Units    Disc    Adj       Amt
                       Adjustment: 7/10/17 - Discount adjusted to 13.95 United States of America, Dollars - USD - Force, Kimberly
                       D
                          Reason for Adjustment:
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                          $60 per person per day.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                          per person per day.

                       3/24/17    Expense   E112 Court fees                 $32.48         1.00    $0.00    $0.00     $32.48

           13800926 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TEXAS A&M UNIVERSITY LIBRARIES Obtained information from Cisco Voice Gateways and
                    Gatekeepers, as requested by E. Edlin

                       5/31/17    Expense   E112 Court fees                 $88.22         1.00    $0.00    $0.00     $88.22
           13800929 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches per the request of May Eaton

                                            E118 Litigation support
                       5/19/17    Expense                                   $48.75         1.00    $0.00    $0.00     $48.75
                                            vendors
           13802005 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Evidence for Productiion - during dates of 5/19/2017 - 5/19/2017 -
                    Doom IBM Game for Evidence

                       5/23/17    Expense   E106 Online research            $22.77         1.00    $0.00    $0.00     $22.77
           13805618 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/23/17    Expense   E106 Online research            $45.54         1.00    $0.00    $0.00     $45.54
           13805619 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/23/17    Expense   E106 Online research            $380.88        1.00    $0.00    $0.00     $380.88
           13805620 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/24/17    Expense   E106 Online research            $45.54         1.00    $0.00    $0.00     $45.54
           13805621 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/24/17    Expense   E106 Online research            $22.77         1.00    $0.00    $0.00     $22.77
           13805622 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/24/17    Expense   E106 Online research            $63.48         1.00    $0.00    $0.00     $63.48
           13805623 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/26/17    Expense   E106 Online research            $28.75         1.00    $0.00    $0.00     $28.75
           13805624 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       5/31/17    Expense   E106 Online research            $68.31         1.00    $0.00    $0.00     $68.31
           13805625 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13805626 5/31/17       Expense   E106 Online research            $28.75         1.00    $0.00    $0.00     $28.75




6 of 7                                                                                                                   12/12/2017, 10:52 AM
Invoice - 1555104 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=212
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 59 of 249

           Item        Date      Type      Category                  TK Rate            Units    Disc    Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services




7 of 7                                                                                                                 12/12/2017, 10:52 AM
Invoice - 1557216 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=542
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 60 of 249

         Header Information


               Invoice Number: 1557216                                      Billing Start Date: 6/1/17
                         Vendor: Baker Botts LLP                              Billing End Date: 6/30/17
                   Invoice Date: 7/19/17                                      Submitted Total: $325,000.00
                  Received Date: 7/21/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount         Adjustment        Tax                Amount
           Fees                               $325,000.00             $0.00              $0.00              $0.00      $325,000.00

           Expenses                                  $0.00            $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)               $325,000.00              $0.00              $0.00             $0.00      $325,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 1 of 1

           Item        Date       Type Category                       TK          Rate           Units Disc    Adj     Amt
                                        L250 Other Written            Stacy,
                        6/1/17 Fee                                                 $325,000.00 1.00      $0.00 $0.00 $325,000.00
                                        Motions/Submissions           Wayne
           27486779
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation




1 of 1                                                                                                                    12/12/2017, 10:53 AM
Invoice - 1557660 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 61 of 249

          Header Information


               Invoice Number: 1557660                                       Billing Start Date: 6/1/17
                         Vendor: Baker Botts LLP                                 Billing End Date: 6/30/17
                   Invoice Date: 7/21/17                                         Submitted Total: $76,503.97
                  Received Date: 7/21/17                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                               Line Item
                                                                                                    None
                                                                                          Warnings:
                  Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                        Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit       Discount            Adjustment           Tax               Amount
           Fees                                       $0.00              $0.00                $0.00              $0.00              $0.00

           Expenses                             $76,503.97               $0.00               $55.48              $0.00      $76,448.49

           Invoice Total (USD)                 $76,503.97                $0.00               $55.48              $0.00     $76,448.49



          Description

          Straight Path Litigation


          Line Items


           View: All Line Items


           Line Items 1 - 126 of 126

           Item         Date         Type      Category                   TK Rate              Units     Disc     Adj      Amt
                        6/1/17       Expense   E119 Experts                      $47,987.50     1.00     $0.00    $0.00    $47,987.50

           13796833 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Art Brody Expert Fees for professional services rendered for
                    May 2017

                        5/26/17      Expense   E112 Court fees                   $285.78        1.00     $0.00    $0.00    $285.78
           13798663 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Articles purchased from IEEE as requested by Tecuan Flores

                        6/2/17       Expense   E119 Experts                      $4,774.00      1.00     $0.00    $0.00    $4,774.00
           13799174 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LITINOMICS, INC. Expert Services provided for May 2017

           13800445 6/4/17           Expense   E110 Out-of-town travel           $12.11         1.00     $0.00    $0.00    $12.11




1 of 12                                                                                                                      12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 62 of 249

           Item        Date      Type       Category                   TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                       - 6/8/2017 - Taxi from Airport to Hotel

                       6/5/17     Expense   E110 Out-of-town travel        $17.67         1.00      $0.00   $0.00     $17.67

           13800446 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Taxi from Cisco to Rental Car Agency

                       6/4/17     Expense   E110 Out-of-town travel        $42.41         1.00      $0.00   $0.00     $42.41

           13800447 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Taxi from home to SFO

                       6/7/17     Expense   E110 Out-of-town travel        $80.00         1.00      $0.00   $0.00     $80.00

           13800448 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Taxi from SFO to Home

                       6/7/17     Expense   E110 Out-of-town travel        $186.94        1.00      $0.00   $0.00     $186.94

           13800449 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Rental Car

                       6/4/17     Expense   E110 Out-of-town travel        $767.26        1.00      $0.00   $0.00     $767.26

           13800450 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Hotel

                       6/4/17     Expense   E110 Out-of-town travel        $1,472.40      1.00      $0.00   $0.00     $1,472.40

           13800451 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Flight

                       6/6/17     Expense   E111 Meals                     $8.59          1.00      $0.00   $0.00     $8.59

           13800452 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Meal at Cisco

                       6/5/17     Expense   E111 Meals                     $12.32         1.00      $0.00   $0.00     $12.32

           13800453 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Meal at Cisco

                       6/4/17     Expense   E111 Meals                     $30.27         1.00      $0.00   $0.00     $30.27

           13800454 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Meal - Monday Night - Dinner with May Eaton

                       6/7/17     Expense   E111 Meals                     $33.80         1.00      $0.00   $0.00     $33.80

           13800455 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Chapel Hill for Deposition of Daiker - during dates of 6/4/2017
                    - 6/8/2017 - Meal at Airport

           13800464 6/8/17        Expense   E110 Out-of-town travel        $767.26        1.00      $0.00   $0.00     $767.26




2 of 12                                                                                                                  12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 63 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Deposition - during dates of 6/4/2017 - 6/8/2017 - Hotel

                       6/8/17     Expense   E110 Out-of-town travel       $42.46         1.00      $0.00   $0.00     $42.46
           13800465 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition - during dates of 6/4/2017 - 6/8/2017 - In-Room Meal

                       6/7/17     Expense   E110 Out-of-town travel       $1,472.40      1.00      $0.00   $0.00     $1,472.40
           13800466 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition - during dates of 6/7/2017 - 6/7/2017 - United Airlines

                       6/5/17     Expense   E119 Experts                  $4,309.72      1.00      $0.00   $0.00     $4,309.72
           13800577 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: JAY COTTON Consultant Fees regarding Prior Art for Invalidity

                       6/7/17     Expense   E110 Out-of-town travel       $8.14          1.00      $0.00   $0.00     $8.14

           13801199 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for litigation case - during dates of 6/7/2017
                    - 6/8/2017 - Uber

                       6/7/17     Expense   E110 Out-of-town travel       $36.34         1.00      $0.00   $0.00     $36.34

           13801200 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for litigation case - during dates of 6/7/2017
                    - 6/8/2017 - Uber

                       6/8/17     Expense   E110 Out-of-town travel       $397.52        1.00      $0.00   $0.00     $397.52

           13801201 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for litigation case -
                    during dates of 6/7/2017 - 6/8/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA

                       6/8/17     Expense   E111 Meals                    $52.40         1.00      $0.00   $0.00     $52.40

           13801202 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for litigation case -
                    during dates of 6/7/2017 - 6/8/2017 - Eclipse Bar at HYATT HOTELS SAN FRA SAN FRANCISCO CA

                       6/15/17    Expense   E109 Local travel             $8.44          1.00      $0.00   $0.00     $8.44

           13802006 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Taxi to and from hearing on motion to compel - during dates of
                    6/15/2017 - 6/15/2017 - Taxi from office to Court House for Motion to Compel

                       6/15/17    Expense   E109 Local travel             $16.39         1.00      $0.00   $0.00     $16.39

           13802007 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Taxi to and from hearing on motion to compel - during dates of
                    6/15/2017 - 6/15/2017 - Taxi from Court House to Office

                       6/15/17    Expense   E113 Subpoena fees            $309.25        1.00      $0.00   $0.00     $309.25
           13803133 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees            $316.40        1.00      $0.00   $0.00     $316.40
           13803134 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

           13803136 6/15/17       Expense   E113 Subpoena fees            $582.68        1.00      $0.00   $0.00     $582.68




3 of 12                                                                                                                 12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 64 of 249

           Item        Date      Type       Category              TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $183.82        1.00      $0.00   $0.00     $183.82
           13803137 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $413.75        1.00      $0.00   $0.00     $413.75
           13803138 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $183.82        1.00      $0.00   $0.00     $183.82
           13803139 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $363.15        1.00      $0.00   $0.00     $363.15
           13803144 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $185.21        1.00      $0.00   $0.00     $185.21
           13803145 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $184.28        1.00      $0.00   $0.00     $184.28
           13803146 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $38.75         1.00      $0.00   $0.00     $38.75
           13803147 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $392.85        1.00      $0.00   $0.00     $392.85
           13803148 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $187.99        1.00      $0.00   $0.00     $187.99
           13803149 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $154.63        1.00      $0.00   $0.00     $154.63
           13803150 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $441.25        1.00      $0.00   $0.00     $441.25
           13803152 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $187.99        1.00      $0.00   $0.00     $187.99
           13803154 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/15/17    Expense   E113 Subpoena fees        $187.99        1.00      $0.00   $0.00     $187.99
           13803155 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service




4 of 12                                                                                                             12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 65 of 249

           Item        Date      Type       Category               TK Rate           Units     Disc     Adj       Amt
                       6/15/17    Expense   E113 Subpoena fees        $286.63         1.00      $0.00   $0.00     $286.63
           13803156 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/1/17     Expense   E106 Online research      $22.77          1.00      $0.00   $0.00     $22.77
           13805627 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/1/17     Expense   E106 Online research      $11.50          1.00      $0.00   $0.00     $11.50
           13805628 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/1/17     Expense   E106 Online research      $40.25          1.00      $0.00   $0.00     $40.25
           13805629 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/1/17     Expense   E106 Online research      $40.02          1.00      $0.00   $0.00     $40.02
           13805630 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/1/17     Expense   E106 Online research      $22.77          1.00      $0.00   $0.00     $22.77
           13805631 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/2/17     Expense   E106 Online research      $17.25          1.00      $0.00   $0.00     $17.25
           13805632 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/2/17     Expense   E106 Online research      $28.52          1.00      $0.00   $0.00     $28.52
           13805633 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/2/17     Expense   E106 Online research      $68.31          1.00      $0.00   $0.00     $68.31
           13805634 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/2/17     Expense   E106 Online research      $22.77          1.00      $0.00   $0.00     $22.77
           13805635 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/5/17     Expense   E106 Online research      $31.74          1.00      $0.00   $0.00     $31.74
           13805636 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/5/17     Expense   E106 Online research      $17.25          1.00      $0.00   $0.00     $17.25
           13805637 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/5/17     Expense   E106 Online research      $28.52          1.00      $0.00   $0.00     $28.52
           13805638 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13805639 6/5/17        Expense   E106 Online research      $45.54          1.00      $0.00   $0.00     $45.54




5 of 12                                                                                                              12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 66 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services

                       6/5/17     Expense   E106 Online research           $31.74        1.00      $0.00   $0.00     $31.74
           13805640 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/5/17     Expense   E106 Online research           $182.16       1.00      $0.00   $0.00     $182.16
           13805641 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/12/17    Expense   E106 Online research           $91.08        1.00      $0.00   $0.00     $91.08
           13805642 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/16/17    Expense   E106 Online research           $11.50        1.00      $0.00   $0.00     $11.50
           13805643 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/16/17    Expense   E106 Online research           $28.52        1.00      $0.00   $0.00     $28.52
           13805644 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/16/17    Expense   E106 Online research           $5.75         1.00      $0.00   $0.00     $5.75
           13805645 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/16/17    Expense   E106 Online research           $11.50        1.00      $0.00   $0.00     $11.50
           13805646 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                            E107 Delivery
                       6/5/17     Expense                                  $26.80        1.00      $0.00   $0.00     $26.80
                                            services/messengers
           13808586
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       6/5/17     Expense                                  $131.98       1.00      $0.00   $0.00     $131.98
                                            services/messengers
           13808587
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       6/5/17     Expense                                  $26.80        1.00      $0.00   $0.00     $26.80
                                            services/messengers
           13808588
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       6/5/17     Expense                                  $26.80        1.00      $0.00   $0.00     $26.80
                                            services/messengers
           13808589
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
           13808590 6/5/17        Expense                                  $13.16        1.00      $0.00   $0.00     $13.16
                                            services/messengers




6 of 12                                                                                                                 12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 67 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       6/5/17     Expense                                  $26.80        1.00      $0.00   $0.00     $26.80
                                            services/messengers
           13808591
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                            E107 Delivery
                       5/26/17    Expense                                  $15.41        1.00      $0.00   $0.00     $15.41
                                            services/messengers
           13808592
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       3/31/17    Expense   E106 Online research           $3.00         1.00      $0.00   $0.00     $3.00

           13813607 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SECRETARY OF STATE OF TEXAS Secretary of State of Texas (10303714) Database Charges for
                    March 2017

                       6/22/17    Expense   E112 Court fees                $310.00       1.00      $0.00   $0.00     $310.00

           13814616 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Electronic Filing Fees - during dates of 6/22/2017 - 6/22/2017 -
                    Electronic Filing Fees

                       6/12/17    Expense   E110 Out-of-town travel        $397.86       1.00      $0.00   $0.00     $397.86

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13814688 Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -San Francisco Trip for Litigation Case
                    (Cancellation fee - Case settled) - during dates of 6/12/2017 - 6/12/2017 - HYATT HOTELS GRAND S SAN
                    FRANCISCO CA

                       6/25/17    Expense   E112 Court fees                $18.00        1.00      $0.00   $0.00     $18.00
           13814764 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Payment to copy articles.

                       6/25/17    Expense   E112 Court fees                $0.20         1.00      $0.00   $0.00     $0.20
           13814765 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Payment to access New Jersey Secretary of State records.

                       6/25/17    Expense   E112 Court fees                $6.25         1.00      $0.00   $0.00     $6.25

           13814778 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Obtained business records for Net2Phone Inc from the New Jersey
                    Business Services, as requested by M. Giguere

                       5/11/17    Expense   E112 Court fees                $0.10         150.00    $0.00   $0.00     $15.00
           13814962 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036 EDLIN

                       5/2/17     Expense   E112 Court fees                $0.10         2.00      $0.00   $0.00     $0.20
           13815323 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       5/3/17     Expense   E112 Court fees                $0.10         108.00    $0.00   $0.00     $10.80
           13815324 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: 00PCL USER DEFINED 2: 062891.4036

           13815325 5/4/17        Expense   E112 Court fees                $0.10         492.00    $0.00   $0.00     $49.20




7 of 12                                                                                                                 12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 68 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       5/5/17     Expense   E112 Court fees              $0.10           39.00     $0.00   $0.00     $3.90
           13815326 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       5/8/17     Expense   E112 Court fees              $0.10           36.00     $0.00   $0.00     $3.60
           13815327 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CACDC USER DEFINED 2: 062891.4036

                       5/9/17     Expense   E112 Court fees              $0.10           66.00     $0.00   $0.00     $6.60
           13815328 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       5/10/17    Expense   E112 Court fees              $0.10           192.00    $0.00   $0.00     $19.20
           13815329 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: NJDC USER DEFINED 2: 062891.4036

                       5/15/17    Expense   E112 Court fees              $0.10           37.00     $0.00   $0.00     $3.70
           13815330 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       5/16/17    Expense   E112 Court fees              $0.10           9.00      $0.00   $0.00     $0.90
           13815331 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       5/18/17    Expense   E112 Court fees              $0.10           3.00      $0.00   $0.00     $0.30
           13815332 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       5/19/17    Expense   E112 Court fees              $0.10           62.00     $0.00   $0.00     $6.20
           13815333 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: ARWDC USER DEFINED 2: 062891.4036

                       5/22/17    Expense   E112 Court fees              $0.10           13.00     $0.00   $0.00     $1.30
           13815334 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       5/25/17    Expense   E112 Court fees              $0.10           16.00     $0.00   $0.00     $1.60
           13815335 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: DEDC USER DEFINED 2: 062891.4036

                       6/15/17    Expense   E113 Subpoena fees           $377.45         1.00      $0.00   $0.00     $377.45
           13817281 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Subpoena Service

                       6/4/17     Expense   E110 Out-of-town travel      $12.19          1.00      $0.00   $0.00     $12.19

           13817715 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/4/2017 - 6/7/2017 -
                    MIles from Home to SFO

           13817716 6/7/17        Expense   E110 Out-of-town travel      $13.25          1.00      $0.00   $0.00     $13.25




8 of 12                                                                                                                 12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 69 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/4/2017 - 6/7/2017 -
                       Miles SFO to Home

                       6/6/17     Expense   E111 Meals                    $7.87          1.00      $0.00   $0.00     $7.87

           13817717 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/4/2017 - 6/7/2017 -
                    Shell Quality Mart

                       6/7/17     Expense   E111 Meals                    $12.00         1.00      $0.00   $0.00     $12.00

           13817718 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/4/2017 - 6/7/2017 -
                    HMS Host

                       6/4/17     Expense   E111 Meals                    $13.87         1.00      $0.00   $0.00     $13.87

           13817719 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/4/2017 - 6/7/2017 -
                    WorldDutyFree-meal at airport

                       6/7/17     Expense   E110 Out-of-town travel       $12.27         1.00      $0.00   $0.00     $12.27

           13817721 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition in North Carolina - during dates of 6/7/2017 - 6/7/2017 -
                    Uber from Hotel to NC Airport

                       6/9/17     Expense   E110 Out-of-town travel       $1,153.40      1.00      $0.00   $0.00     $1,153.40

           13817788 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Jay Cotton - during dates of 6/9/2017 - 6/12/2017 -
                    Airfare for Jay Cotton Deponant

                                            E118 Litigation support
                       6/28/17    Expense                                 $51.95         1.00      $0.00   $0.00     $51.95
                                            vendors
           13817789 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Discovery Materials - during dates of 6/28/2017 - 6/28/2017 - Book -
                    Imation 3.5-Inch DS-HD IBM

                       6/30/17    Expense   E119 Experts                  $2,250.00      1.00      $0.00   $0.00     $2,250.00
           13817996 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Expert Witness Services rendered during June 1-June 30, 2017

                       6/26/17    Expense   E112 Court fees               $193.60        1.00      $0.00   $0.00     $193.60
           13817998 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: VICTORIA L. VALINE, CSR, RMR Court Reporter Transcription Fees

                       6/27/17    Expense   E111 Meals                    $56.42         1.00      $0.00   $0.00     $56.42

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13818242 Description: EATON, LAUREN MAY -Lunch at City Counter with Tommy Martin, Associate, Baker Botts, Arthur
                    Brody, Expert , Client Expert Witnes - during dates of 6/27/2017 - 6/27/2017 - Lunch Meeting with Expert
                    Witness

                       6/26/17    Expense   E110 Out-of-town travel       $26.16         1.00      $0.00   $0.00     $26.16

           13818335 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - Uber

           13818336 6/28/17       Expense   E110 Out-of-town travel       $32.78         1.00      $0.00   $0.00     $32.78




9 of 12                                                                                                                 12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 70 of 249

           Item        Date      Type       Category                  TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                       6/26/2017 - 6/28/2017 - Uber

                       6/28/17    Expense   E110 Out-of-town travel        $34.46        1.00      $0.00   $0.00     $34.46

           13818337 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - Uber

                       6/26/17    Expense   E110 Out-of-town travel        $49.08        1.00      $0.00   $0.00     $49.08

           13818338 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - Uber

                       6/28/17    Expense   E111 Meals                     $36.60        1.00      $0.00   $0.00     $36.60

           13818339 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - The Plant: Cafe Organic

                       6/26/17    Expense   E110 Out-of-town travel        $25.00        1.00      $0.00   $0.00     $25.00

           13818340 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - Trial Supplies - Bag Fee

                       6/28/17    Expense   E110 Out-of-town travel        $25.00        1.00      $0.00   $0.00     $25.00

           13818341 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case - during dates of
                    6/26/2017 - 6/28/2017 - Trial Supplies - Bag Fee

                       6/28/17    Expense   E110 Out-of-town travel        $75.00        1.00      $0.00   $0.00     $75.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13818342 Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                    during dates of 6/26/2017 - 6/28/2017 - (Same day change fee) 0162921635071 UNITED AIRLINES
                    HOUSTON TX

                       6/20/17    Expense   E110 Out-of-town travel        $99.00        1.00      $0.00   $0.00     $99.00

           13818343 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                    during dates of 6/26/2017 - 6/28/2017 - 0162920848917 UNITED AIRLINES HOUSTON TX

                       6/20/17    Expense   E110 Out-of-town travel        $112.00       1.00      $0.00   $0.00     $112.00

           13818344 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                    during dates of 6/26/2017 - 6/28/2017 - 0162920848918 UNITED AIRLINES HOUSTON TX

                       6/20/17    Expense   E110 Out-of-town travel        $814.69       1.00      $0.00   $0.00     $814.69

           13818345 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                    during dates of 6/26/2017 - 6/28/2017 - 0168628570891 UNITED AIRLINES HOUSTON TX

                       6/28/17    Expense   E110 Out-of-town travel        $911.30       1.00      $0.00   $0.00     $911.30

           13818346 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                    during dates of 6/26/2017 - 6/28/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA

           13818347 6/28/17       Expense   E111 Meals                     $34.21        1.00      $0.00   $0.00     $34.21




10 of 12                                                                                                                  12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 71 of 249

           Item        Date      Type       Category                 TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                       during dates of 6/26/2017 - 6/28/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA

                       6/28/17    Expense   E111 Meals                    $115.48       1.00      $0.00   $55.48    $60.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to San Francisco for Litigation case -
                       during dates of 6/26/2017 - 6/28/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA
                     Adjusted
           13818348 Adjustment: 8/10/17 - Discount adjusted to 55.48 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                       6/19/17    Expense   E106 Online research          $57.50        1.00      $0.00   $0.00     $57.50
           13821051 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/19/17    Expense   E106 Online research          $22.77        1.00      $0.00   $0.00     $22.77
           13821052 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/19/17    Expense   E106 Online research          $40.02        1.00      $0.00   $0.00     $40.02
           13821053 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/19/17    Expense   E106 Online research          $91.08        1.00      $0.00   $0.00     $91.08
           13821054 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/19/17    Expense   E106 Online research          $79.35        1.00      $0.00   $0.00     $79.35
           13821055 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/22/17    Expense   E106 Online research          $22.77        1.00      $0.00   $0.00     $22.77
           13821056 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/22/17    Expense   E106 Online research          $63.25        1.00      $0.00   $0.00     $63.25
           13821057 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/23/17    Expense   E106 Online research          $86.25        1.00      $0.00   $0.00     $86.25
           13821058 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/23/17    Expense   E106 Online research          $45.54        1.00      $0.00   $0.00     $45.54
           13821059 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13821060 6/23/17       Expense   E106 Online research          $91.31        1.00      $0.00   $0.00     $91.31




11 of 12                                                                                                               12/12/2017, 10:55 AM
Invoice - 1557660 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=189
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 72 of 249

           Item        Date      Type       Category                 TK Rate           Units     Disc     Adj       Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services

                       6/23/17    Expense   E106 Online research         $28.75         1.00      $0.00   $0.00     $28.75
           13821061 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/27/17    Expense   E106 Online research         $22.77         1.00      $0.00   $0.00     $22.77
           13821062 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services




12 of 12                                                                                                               12/12/2017, 10:55 AM
Invoice - 1563409 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=594
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 73 of 249

         Header Information


               Invoice Number: 1563409                                      Billing Start Date: 7/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 7/31/17
                   Invoice Date: 8/31/17                                       Submitted Total: $325,000.00
                  Received Date: 8/31/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount          Adjustment        Tax                Amount
           Fees                               $325,000.00              $0.00              $0.00              $0.00      $325,000.00

           Expenses                                  $0.00             $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)               $325,000.00              $0.00               $0.00             $0.00      $325,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 1 of 1

           Item        Date       Type Category                       TK           Rate           Units Disc    Adj     Amt
                                        L430 Written                  Stacy,
                        7/1/17 Fee                                                  $325,000.00 1.00     $0.00 $0.00 $325,000.00
                                        Motions/Submissions           Wayne
           27581627
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Straight Path Litigation




1 of 1                                                                                                                     12/12/2017, 10:57 AM
Invoice - 1564407 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 74 of 249

          Header Information


               Invoice Number: 1564407                                      Billing Start Date: 7/1/17
                         Vendor: Baker Botts LLP                                Billing End Date: 7/31/17
                   Invoice Date: 9/8/17                                         Submitted Total: $169,526.36
                  Received Date: 9/8/17                                               Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                           Line Item
                                                                                                2
                                                                                      Warnings:
                  Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                        Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit        Discount          Adjustment        Tax                Amount
           Fees                                        $0.00            $0.00              $0.00              $0.00             $0.00

           Expenses                             $169,526.36             $0.00         $38,857.32              $0.00      $130,669.04

           Invoice Total (USD)                 $169,526.36              $0.00        $38,857.32              $0.00      $130,669.04



          Description

          Straight Path Litigation


          Line Items


           View: All Line Items


           Line Items 1 - 162 of 162

           Item         Date         Type      Category                TK Rate          Units       Disc    Adj          Amt
                        7/1/17       Expense   E119 Experts               $53,297.67     1.00       $0.00   $0.00         $53,297.67
           13817997 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Witness Services DAS

                        7/7/17       Expense   E109 Local travel          $55.07         1.00       $0.00   $0.00         $55.07

           13818218 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Lyft home from airport

                                               E110 Out-of-town
                        7/6/17       Expense                              $37.71         1.00       $0.00   $0.00         $37.71
                                               travel
           13818219 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Lyft to Airport




1 of 17                                                                                                                     12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 75 of 249

           Item        Date      Type      Category                  TK Rate          Units      Disc     Adj          Amt
                                           E110 Out-of-town
                       7/7/17    Expense                                $311.94        1.00       $0.00   $0.00         $311.94
                                           travel
           13818220 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Hotel

                                           E110 Out-of-town
                       7/6/17    Expense                                $1,183.99      1.00       $0.00   $0.00         $1,183.99
                                           travel
           13818221 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Round trip Airfare

                       7/6/17    Expense   E111 Meals                   $7.99          1.00       $0.00   $0.00         $7.99

           13818222 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Meal at Airport

                       7/7/17    Expense   E111 Meals                   $7.00          1.00       $0.00   $0.00         $7.00

           13818223 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Meal during depo

                       7/6/17    Expense   E111 Meals                   $22.36         1.00       $0.00   $0.00         $22.36

           13818224 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Meal for flight

                       7/7/17    Expense   E111 Meals                   $52.89         1.00       $0.00   $0.00         $52.89

           13818225 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Meal at hotel

                                           E118 Litigation support
                       7/7/17    Expense                                $5.00          1.00       $0.00   $0.00         $5.00
                                           vendors
           13818226 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Copies for Deposition

                                           E118 Litigation support
                       7/7/17    Expense                                $25.35         1.00       $0.00   $0.00         $25.35
                                           vendors
           13818227 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Travel to Newark for Deposition - during dates of 7/6/2017 - 7/7/2017
                    - Copies for Deposition

                                           E110 Out-of-town
                       7/7/17    Expense                                $546.00        1.00       $0.00   $0.00         $546.00
                                           travel
           13818228 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Hotel Conference Room for Deposition - during dates of 7/7/2017 -
                    7/7/2017 - Conference Room for Deposition

                       7/8/17    Expense   E106 Online research         $22.77         1.00       $0.00   $0.00         $22.77
           13821063 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

           13822853 7/11/17      Expense   E101 Copying                 $0.05          15.00      $0.00   $0.00         $0.75




2 of 17                                                                                                                   12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 76 of 249

           Item        Date      Type      Category                TK Rate           Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Photocopying service

                                           E110 Out-of-town
                       7/12/17   Expense                               $152.72        1.00       $0.00   $0.00         $152.72
                                           travel
           13825512 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Final hotel conference room charges - during dates of 7/12/2017 -
                    7/12/2017 - Final hotel conference room charges

                       7/7/17    Expense   E119 Experts                $12,679.50     1.00       $0.00   $0.00         $12,679.50
           13825592 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LITINOMICS, INC. LITINOMICS, INC. Expert Services DAS

                       6/22/17   Expense   E112 Court fees             $0.10          11.00      $0.00   $0.00         $1.10
           13827002 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036 TCM

                       6/2/17    Expense   E112 Court fees             $0.10          61.00      $0.00   $0.00         $6.10
           13827647 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036 GIGUERE

                       6/1/17    Expense   E112 Court fees             $0.10          9.00       $0.00   $0.00         $0.90
           13827978 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/5/17    Expense   E112 Court fees             $0.10          64.00      $0.00   $0.00         $6.40
           13827979 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/7/17    Expense   E112 Court fees             $0.10          19.00      $0.00   $0.00         $1.90
           13827980 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/12/17   Expense   E112 Court fees             $0.10          31.00      $0.00   $0.00         $3.10
           13827981 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CACDC USER DEFINED 2: 062891.4036

                       6/15/17   Expense   E112 Court fees             $0.10          13.00      $0.00   $0.00         $1.30
           13827982 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/22/17   Expense   E112 Court fees             $0.10          137.00     $0.00   $0.00         $13.70
           13827983 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/23/17   Expense   E112 Court fees             $0.10          38.00      $0.00   $0.00         $3.80
           13827984 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       6/26/17   Expense   E112 Court fees             $0.10          160.00     $0.00   $0.00         $16.00
           13827985 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

           13827986 6/30/17      Expense   E112 Court fees             $0.10          82.00      $0.00   $0.00         $8.20




3 of 17                                                                                                                  12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 77 of 249

           Item        Date      Type      Category               TK Rate          Units       Disc    Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       7/11/17   Expense   E106 Online research      $22.77         1.00       $0.00   $0.00         $22.77
           13829836 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/13/17   Expense   E106 Online research      $222.18        1.00       $0.00   $0.00         $222.18
           13829837 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/13/17   Expense   E106 Online research      $660.33        1.00       $0.00   $0.00         $660.33
           13829838 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/14/17   Expense   E101 Copying              $0.05          1,479.00   $0.00   $0.00         $73.95
           13831513 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       7/16/17   Expense   E101 Copying              $0.05          9.00       $0.00   $0.00         $0.45
           13831514 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Color photocopying and printing service

                       7/17/17   Expense   E101 Copying              $0.05          25.00      $0.00   $0.00         $1.25
           13831757 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       7/6/17    Expense   E109 Local travel         $43.01         1.00       $0.00   $0.00         $43.01

           13833110 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                    7/7/2017 - Taxi from Home to SFO

                       7/7/17    Expense   E109 Local travel         $47.46         1.00       $0.00   $0.00         $47.46

           13833111 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                    7/7/2017 - Taxi from SFO to Home

                                           E110 Out-of-town
                       7/7/17    Expense                             $129.57        1.00       $0.00   $0.00         $129.57
                                           travel
           13833112 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                    7/7/2017 - Rental Car

                                           E110 Out-of-town
                       7/6/17    Expense                             $311.94        1.00       $0.00   $0.00         $311.94
                                           travel
           13833113 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                    7/7/2017 - Hotel

                                           E110 Out-of-town
                       7/6/17    Expense                             $1,183.99      1.00       $0.00   $0.00         $1,183.99
                                           travel
           13833114 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                    7/7/2017 - Airfare

           13833115 7/6/17       Expense   E111 Meals                $103.64        1.00       $0.00   $0.00         $103.64




4 of 17                                                                                                                12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 78 of 249

           Item        Date        Type      Category                TK Rate           Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to Newark for Deposition of D. Span - during dates of 7/6/2017 -
                       7/7/2017 - Dinner with Elise Edlin ($50/ persson)

                       7/7/17      Expense   E111 Meals                  $15.50         1.00       $0.00   $0.00         $15.50

           13833118 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Meal from Global Food Hall Bazaar at airport after deposition - during
                    dates of 7/7/2017 - 7/7/2017 - Meal at airport

                       7/16/17     Expense   E106 Online research        $113.85        1.00       $0.00   $0.00         $113.85
           13833735 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/21/17     Expense   E106 Online research        $22.77         1.00       $0.00   $0.00         $22.77
           13833736 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       6/30/17     Expense   E112 Court fees             $27.07         1.00       $0.00   $0.00         $27.07
           13835273 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by M. Eaton TAH

                       6/30/17     Expense   E112 Court fees             $2,105.10      1.00       $0.00   $0.00         $2,105.10
           13835281 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by E. Edlin TAH

                       6/30/17     Expense   E112 Court fees             $108.70        1.00       $0.00   $0.00         $108.70
           13835282 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by M. Giguere TAH

                       6/30/17     Expense   E112 Court fees             $9.17          1.00       $0.00   $0.00         $9.17
           13835292 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by E. Edlin TAH

                       6/30/17     Expense   E112 Court fees             $349.37        1.00       $0.00   $0.00         $349.37
           13835293 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by M. Giguere TAH

                       6/30/17     Expense   E112 Court fees             $109.96        1.00       $0.00   $0.00         $109.96
           13835295 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches as requested by M. Giguere TAH

                                             E121
                       7/25/17     Expense                               $7,630.00      1.00       $0.00   $0.00         $7,630.00
                                             Arbitrators/mediators
           13836527
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: JAMS, INC. Mediation Fees on 7/24

                                             E110 Out-of-town
                       7/12/17     Expense                               $1,977.27      1.00       $0.00   $454.51       $1,522.76
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: JAY COTTON Hotel Room Expense for Expert Deposition
           13838444     Adjusted
                       Adjustment: 9/21/17 - Discount adjusted to 454.51 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment:
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250




5 of 17                                                                                                                    12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 79 of 249

           Item        Date        Type      Category                TK Rate            Units      Disc     Adj          Amt
                           per night.
                           In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                           night.

                       7/15/17     Expense   E113 Subpoena fees           $497.24        1.00       $0.00   $0.00         $497.24
           13838811 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Service of Process Fees for Jeffrey Ballabon

                       7/15/17     Expense   E113 Subpoena fees           $187.99        1.00       $0.00   $0.00         $187.99
           13838813 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: FIRST LEGAL NETWORK, LLC Service of Process fees for Jeffrey Ballabon

                                             E120 Private
                       7/15/17     Expense                                $1,082.05      1.00       $0.00   $0.00         $1,082.05
                                             investigators
           13838847
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL INVESTIGATIONS Surveillance Serve on Craig B. Strickland

                                             E110 Out-of-town
                       7/9/17      Expense                                $2,648.16      1.00       $0.00   $0.00         $2,648.16
                                             travel
           13839268 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Client Meeting - during dates of 7/9/2017 -
                    7/12/2017 - 0168634142566 UNITED AIRLINES HOUSTON TX

                                             E110 Out-of-town
                       7/18/17     Expense                                $440.40        1.00       $0.00   $0.00         $440.40
                                             travel
           13839362 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                    dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA

                                             E110 Out-of-town
                       7/19/17     Expense                                $521.04        1.00       $0.00   $216.36       $304.68
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                       dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA
                        Adjusted
           13839363
                       Adjustment: 9/21/17 - Discount adjusted to 216.36 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                          per night.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                          night.

                                             E110 Out-of-town
                       7/18/17     Expense                                $1,018.96      1.00       $0.00   $0.00         $1,018.96
                                             travel
           13839364 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                    dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA

                                             E110 Out-of-town
                       7/19/17     Expense                                $1,321.20      1.00       $0.00   $0.00         $1,321.20
                                             travel
           13839365 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                    dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA

           13839366 7/18/17        Expense   E111 Meals                   $19.31         1.00       $0.00   $0.00         $19.31




6 of 17                                                                                                                     12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 80 of 249

           Item        Date        Type      Category               TK Rate            Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                       dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA

                       7/19/17     Expense   E111 Meals                  $648.72        1.00       $0.00   $0.00         $648.72

           13839367 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during
                    dates of 7/16/2017 - 7/18/2017 - RESIDENCE INN 875 SEATTLE WA

                                             E120 Private
                       7/15/17     Expense                               $154.63        1.00       $0.00   $0.00         $154.63
                                             investigators
           13839377
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL INVESTIGATIONS Surveillance serve on Craig B. Strickland

                                             E110 Out-of-town
                       7/12/17     Expense                               $661.74        1.00       $0.00   $374.74       $287.00
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                       during dates of 7/11/2017 - 7/19/2017 - HYATT HOTELS SF AIRP BURLINGAME CA hotel for 7/11
                        Adjusted
           13839412
                       Adjustment: 9/21/17 - Discount adjusted to 374.74 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                          per night.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                          night.

                                             E110 Out-of-town
                       7/11/17     Expense                               $778.68        1.00       $0.00   $107.59       $671.09
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                       during dates of 7/9/2017 - 7/10/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA
                        Adjusted
           13839413
                       Adjustment: 9/21/17 - Discount adjusted to 107.59 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                          per night.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                          night.

                                             E110 Out-of-town
                       7/7/17      Expense                               $1,003.42      1.00       $0.00   $0.00         $1,003.42
                                             travel
           13839414 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                    during dates of 7/16/2017 - 7/19/2017 - 0168634142551 UNITED AIRLINES HOUSTON TX

                       7/11/17     Expense   E111 Meals                  $17.36         1.00       $0.00   $0.00         $17.36

           13839415 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                    during dates of 7/7/2017 - 7/19/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA

                       7/11/17     Expense   E111 Meals                  $37.92         1.00       $0.00   $0.00         $37.92

           13839416 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                    during dates of 7/7/2017 - 7/19/2017 - HYATT HOTELS SAN FRA SAN FRANCISCO CA




7 of 17                                                                                                                    12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 81 of 249

           Item        Date        Type      Category              TK Rate           Units      Disc     Adj          Amt
                       7/12/17     Expense   E111 Meals                $46.06         1.00       $0.00   $0.00         $46.06

           13839417 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Deposition in Seattle/Tacoma Washington -
                    during dates of 7/7/2017 - 7/19/2017 - HYATT HOTELS SF AIRP BURLINGAME CA

                                             E110 Out-of-town
                       7/18/17     Expense                             $117.66        1.00       $0.00   $117.66       $0.00
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: DREYER, LAUREN JARVIS -Yonathan Cantor Deposition - during dates of 7/17/2017 -
                       7/19/2017 - Mileage to deposition in personal vehicle
           13839425
                        Adjusted
                       Adjustment: 9/21/17 - Discount adjusted to 117.66 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for this type of expense.
                          In House Comments: Cisco does not reimburse for this type of expense.

                                             E110 Out-of-town
                       7/17/17     Expense                             $21.00         1.00       $0.00   $0.00         $21.00
                                             travel
           13839426 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Yonathan Cantor Deposition - during dates of
                    7/17/2017 - 7/19/2017 - PARK AMERICA COLUMBI WASHINGTON DC

                       7/18/17     Expense   E111 Meals                $6.83          1.00       $0.00   $0.00         $6.83

           13839427 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Yonathan Cantor Deposition - during dates of
                    7/17/2017 - 7/19/2017 - CHICK-FIL-A #02945 0 ASHLAND VA

                       7/17/17     Expense   E111 Meals                $43.62         1.00       $0.00   $0.00         $43.62

           13839428 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Yonathan Cantor Deposition - during dates of
                    7/17/2017 - 7/19/2017 - PETER CHANG CAFE 000 GLEN ALLEN VA

                                             E107 Delivery
                       7/14/17     Expense                             $135.05        1.00       $0.00   $0.00         $135.05
                                             services/messengers
           13839696
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       7/14/17     Expense                             $816.59        1.00       $0.00   $0.00         $816.59
                                             services/messengers
           13839697
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       7/21/17     Expense                             $94.10         1.00       $0.00   $0.00         $94.10
                                             services/messengers
           13839698
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       7/21/17     Expense                             $102.56        1.00       $0.00   $0.00         $102.56
                                             services/messengers
           13839699
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
           13839700 7/21/17        Expense                             $102.56        1.00       $0.00   $0.00         $102.56
                                             services/messengers




8 of 17                                                                                                                  12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 82 of 249

           Item        Date      Type      Category                TK Rate           Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       7/23/17   Expense   E106 Online research        $68.31         1.00       $0.00   $0.00         $68.31
           13840266 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/25/17   Expense   E106 Online research        $113.85        1.00       $0.00   $0.00         $113.85
           13840267 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/27/17   Expense   E106 Online research        $91.08         1.00       $0.00   $0.00         $91.08
           13840268 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/29/17   Expense   E106 Online research        $15.87         1.00       $0.00   $0.00         $15.87
           13840269 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/29/17   Expense   E106 Online research        $796.95        1.00       $0.00   $0.00         $796.95
           13840270 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/27/17   Expense   E106 Online research        $68.31         1.00       $0.00   $0.00         $68.31
           13840271 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/27/17   Expense   E106 Online research        $15.87         1.00       $0.00   $0.00         $15.87
           13840272 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                       7/20/17   Expense   E109 Local travel           $18.00         1.00       $0.00   $0.00         $18.00

           13841297 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EDLIN, ELISE SABRINA -Parking at Court for Hearing on Motion to Amend - during dates of
                    7/20/2017 - 7/20/2017 - Parking at Hearing

                                           E110 Out-of-town
                       7/17/17   Expense                               $146.16        1.00       $0.00   $0.00         $146.16
                                           travel
           13841298 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Hotel Charges for Deposition of Cantor - 7/17/2017 - hotel room for
                    Lauren Dreyer

                                           E110 Out-of-town
                       7/20/17   Expense                               $564.56        1.00       $0.00   $0.00         $564.56
                                           travel
           13841299 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Hotel Charges for Deposition of Cantor - 7/20/2017 - Conference Room
                    charges for deposition

                       7/31/17   Expense   E119 Experts                $14,127.00     1.00       $0.00   $0.00         $14,127.00
           13842278 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LITINOMICS, INC. Expert Witness Services DAS

           13842280 7/24/17      Expense   E102 Outside printing       $557.03        1.00       $0.00   $0.00         $557.03




9 of 17                                                                                                                  12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 83 of 249

           Item        Date        Type      Category               TK Rate            Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: ELITE DOCUMENT TECHNOLOGY Outside copy services

                                             E115 Deposition
                       7/21/17     Expense                               $1,672.45      1.00       $0.00   $0.00         $1,672.45
                                             transcripts
           13842758
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Deposition of David Span

                                             E115 Deposition
                       7/21/17     Expense                               $1,167.50      1.00       $0.00   $0.00         $1,167.50
                                             transcripts
           13842759
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Video of Deposition of David Span

                       7/18/17     Expense   E109 Local travel           $72.00         1.00       $0.00   $0.00         $72.00

           13843595 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Andrew Green - during dates of 7/17/2017 - 7/18/2017 -
                    Parking at SFO

                                             E110 Out-of-town
                       7/17/17     Expense                               $57.82         1.00       $0.00   $0.00         $57.82
                                             travel
           13843596 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Andrew Green - during dates of 7/17/2017 - 7/18/2017 -
                    Cab from Airport to Hotel

                                             E110 Out-of-town
                       7/18/17     Expense                               $497.92        1.00       $0.00   $194.64       $303.28
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Andrew Green - during dates of 7/17/2017 - 7/18/2017 -
                       Hotel Room
                        Adjusted
           13843597
                       Adjustment: 9/21/17 - Discount adjusted to 194.64 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                          per night.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                          night.

                                             E110 Out-of-town
                       7/17/17     Expense                               $781.06        1.00       $0.00   $0.00         $781.06
                                             travel
           13843598 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Andrew Green - during dates of 7/17/2017 - 7/18/2017 -
                    Airfare to Seattle

                       7/26/17     Expense   E109 Local travel           $108.00        1.00       $0.00   $0.00         $108.00

           13843599 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Parking
                    at SFO

                                             E110 Out-of-town
                       7/26/17     Expense                               $6.35          1.00       $0.00   $0.00         $6.35
                                             travel
           13843600 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Airport
                    cab

                                             E110 Out-of-town
           13843601 7/24/17        Expense                               $36.34         1.00       $0.00   $0.00         $36.34
                                             travel




10 of 17                                                                                                                   12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 84 of 249

           Item        Date      Type      Category               TK Rate           Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Cab from
                       Airport to Hotel

                                           E110 Out-of-town
                       7/26/17   Expense                              $38.24         1.00       $0.00   $0.00         $38.24
                                           travel
           13843602 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Cab
                    Hotel to Airport

                                           E110 Out-of-town
                       7/26/17   Expense                              $675.74        1.00       $0.00   $0.00         $675.74
                                           travel
           13843603 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Hotel
                    Room

                                           E110 Out-of-town
                       7/24/17   Expense                              $1,590.52      1.00       $0.00   $0.00         $1,590.52
                                           travel
           13843604 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Airfare
                    to Miami

                       7/26/17   Expense   E111 Meals                 $35.52         1.00       $0.00   $0.00         $35.52

           13843608 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 -
                    Breakfast

                       7/25/17   Expense   E111 Meals                 $65.42         1.00       $0.00   $0.00         $65.42
           13843609 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Dinner

                       7/24/17   Expense   E111 Meals                 $101.75        1.00       $0.00   $0.00         $101.75

           13843610 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Hutton - during dates of 7/24/2017 - 7/26/2017 - Dinner
                    for W. Stacy and M. Eaton ($50.88 / person)

                       7/30/17   Expense   E109 Local travel          $45.00         1.00       $0.00   $0.00         $45.00

           13843612 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Lyft - Home to SFO

                                           E110 Out-of-town
                       7/30/17   Expense                              $334.90        1.00       $0.00   $0.00         $334.90
                                           travel
           13843616 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Rental Car

                                           E110 Out-of-town
                       7/30/17   Expense                              $837.00        1.00       $0.00   $0.00         $837.00
                                           travel
           13843617 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Hotel Charges

                                           E110 Out-of-town
           13843618 7/30/17      Expense                              $1,016.24      1.00       $0.00   $0.00         $1,016.24
                                           travel




11 of 17                                                                                                                12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 85 of 249

           Item        Date      Type      Category               TK Rate           Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                       7/30/2017 - 8/4/2017 - Airfare

                       7/31/17   Expense   E111 Meals                  $21.17        1.00       $0.00   $0.00         $21.17

           13843623 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal at hotel

                       7/30/17   Expense   E111 Meals                  $38.06        1.00       $0.00   $0.00         $38.06

           13843625 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal with May Eaton and Jeremy Taylor

                       7/31/17   Expense   E111 Meals                  $59.32        1.00       $0.00   $0.00         $59.32

           13843627 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Jose Tejas

                       7/31/17   Expense   E111 Meals                  $65.31        1.00       $0.00   $0.00         $65.31

           13843628 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Kona Grill meal for J Taylor, M Eaton, J Stormes ($21.77/ person)

                                           E110 Out-of-town
                       7/19/17   Expense                               $35.31        1.00       $0.00   $0.00         $35.31
                                           travel
           13843646 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transportation to airport

                                           E110 Out-of-town
                       7/12/17   Expense                               $36.76        1.00       $0.00   $0.00         $36.76
                                           travel
           13843647 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transportation to airport

                                           E110 Out-of-town
                       7/9/17    Expense                               $55.39        1.00       $0.00   $0.00         $55.39
                                           travel
           13843648 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transportation from airport

                                           E110 Out-of-town
                       7/19/17   Expense                               $29.68        1.00       $0.00   $0.00         $29.68
                                           travel
           13843651 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transporation from airport

                                           E110 Out-of-town
                       7/11/17   Expense                               $32.17        1.00       $0.00   $0.00         $32.17
                                           travel
           13843652 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transportation to hotel

                                           E110 Out-of-town
           13843653 7/16/17      Expense                               $35.76        1.00       $0.00   $0.00         $35.76
                                           travel




12 of 17                                                                                                                12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 86 of 249

           Item        Date      Type      Category                  TK Rate          Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                       7/19/2017 - Transportation to hotel

                                           E110 Out-of-town
                       7/9/17    Expense                                $112.07        1.00       $0.00   $0.00         $112.07
                                           travel
           13843655 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transportation to Airport

                                           E110 Out-of-town
                       7/19/17   Expense                                $160.00        1.00       $0.00   $0.00         $160.00
                                           travel
           13843656 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Return/transport Pelican cases from deposition

                                           E110 Out-of-town
                       7/12/17   Expense                                $160.00        1.00       $0.00   $0.00         $160.00
                                           travel
           13843657 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Transport Pelican Cases to Deposition

                       7/19/17   Expense   E111 Meals                   $11.65         1.00       $0.00   $0.00         $11.65

           13843658 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Breakfast meal

                       7/18/17   Expense   E111 Meals                   $48.86         1.00       $0.00   $0.00         $48.86

           13843659 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Dinner Meal

                                           E118 Litigation support
                       7/7/17    Expense                                $16.98         1.00       $0.00   $0.00         $16.98
                                           vendors
           13843660 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - TSA Locks

                                           E118 Litigation support
                       7/14/17   Expense                                $787.82        1.00       $0.00   $0.00         $787.82
                                           vendors
           13843661 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Deposition Seattle, Washington - during dates of 7/7/2017 -
                    7/19/2017 - Special pelican cases for shipping deposition materials

                       4/30/17   Expense   E119 Experts                 $11,877.34     1.00       $0.00   $11,877.34    $0.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF Expert Fees for Stuart Lipoff DAS
                    Warning: Charge service or expense date is more than 131 days old. Allowed maximum number of
           13843978 days between the charge date and the invoice date is 120 days.
                     Adjusted
                       Adjustment: 9/21/17 - Discount adjusted to 11,877.34 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: This expense was incurred in April 2017. Please resubmit on an April 2017
                          invoice.
                          In House Comments: This expense was incurred in April 2017. Please resubmit on an April 2017 invoice.




13 of 17                                                                                                                  12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 87 of 249

           Item        Date      Type      Category                TK Rate          Units      Disc     Adj          Amt
                       6/21/17   Expense   E112 Court fees             $5.00         1.00       $0.00   $0.00         $5.00

           13844122 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - BRYANT, STANLEY M. -Reimburse for court fees - during dates of
                    6/22/2017 - 6/22/2017 - OFFICE OF ADMIS (COA WASHINGTON DC

                       3/31/17   Expense   E119 Experts                $25,142.99    1.00       $0.00   $25,142.99    $0.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STUART LIPOFF STUART LIPOFF Expert Fees for Stuart Lipoff DAS
                    Warning: Charge service or expense date is more than 161 days old. Allowed maximum number of
           13844195 days between the charge date and the invoice date is 120 days.
                     Adjusted
                       Adjustment: 9/21/17 - Discount adjusted to 25,142.99 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: This expense was incurred in March 2017. Please resubmit on a March 2017
                          invoice.
                          In House Comments: This expense was incurred in March 2017. Please resubmit on a March 2017 invoice.

                       7/27/17   Expense   E111 Meals                  $45.22        1.00       $0.00   $0.00         $45.22
           13845346 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Business meals

                       7/27/17   Expense   E111 Meals                  $70.80        1.00       $0.00   $0.00         $70.80
           13845368 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. AMERICAN EXPRESS CO. Business meals

                       7/30/17   Expense   E106 Online research        $68.31        1.00       $0.00   $0.00         $68.31
           13846581 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Westlaw Next- Computer research services

                                           E107 Delivery
                       7/31/17   Expense                               $80.72        1.00       $0.00   $0.00         $80.72
                                           services/messengers
           13847458
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E115 Deposition
                       7/26/17   Expense                               $1,185.00     1.00       $0.00   $0.00         $1,185.00
                                           transcripts
           13849107
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Videography for Deposition of Jay Cotton

                       7/26/17   Expense   E119 Experts                $1,860.00     1.00       $0.00   $0.00         $1,860.00
           13849108 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TSG REPORTING, INC. Jay Cotton Deposition Transcripts

                                           E115 Deposition
                       6/21/17   Expense                               $1,786.50     1.00       $0.00   $0.00         $1,786.50
                                           transcripts
           13849112
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Deposition of David Daiker

                                           E110 Out-of-town
                       7/30/17   Expense                               $34.20        1.00       $0.00   $0.00         $34.20
                                           travel
           13849136 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Cab
                    from Newark station to Hotel




14 of 17                                                                                                                12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 88 of 249

           Item        Date        Type      Category               TK Rate            Units      Disc     Adj          Amt
                                             E110 Out-of-town
                       7/30/17     Expense                               $34.20         1.00       $0.00   $0.00         $34.20
                                             travel
           13849137 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Train
                    Ticket - Newark Penn to Hotel

                                             E110 Out-of-town
                       7/30/17     Expense                               $294.00        1.00       $0.00   $0.00         $294.00
                                             travel
           13849138 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Train
                    ticket - Boston to Newark Penn Station

                                             E110 Out-of-town
                       7/30/17     Expense                               $339.20        1.00       $0.00   $0.00         $339.20
                                             travel
           13849140 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Canceled flight - 1/2 cost of non-ref ticket already purchased

                                             E110 Out-of-town
                       7/25/17     Expense                               $5.44          1.00       $0.00   $0.00         $5.44
                                             travel
           13849486 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Miami hotel to deposition location

                                             E110 Out-of-town
                       7/25/17     Expense                               $14.29         1.00       $0.00   $0.00         $14.29
                                             travel
           13849487 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Cab from Hote to Airport

                                             E110 Out-of-town
                       7/23/17     Expense                               $18.11         1.00       $0.00   $0.00         $18.11
                                             travel
           13849488 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Cab from Airport to hotel

                                             E110 Out-of-town
                       7/25/17     Expense                               $25.00         1.00       $0.00   $0.00         $25.00
                                             travel
           13849489 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Checked bag fee

                                             E110 Out-of-town
                       7/25/17     Expense                               $861.28        1.00       $0.00   $291.54       $569.74
                                             travel

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                       Hotel Room
                        Adjusted
           13849490
                       Adjustment: 9/21/17 - Discount adjusted to 291.54 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                          per night.
                          In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                          night.

                                             E110 Out-of-town
           13849491 7/23/17        Expense                               $1,590.52      1.00       $0.00   $0.00         $1,590.52
                                             travel




15 of 17                                                                                                                   12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 89 of 249

           Item        Date      Type      Category               TK Rate          Units      Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                       Airfare to Miami

                       7/25/17   Expense   E111 Meals                 $37.95        1.00       $0.00   $0.00         $37.95

           13849493 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Room service breakfast

                       7/24/17   Expense   E111 Meals                 $60.00        1.00       $0.00   $0.00         $60.00

           13849494 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Dinner

                       7/23/17   Expense   E111 Meals                 $60.00        1.00       $0.00   $0.00         $60.00

           13849496 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Glenn Hutton - during dates of 7/23/2017 - 7/25/2017 -
                    Room Service Dinner

                       7/10/17   Expense   E112 Court fees            $0.10         15.00      $0.00   $0.00         $1.50
           13849998 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: DEDC USER DEFINED 2: 062891.4036 DREYERL

                       7/11/17   Expense   E112 Court fees            $0.10         30.00      $0.00   $0.00         $3.00
           13849999 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CAFC USER DEFINED 2: 062891.4036 TCM

                       7/12/17   Expense   E112 Court fees            $0.10         4.00       $0.00   $0.00         $0.40
           13850000 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036 TCM

                       7/27/17   Expense   E112 Court fees            $0.10         120.00     $0.00   $0.00         $12.00
           13850001 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CAFC USER DEFINED 2: 062891.4036 TCM

                       7/3/17    Expense   E112 Court fees            $0.10         41.00      $0.00   $0.00         $4.10
           13850978 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       7/7/17    Expense   E112 Court fees            $0.10         53.00      $0.00   $0.00         $5.30
           13850979 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: NJDC USER DEFINED 2: 062891.4036

                       7/10/17   Expense   E112 Court fees            $0.10         100.00     $0.00   $0.00         $10.00
           13850980 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       7/12/17   Expense   E112 Court fees            $0.10         5.00       $0.00   $0.00         $0.50
           13850981 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       7/20/17   Expense   E112 Court fees            $0.10         38.00      $0.00   $0.00         $3.80
           13850982 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036




16 of 17                                                                                                               12/12/2017, 10:58 AM
Invoice - 1564407 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=149
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 90 of 249

           Item        Date        Type      Category              TK Rate           Units      Disc     Adj          Amt
                       7/21/17     Expense   E112 Court fees           $0.10          29.00      $0.00   $0.00         $2.90
           13850983 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       7/31/17     Expense   E112 Court fees           $9.17          1.00       $0.00   $0.00         $9.17
           13851214 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches per the request of Elise Edlin

                       7/31/17     Expense   E112 Court fees           $18.34         1.00       $0.00   $0.00         $18.34
           13851225 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: LEXISNEXIS RISK SOLUTIONS Accurint searches per the request of May Eaton

                                             E123 Other
                       7/24/17     Expense                             $79.95         1.00       $0.00   $79.95        $0.00
                                             professionals

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Background Check - during dates of
                       7/24/2017 - 7/24/2017 - BGC*0000000000001472 DALLAS TX
           13851569
                        Adjusted
                       Adjustment: 9/21/17 - Discount adjusted to 79.95 United States of America, Dollars - USD - Force, Kimberly
                       D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for this type of expense.
                          In House Comments: Cisco does not reimburse for this type of expense.

                                             E107 Delivery
                       7/28/17     Expense                             $82.34         1.00       $0.00   $0.00         $82.34
                                             services/messengers
           13852639
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       7/28/17     Expense                             $102.56        1.00       $0.00   $0.00         $102.56
                                             services/messengers
           13852640
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex




17 of 17                                                                                                                 12/12/2017, 10:58 AM
Invoice - 1567681 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=68
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 91 of 249

         Header Information


               Invoice Number: 1567681                                       Billing Start Date: 8/1/17
                         Vendor: Baker Botts LLP                                 Billing End Date: 8/31/17
                   Invoice Date: 9/29/17                                         Submitted Total: $325,000.00
                  Received Date: 10/3/17                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment        Tax                  Amount
           Fees                                 $325,000.00              $0.00              $0.00                $0.00      $325,000.00

           Expenses                                    $0.00             $0.00              $0.00                $0.00            $0.00

           Invoice Total (USD)                 $325,000.00               $0.00             $0.00              $0.00        $325,000.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item        Date        Type Category                    TK              Rate            Units Disc     Adj     Amt
                        8/1/17       Fee   L120 Analysis/Strategy   Stacy, Wayne    $323,412.04     1.00   $0.00   $0.00   $323,412.04
           27691927 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation

                        8/31/17      Fee   L120 Analysis/Strategy   Stacy, Wayne    $1,587.96       1.00   $0.00   $0.00   $1,587.96
           27782579 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:




1 of 1                                                                                                                        12/13/2017, 10:49 AM
Invoice - 1568107 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                        Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 92 of 249

          Header Information


               Invoice Number: 1568107                                     Billing Start Date: 8/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 8/31/17
                   Invoice Date: 9/29/17                                       Submitted Total: $309,161.52
                  Received Date: 10/6/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                        Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit        Discount         Adjustment        Tax                Amount
           Fees                                        $0.00           $0.00              $0.00              $0.00              $0.00

           Expenses                             $309,161.52            $0.00          $1,644.79              $0.00      $307,516.73

           Invoice Total (USD)                 $309,161.52             $0.00         $1,644.79              $0.00      $307,516.73



          Description

          Straight Path Litigation


          Line Items


           View: All Line Items


           Line Items 1 - 188 of 188

           Item         Date         Type      Category                TK Rate            Units     Disc    Adj        Amt
                        8/2/17       Expense   E112 Court fees            $187.55          1.00     $0.00   $0.00      $187.55
           13838848 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Rhonda L. Aquilina CSR

                        8/1/17       Expense   E119 Experts               $96,800.00       1.00     $0.00   $0.00      $96,800.00

           13842279 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Fees for Art Brody Professional services rendered for
                    July

                        8/9/17       Expense   E112 Court fees            $49.54           1.00     $0.00   $0.00      $49.54
           13843294 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Glenn Hutton - Witness fee on 8/9/17

           13843613 8/4/17           Expense   E109 Local travel          $90.00           1.00     $0.00   $90.00     $0.00




1 of 21                                                                                                                    12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 93 of 249

           Item        Date        Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                       7/30/2017 - 8/4/2017 - Taxi from SFO to Home
                        Adjusted
                       Adjustment: 10/16/17 - Discount adjusted to 90.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for local travel.
                          In House Comments: Cisco does not reimburse for local travel.

                       8/4/17      Expense   E110 Out-of-town travel      $42.00           1.00     $0.00   $0.00      $42.00

           13843614 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Parking at deposition

                       8/3/17      Expense   E110 Out-of-town travel      $304.52          1.00     $0.00   $0.00      $304.52

           13843615 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Hotel in Newark

                       8/1/17      Expense   E111 Meals                   $5.93           1.00      $0.00   $0.00      $5.93

           13843619 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Starbucks

                       8/4/17      Expense   E111 Meals                   $9.68           1.00      $0.00   $0.00      $9.68

           13843620 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Chickpea

                       8/3/17      Expense   E111 Meals                   $10.11           1.00     $0.00   $0.00      $10.11

           13843621 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Metro Cafe

                       8/3/17      Expense   E111 Meals                   $13.41           1.00     $0.00   $0.00      $13.41

           13843622 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Chipotle

                       8/4/17      Expense   E111 Meals                   $29.35           1.00     $0.00   $0.00      $29.35

           13843624 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal CAPS Oasis

                       8/2/17      Expense   E111 Meals                   $46.90           1.00     $0.00   $0.00      $46.90

           13843626 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark for Alroy and Stormes Depositions - during dates of
                    7/30/2017 - 8/4/2017 - Meal - Applebees - meal with May Eaton

                       8/12/17     Expense   E102 Outside printing        $559.10         1.00      $0.00   $0.00      $559.10
           13845334 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TRANSPERFECT LEGAL SOLUTIONS Deposition prep

           13845932 8/9/17         Expense   E109 Local travel            $20.44           1.00     $0.00   $0.00      $20.44




2 of 21                                                                                                                    12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 94 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                       8/8/2017 - 8/11/2017 - UBER *US AUG09 JAY HELP.UBER.COM CA

                       8/9/17    Expense   E110 Out-of-town travel      $5.00            1.00     $0.00   $0.00      $5.00

           13845933 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - DART TICKET VENDING DALLAS TX

                       8/9/17    Expense   E110 Out-of-town travel      $22.00           1.00     $0.00   $0.00      $22.00

           13845934 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - PLAT PARKING LOT-107 214-871-6061 TX

                       8/12/17   Expense   E110 Out-of-town travel      $23.00          1.00      $0.00   $0.00      $23.00

           13845935 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - Parking- SHERATON DALLAS SHER DALLAS TX

                       8/12/17   Expense   E110 Out-of-town travel      $23.00          1.00      $0.00   $0.00      $23.00

           13845936 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - Parking - SHERATON DALLAS SHER DALLAS TX

                       8/14/17   Expense   E110 Out-of-town travel      $23.25          1.00      $0.00   $0.00      $23.25

           13845937 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - DANIEL HADGU DCA TAX Arlington VA

                       8/12/17   Expense   E110 Out-of-town travel      $36.61          1.00      $0.00   $0.00      $36.61

           13845938 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - SHERATON DALLAS SHER DALLAS TX

                       8/1/17    Expense   E110 Out-of-town travel      $50.26           1.00     $0.00   $0.00      $50.26

           13845939 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - 0010655354927 AMERICAN AIRLINES 800-433-7300 TX

                       8/1/17    Expense   E110 Out-of-town travel      $274.40          1.00     $0.00   $0.00      $274.40

           13845940 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - 0012141473172 AMERICAN AIRLINES 800-433-7300 TX

                       8/3/17    Expense   E110 Out-of-town travel      $426.97          1.00     $0.00   $0.00      $426.97

           13845941 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - Deposit - SHERATON DALLAS SHER DALLAS TX

                       8/11/17   Expense   E111 Meals                   $11.04          1.00      $0.00   $0.00      $11.04

           13845942 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                    8/8/2017 - 8/11/2017 - SHERATON DALLAS DINI DALLAS TX

           13845943 8/9/17       Expense   E111 Meals                   $15.83           1.00     $0.00   $0.00      $15.83




3 of 21                                                                                                                  12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 95 of 249

           Item        Date        Type      Category               TK Rate             Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                       8/8/2017 - 8/11/2017 - PARADIES #9391 DCA I ARLINGTON VA

                       8/9/17      Expense   E111 Meals                 $17.61          1.00      $0.00   $17.61     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                       8/8/2017 - 8/11/2017 - DMA CAFE 058063 DALLAS TX
                     Adjusted
           13845944 Adjustment: 10/16/17 - Discount adjusted to 17.61 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                       8/9/17      Expense   E111 Meals                 $105.23          1.00     $0.00   $45.23     $60.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Deposition in Dallas - during dates of
                       8/8/2017 - 8/11/2017 - CAMPISI S RESTAURANT DALLAS TX
                     Adjusted
           13845945 Adjustment: 10/16/17 - Discount adjusted to 45.23 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                       8/1/17      Expense   E106 Online research       $31.74          1.00      $0.00   $31.74     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13846582 Adjustment: 10/16/17 - Discount adjusted to 31.74 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/1/17      Expense   E106 Online research       $200.10         1.00      $0.00   $200.10    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13846583 Adjustment: 10/16/17 - Discount adjusted to 200.10 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/1/17      Expense   E106 Online research       $68.31          1.00      $0.00   $68.31     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13846584
                       Description: Westlaw Next- Computer research services
                        Adjusted




4 of 21                                                                                                                  12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 96 of 249

           Item        Date      Type      Category                  TK Rate               Units     Disc    Adj        Amt
                       Adjustment: 10/16/17 - Discount adjusted to 68.31 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                          LexisNexis or Westlaw.
                          In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                          LexisNexis or Westlaw.

                                           E107 Delivery
                       8/4/17    Expense                                   $29.34           1.00     $0.00   $0.00      $29.34
                                           services/messengers
           13847459
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       8/7/17    Expense                                   $20.20           1.00     $0.00   $0.00      $20.20
                                           services/messengers
           13847460
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       8/9/17    Expense                                   $19.27           1.00     $0.00   $0.00      $19.27
                                           services/messengers
           13847461
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       8/9/17    Expense                                   $21.63           1.00     $0.00   $0.00      $21.63
                                           services/messengers
           13847462
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       8/31/17   Expense   E101 Copying                    $0.05           478.00    $0.00   $0.00      $23.90
           13848209 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       8/4/17    Expense   E110 Out-of-town travel         $25.00           1.00     $0.00   $0.00      $25.00

           13849134 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Checked bag fee

                       8/4/17    Expense   E110 Out-of-town travel         $316.14          1.00     $0.00   $0.00      $316.14

           13849139 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Hotel
                    No. 2

                       8/4/17    Expense   E110 Out-of-town travel         $692.60          1.00     $0.00   $0.00      $692.60

           13849141 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Airfare Newark to SFO

                       8/3/17    Expense   E110 Out-of-town travel         $834.00          1.00     $0.00   $0.00      $834.00

           13849142 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Hotel
                    No. 1

                       8/4/17    Expense   E111 Meals                      $2.87           1.00      $0.00   $0.00      $2.87

           13849143 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    breakfast




5 of 21                                                                                                                     12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 97 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       8/3/17    Expense   E111 Meals                   $7.60           1.00      $0.00   $0.00      $7.60
           13849144 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Lunch

                       8/3/17    Expense   E111 Meals                   $7.86           1.00      $0.00   $0.00      $7.86

           13849145 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Dinner

                       8/2/17    Expense   E111 Meals                   $8.12           1.00      $0.00   $0.00      $8.12

           13849146 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Breakfast

                       8/4/17    Expense   E111 Meals                   $10.70           1.00     $0.00   $0.00      $10.70
           13849147 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - Lunch

                       8/2/17    Expense   E111 Meals                   $20.47           1.00     $0.00   $0.00      $20.47

           13849148 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Dinner

                       8/4/17    Expense   E111 Meals                   $30.59           1.00     $0.00   $0.00      $30.59

           13849149 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 -
                    Dinner

                       8/1/17    Expense   E111 Meals                   $32.07           1.00     $0.00   $0.00      $32.07
           13849150 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Deposition of Liore Alroy - during dates of 7/28/2017 - 8/4/2017 - lunch

                       8/14/17   Expense   E110 Out-of-town travel      $322.39         1.00      $0.00   $0.00      $322.39

           13849470 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Trip to Dallas for Deposition - during dates of
                    8/9/2017 - 8/14/2017 - ENTERPRISE RENT A CA DALLAS TX

                       8/14/17   Expense   E111 Meals                   $1.61           1.00      $0.00   $0.00      $1.61

           13849471 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Trip to Dallas for Deposition - during dates of
                    8/9/2017 - 8/14/2017 - WALL STREET NEWS C71 DFW AIRPORT TX

                       8/14/17   Expense   E111 Meals                   $12.57          1.00      $0.00   $0.00      $12.57

           13849472 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Trip to Dallas for Deposition - during dates of
                    8/9/2017 - 8/14/2017 - FRIDAYS_AM_BAR #0856 DFW AIRPORT TX

                       8/9/17    Expense   E110 Out-of-town travel      $18.95           1.00     $0.00   $0.00      $18.95

           13849474 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Uber

           13849475 8/11/17      Expense   E110 Out-of-town travel      $22.90           1.00     $0.00   $0.00      $22.90




6 of 21                                                                                                                  12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 98 of 249

           Item        Date      Type      Category                  TK Rate               Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                       8/9/2017 - 8/11/2017 - Uber

                       8/9/17    Expense   E110 Out-of-town travel         $31.54           1.00     $0.00   $0.00      $31.54

           13849476 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Uber

                       8/11/17   Expense   E110 Out-of-town travel         $38.84          1.00      $0.00   $0.00      $38.84

           13849477 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Uber

                       8/11/17   Expense   E110 Out-of-town travel         $394.22         1.00      $0.00   $0.00      $394.22

           13849478 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Hotel - Omni Hotels & Resorts

                       8/10/17   Expense   E111 Meals                      $20.80          1.00      $0.00   $0.00      $20.80

           13849479 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Hale & Hearty Soups - Meal

                       8/10/17   Expense   E111 Meals                      $60.00          1.00      $0.00   $0.00      $60.00

           13849480 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Omni Hotels - Meal

                       8/10/17   Expense   E110 Out-of-town travel         $299.00         1.00      $0.00   $0.00      $299.00

           13849481 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical Expert - during dates of
                    8/9/2017 - 8/11/2017 - Omni Hotels & Resorts - 8/10 Hotel room

                       8/7/17    Expense   E110 Out-of-town travel         $742.12          1.00     $0.00   $0.00      $742.12

           13849482 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - MARTIN, THOMAS CHISMAN -Trip to New York to meet with Technical
                    Expert - during dates of 8/9/2017 - 8/11/2017 - Airfare - 0018640753880 AMERICAN AIRLINES HOUSTON TX

                       8/11/17   Expense   E111 Meals                      $118.99         1.00      $0.00   $0.00      $118.99
           13851979 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MACKLIN'S CATERING CO. MACKLIN'S CATERING CO. Business meals

                                           E107 Delivery
                       8/14/17   Expense                                   $131.71          1.00     $0.00   $0.00      $131.71
                                           services/messengers
           13852641
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
                       8/14/17   Expense                                   $17.34           1.00     $0.00   $0.00      $17.34
                                           services/messengers
           13852642
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                           E107 Delivery
           13852643 8/16/17      Expense                                   $35.22           1.00     $0.00   $0.00      $35.22
                                           services/messengers




7 of 21                                                                                                                     12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 99 of 249

           Item        Date        Type      Category               TK Rate                Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/16/17     Expense                                 $214.20          1.00     $0.00   $0.00      $214.20
                                             services/messengers
           13852644
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/17/17     Expense                                 $67.29           1.00     $0.00   $0.00      $67.29
                                             services/messengers
           13852645
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       8/7/17      Expense   E106 Online research          $22.77          1.00      $0.00   $22.77     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853288 Adjustment: 10/16/17 - Discount adjusted to 22.77 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research          $11.50          1.00      $0.00   $11.50     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853289 Adjustment: 10/16/17 - Discount adjusted to 11.50 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research          $2.76           1.00      $0.00   $2.76      $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853290 Adjustment: 10/16/17 - Discount adjusted to 2.76 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research          $209.76         1.00      $0.00   $209.76    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853291
                       Adjustment: 10/16/17 - Discount adjusted to 209.76 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                          LexisNexis or Westlaw.




8 of 21                                                                                                                     12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 100 of 249

           Item        Date        Type      Category                TK Rate             Units     Disc    Adj        Amt
                           In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                           LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research        $28.75          1.00      $0.00   $28.75     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853292 Adjustment: 10/16/17 - Discount adjusted to 28.75 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research        $22.77          1.00      $0.00   $22.77     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853293 Adjustment: 10/16/17 - Discount adjusted to 22.77 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/7/17      Expense   E106 Online research        $5.75           1.00      $0.00   $5.75      $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853294 Adjustment: 10/16/17 - Discount adjusted to 5.75 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/8/17      Expense   E106 Online research        $5.75           1.00      $0.00   $5.75      $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853295 Adjustment: 10/16/17 - Discount adjusted to 5.75 United States of America, Dollars - USD - Force, Kimberly
                    D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/8/17      Expense   E106 Online research        $250.47         1.00      $0.00   $250.47    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
           13853296     Adjusted
                       Adjustment: 10/16/17 - Discount adjusted to 250.47 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines




9 of 21                                                                                                                   12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 101 of 249

           Item        Date        Type      Category                  TK Rate            Units     Disc    Adj        Amt
                           Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                           LexisNexis or Westlaw.
                           In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                           LexisNexis or Westlaw.

                       8/12/17     Expense   E106 Online research         $47.61          1.00      $0.00   $47.61     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853297 Adjustment: 10/16/17 - Discount adjusted to 47.61 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/13/17     Expense   E106 Online research         $31.74          1.00      $0.00   $31.74     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853298 Adjustment: 10/16/17 - Discount adjusted to 31.74 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/14/17     Expense   E106 Online research         $22.77          1.00      $0.00   $22.77     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13853299 Adjustment: 10/16/17 - Discount adjusted to 22.77 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/16/17     Expense   E101 Copying                 $0.05           2.00      $0.00   $0.00      $0.10
           13854116 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       8/14/17     Expense   E109 Local travel            $37.87           1.00     $0.00   $0.00      $37.87

           13854517 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Lyft from SF Office to Airport

                       8/16/17     Expense   E110 Out-of-town travel      $22.00          1.00      $0.00   $0.00      $22.00

           13854518 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Parking at Deposition

           13854519 8/16/17        Expense   E110 Out-of-town travel      $154.80          1.00     $0.00   $0.00      $154.80




10 of 21                                                                                                                   12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 102 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                       - 8/16/2017 - Change Return Airfare

                       8/16/17   Expense   E110 Out-of-town travel      $292.28         1.00      $0.00   $0.00      $292.28

           13854520 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Rental Car

                       8/16/17   Expense   E110 Out-of-town travel      $576.42         1.00      $0.00   $0.00      $576.42

           13854521 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Hotel

                       8/14/17   Expense   E110 Out-of-town travel      $674.49         1.00      $0.00   $0.00      $674.49

           13854522 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Airfare

                       8/16/17   Expense   E111 Meals                   $6.21           1.00      $0.00   $0.00      $6.21

           13854523 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal

                       8/16/17   Expense   E111 Meals                   $15.88          1.00      $0.00   $0.00      $15.88

           13854524 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal

                       8/16/17   Expense   E111 Meals                   $16.13          1.00      $0.00   $0.00      $16.13

           13854525 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal at Airport

                       8/14/17   Expense   E111 Meals                   $32.15          1.00      $0.00   $0.00      $32.15

           13854526 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal at Airport

                       8/15/17   Expense   E111 Meals                   $32.75          1.00      $0.00   $0.00      $32.75

           13854527 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal with Witness

                       8/16/17   Expense   E111 Meals                   $66.29          1.00      $0.00   $0.00      $66.29

           13854528 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Dallas for Deposition of Stormes - during dates of 8/14/2017
                    - 8/16/2017 - Meal with Witness

                       8/24/17   Expense   E110 Out-of-town travel      $18.48          1.00      $0.00   $0.00      $18.48

           13854922 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS - DREYER, LAUREN JARVIS -Trip to Dallas for Deposition - during dates of
                    8/9/2017 - 8/14/2017 - ENTERPRISE RENT ACAR 877-860-1258 NY - For tolls incurred

                                           E123 Other
           13854971 8/24/17      Expense                                $5.00            1.00     $0.00   $0.00      $5.00
                                           professionals




11 of 21                                                                                                                 12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 103 of 249

           Item        Date      Type      Category                  TK Rate             Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: DREYER, LAUREN JARVIS -Fees for Certificate of Good Standing - during dates of 8/24/2017 -
                       8/24/2017 - DC Court of Appeals - Certificate of Good Standing

                       8/25/17   Expense   E109 Local travel             $24.00           1.00     $0.00   $0.00      $24.00

           13855642 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Dan Lang - during dates of 8/25/2017 - 8/25/2017 -
                    Parking at Hotel

                       8/25/17   Expense   E110 Out-of-town travel       $466.26         1.00      $0.00   $179.18    $287.08

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Dan Lang - during dates of 8/25/2017 - 8/25/2017 - Hotel
                       Room
                     Adjusted
           13855643 Adjustment: 10/16/17 - Discount adjusted to 179.18 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                       per night.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                       night.

                       8/25/17   Expense   E111 Meals                    $6.54           1.00      $0.00   $0.00      $6.54

           13855644 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Dan Lang - during dates of 8/25/2017 - 8/25/2017 -
                    Refreshments

                       8/15/17   Expense   E109 Local travel             $30.82           1.00     $0.00   $0.00      $30.82

           13855645 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Vandana Koelsch - during dates of 8/15/2017 - 8/16/2017
                    - SF Office to SFO

                       8/15/17   Expense   E110 Out-of-town travel       $508.34         1.00      $0.00   $222.09    $286.25

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Vandana Koelsch - during dates of 8/15/2017 - 8/16/2017
                       - Hotel Room
                     Adjusted
           13855646 Adjustment: 10/16/17 - Discount adjusted to 222.09 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250
                       per night.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                       night.

                       8/15/17   Expense   E110 Out-of-town travel       $679.12         1.00      $0.00   $0.00      $679.12

           13855647 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Vandana Koelsch - during dates of 8/15/2017 - 8/16/2017
                    - Airfare

                       8/15/17   Expense   E111 Meals                    $61.25          1.00      $0.00   $0.00      $61.25

           13855648 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Vandana Koelsch - during dates of 8/15/2017 - 8/16/2017
                    - Dinner

           13855723 8/22/17      Expense   E111 Meals                    $14.13           1.00     $0.00   $0.00      $14.13




12 of 21                                                                                                                  12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 104 of 249

           Item        Date      Type      Category                  TK Rate          Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TAYLOR, JEREMY JOHN -Lunch at Artisan Cafe with M. Eaton during deposition prep - during
                       dates of 8/22/2017 - 8/22/2017 - depo prep lunch with May Eaton

                       8/24/17   Expense   E112 Court fees              $310.00        1.00     $0.00   $0.00      $310.00

                    Project: DISP-001472-Baker Botts IP Lit Fixed Fee
           13856020 Description: AMERICAN EXPRESS - GIGUERE, MARCO J. -Pro Hac Vice Application Fee for Lauren Dreyer -
                    during dates of 8/24/2017 - 8/24/2017 - US DISTRICT COURT ND SAN FRANCISCO CA/Pro Hac Vice
                    Application Fee for Lauren Dreyer

                                           E115 Deposition
                       8/16/17   Expense                                $2,447.00      1.00     $0.00   $0.00      $2,447.00
                                           transcripts
           13856217
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Deposition of James Stormes on 8/2/17.

                                           E115 Deposition
                       8/21/17   Expense                                $1,629.60      1.00     $0.00   $0.00      $1,629.60
                                           transcripts
           13857429
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Transcript of Fernando Moushinho Deposition on 8/11/17

                                           E115 Deposition
                       8/23/17   Expense                                $2,713.35      1.00     $0.00   $0.00      $2,713.35
                                           transcripts
           13857430
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Deposition Transcript of David Jonas on 8/11/2017

                                           E115 Deposition
                       8/23/17   Expense                                $1,615.00      1.00     $0.00   $0.00      $1,615.00
                                           transcripts
           13857431
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Videographer fees for deposition of David Jonas taken on 8/11/17

                                           E115 Deposition
                       8/21/17   Expense                                $2,252.65      1.00     $0.00   $0.00      $2,252.65
                                           transcripts
           13857432
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Deposition transcript of David Jonas on 8/10/2017

                                           E115 Deposition
                       8/21/17   Expense                                $1,777.50      1.00     $0.00   $0.00      $1,777.50
                                           transcripts
           13857433
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Videographer fees for David Jonas Deposition taken on 8/10/17

                                           E118 Litigation support
                       8/21/17   Expense                                $1,841.00      1.00     $0.00   $0.00      $1,841.00
                                           vendors
           13857434
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Transcription of 2013 Audio of Westpoint Harbor Recordings on 8/10/17

                                           E118 Litigation support
                       8/21/17   Expense                                $1,168.00      1.00     $0.00   $0.00      $1,168.00
                                           vendors
           13857435
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Transcription of 2013 Audio of August 21, 2013 - Meeting on 8/15/17

                                           E107 Delivery
                       8/15/17   Expense                                $278.44        1.00     $0.00   $0.00      $278.44
                                           services/messengers
           13857437
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST LEGAL NETWORK, LLC Service of Subpoena to Bruce Jobse




13 of 21                                                                                                               12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 105 of 249

           Item        Date      Type      Category                  TK Rate          Units     Disc    Adj        Amt
                                           E118 Litigation support
                       7/31/17   Expense                                $141.05        1.00     $0.00   $0.00      $141.05
                                           vendors
           13857438
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: DSU DISCOVERY Branding of Source Code Paper

                                           E118 Litigation support
                       7/31/17   Expense                                $151.90        1.00     $0.00   $0.00      $151.90
                                           vendors
           13857439
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: DSU DISCOVERY Branding of Source Code Paper

                       8/31/17   Expense   E119 Experts                 $112,636.50    1.00     $0.00   $0.00      $112,636.50

           13857451 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: A.T. BRODY & ASSOCIATES, INC. Expert Fees of Arthur Brody Professional services rendered for
                    August

                       8/25/17   Expense   E119 Experts                 $31,125.00     1.00     $0.00   $0.00      $31,125.00

           13857452 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STEPHEN B. WICKER Expert Fees of Stephen B. Wicker Professional services rendered from July
                    6 - August 25

                                           E115 Deposition
                       8/21/17   Expense                                $3,818.70      1.00     $0.00   $0.00      $3,818.70
                                           transcripts
           13858211
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Deposition of Liore Alroy taken on 8/4/17 in Newark, NJ

                                           E115 Deposition
                       8/21/17   Expense                                $1,932.50      1.00     $0.00   $0.00      $1,932.50
                                           transcripts
           13858212
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Video of Deposition of Liore Alroy taken on 8/4/17

                                           E115 Deposition
                       8/28/17   Expense                                $875.00        1.00     $0.00   $0.00      $875.00
                                           transcripts
           13858213
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Deposition Transcript of James Stormes on 8/2/17

                                           E115 Deposition
                       8/24/17   Expense                                $2,432.09      1.00     $0.00   $0.00      $2,432.09
                                           transcripts
           13858214
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: BARKLEY COURT REPORTERS, INC. Deposition of Christopher Pearce on 8/16/17.

                                           E118 Litigation support
                       8/31/17   Expense                                $1,498.56      1.00     $0.00   $0.00      $1,498.56
                                           vendors
           13858215
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TRANSPERFECT LEGAL SOLUTIONS Deposition Exhibit Printing and Assembly

                                           E115 Deposition
                       8/8/17    Expense                                $1,700.75      1.00     $0.00   $0.00      $1,700.75
                                           transcripts
           13858216
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Transcript of Glenn Hutton's deposition taken on 7/25/17

                                           E115 Deposition
                       8/8/17    Expense                                $1,352.50      1.00     $0.00   $0.00      $1,352.50
                                           transcripts
           13858217 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TSG REPORTING, INC. Videographer for Deposition of Glenn Hutton taken on 7/25/17 in Miami,
                    FL




14 of 21                                                                                                               12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 106 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                                           E115 Deposition
                       7/31/17   Expense                                $3,021.75        1.00     $0.00   $0.00      $3,021.75
                                           transcripts
           13858242
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Deposition Transcript for Yonatan Cantor

                                           E115 Deposition
                       7/31/17   Expense                                $970.00          1.00     $0.00   $0.00      $970.00
                                           transcripts
           13858243
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Videographer for Yonatan Cantor Deposition

                       8/23/17   Expense   E111 Meals                   $192.39         1.00      $0.00   $0.00      $192.39
           13858721 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. AMERICAN EXPRESS CO. Business meals

                       8/31/17   Expense   E111 Meals                   $157.99         1.00      $0.00   $0.00      $157.99
           13858722 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. AMERICAN EXPRESS CO. Business meals

                       8/22/17   Expense   E111 Meals                   $172.56         1.00      $0.00   $0.00      $172.56
           13858723 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. AMERICAN EXPRESS CO. Business meals

                       8/29/17   Expense   E110 Out-of-town travel      $19.50          1.00      $0.00   $0.00      $19.50

           13858811 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Cab from Hotel to Deposition

                       8/28/17   Expense   E110 Out-of-town travel      $37.03          1.00      $0.00   $0.00      $37.03

           13858812 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Cab to Cisco

                       8/28/17   Expense   E110 Out-of-town travel      $38.18          1.00      $0.00   $0.00      $38.18

           13858813 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Cab from Cisco to Hotel

                       8/29/17   Expense   E110 Out-of-town travel      $1,091.27        1.00     $0.00   $0.00      $1,091.27

           13858814 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Hotel Room

                       8/27/17   Expense   E110 Out-of-town travel      $2,162.48        1.00     $0.00   $0.00      $2,162.48

           13858815 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Airfare to Canada

                       8/29/17   Expense   E111 Meals                   $3.00           1.00      $0.00   $0.00      $3.00

           13858816 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Breakfast

           13858817 8/28/17      Expense   E111 Meals                   $4.00            1.00     $0.00   $0.00      $4.00




15 of 21                                                                                                                 12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 107 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                       Breakfast

                       8/27/17   Expense   E111 Meals                   $30.46          1.00      $0.00   $0.00      $30.46

           13858818 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Dinner

                       8/28/17   Expense   E111 Meals                   $105.36         1.00      $0.00   $105.36    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                       Lunch
                     Adjusted
           13858819 Adjustment: 10/16/17 - Discount adjusted to 105.36 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to
                       $60 per person per day.
                       In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                       per person per day.

                       8/27/17   Expense   E111 Meals                   $16.30          1.00      $0.00   $0.00      $16.30

           13858820 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Deposition of Cullen Jennings - during dates of 8/27/2017 - 8/29/2017 -
                    Lunch

                       8/25/17   Expense   E111 Meals                   $9.84           1.00      $0.00   $0.00      $9.84
           13858822 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: AMERICAN EXPRESS CO. Business meals - Early Morning Call

                       8/10/17   Expense   E110 Out-of-town travel      $3,051.24        1.00     $0.00   $0.00      $3,051.24

           13858823 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition Conference Rooms - New Jersey - during dates of
                    8/10/2017 - 8/11/2017 - Conference room and breakout room

                       8/10/17   Expense   E110 Out-of-town travel      $9.00            1.00     $0.00   $0.00      $9.00

           13858841 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Cab from Hotel to Dinner

                       8/10/17   Expense   E110 Out-of-town travel      $9.00            1.00     $0.00   $0.00      $9.00

           13858842 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Cab from Office to Hotel

                       8/10/17   Expense   E110 Out-of-town travel      $35.00          1.00      $0.00   $0.00      $35.00

           13858843 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Cab from Airport to Hotel

                       8/11/17   Expense   E110 Out-of-town travel      $37.00          1.00      $0.00   $0.00      $37.00

           13858844 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Cab from Office to Airport

           13858845 8/11/17      Expense   E110 Out-of-town travel      $80.00           1.00     $0.00   $0.00      $80.00




16 of 21                                                                                                                 12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 108 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                       8/11/2017 - Cab from SFO to Home

                       8/11/17   Expense   E110 Out-of-town travel      $458.74         1.00      $0.00   $0.00      $458.74

           13858846 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Hotel Room

                       8/8/17    Expense   E110 Out-of-town travel      $644.83          1.00     $0.00   $0.00      $644.83

           13858847 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Airfare

                       8/11/17   Expense   E111 Meals                   $11.77          1.00      $0.00   $0.00      $11.77

           13858848 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Breakfast

                       8/10/17   Expense   E111 Meals                   $60.00          1.00      $0.00   $0.00      $60.00

           13858849 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Dinner

                       8/8/17    Expense   E111 Meals                   $20.53           1.00     $0.00   $0.00      $20.53

           13858850 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Fernando Moushino - during dates of 8/8/2017 -
                    8/11/2017 - Dinner

                                           E118 Litigation support
                       8/1/17    Expense                                $66.00           1.00     $0.00   $0.00      $66.00
                                           vendors
           13858913
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST RECORDS RETRIEVAL Deposition Office Fees

                                           E107 Delivery
                       8/30/17   Expense                                $66.00           1.00     $0.00   $0.00      $66.00
                                           services/messengers
           13858942
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST RECORDS RETRIEVAL 3rd party subpoena on Shane Mattaway (NetSpeak)

                                           E107 Delivery
                       8/26/17   Expense                                $66.00           1.00     $0.00   $0.00      $66.00
                                           services/messengers
           13858943
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: FIRST RECORDS RETRIEVAL 3rd party subpoena on Global IP Law Group

                                           E115 Deposition
                       8/25/17   Expense                                $623.88          1.00     $0.00   $0.00      $623.88
                                           transcripts
           13859039
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: INTEGRITY VIDEO, LLC Videographer Fees for Deposition of Vandana Koelsch on 8/16/17

                       8/31/17   Expense   E119 Experts                 $6,241.48       1.00      $0.00   $0.00      $6,241.48

           13859069 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: ANDREW GREEN ANDREW GREEN Expert fees for Andrew Green Professional services rendered
                    from 11/7/2016 - 8/24/2017

                                           E118 Litigation support
           13859602 8/4/17       Expense                                $3,218.50        1.00     $0.00   $0.00      $3,218.50
                                           vendors




17 of 21                                                                                                                 12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 109 of 249

           Item        Date      Type      Category                  TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Litigation Support for deposition of Adrew Green on 7/18/17

                                           E118 Litigation support
                       8/4/17    Expense                                $1,342.50        1.00     $0.00   $0.00      $1,342.50
                                           vendors
           13859603
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: TSG REPORTING, INC. Litigation Support for deposition of Andrew Green on 7/18/17

                       8/11/17   Expense   E112 Court fees              $0.10           101.00    $0.00   $0.00      $10.10
           13859749 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: TXEDC USER DEFINED 2: 062891.4036

                       8/29/17   Expense   E112 Court fees              $0.10           9.00      $0.00   $0.00      $0.90
           13860081 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CAFC USER DEFINED 2: 062891.4036 DREYERL

                       8/25/17   Expense   E112 Court fees              $0.10           50.00     $0.00   $0.00      $5.00
           13860668 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CAFC USER DEFINED 2: 062891.4036

                       8/23/17   Expense   E112 Court fees              $0.10           28.00     $0.00   $0.00      $2.80
           13861473 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: VAEDC USER DEFINED 2: 062891.4036

                       8/24/17   Expense   E112 Court fees              $0.04           67.00     $0.00   $0.00      $2.68
           13861474 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       8/25/17   Expense   E112 Court fees              $0.10           27.00     $0.00   $0.00      $2.70
           13861475 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: TXEDC USER DEFINED 2: 062891.4036

                       8/28/17   Expense   E112 Court fees              $0.10           52.00     $0.00   $0.00      $5.20
           13861476 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: ARWDC USER DEFINED 2: 062891.4036

                       8/29/17   Expense   E112 Court fees              $0.10           21.00     $0.00   $0.00      $2.10
           13861477 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                       8/27/17   Expense   E109 Local travel            $42.88           1.00     $0.00   $0.00      $42.88

           13861904 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Lyft from Home to Airport

                       8/29/17   Expense   E109 Local travel            $50.89           1.00     $0.00   $0.00      $50.89

           13861905 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Lyft from Airport to Home

                       8/29/17   Expense   E110 Out-of-town travel      $178.53         1.00      $0.00   $0.00      $178.53

           13861906 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Rental Car




18 of 21                                                                                                                 12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 110 of 249

           Item        Date      Type      Category                  TK Rate               Units     Disc    Adj        Amt
                       8/27/17   Expense   E110 Out-of-town travel         $285.10         1.00      $0.00   $0.00      $285.10

           13861907 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Hotel Charges

                       8/27/17   Expense   E110 Out-of-town travel         $1,619.92        1.00     $0.00   $0.00      $1,619.92

           13861908 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Airfare

                       8/28/17   Expense   E111 Meals                      $3.00           1.00      $0.00   $0.00      $3.00

           13861909 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Beverage at Hotel

                       8/27/17   Expense   E111 Meals                      $6.80           1.00      $0.00   $0.00      $6.80

           13861910 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Dinner

                       8/28/17   Expense   E111 Meals                      $9.76           1.00      $0.00   $0.00      $9.76

           13861911 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Breakfast

                       8/28/17   Expense   E111 Meals                      $10.37          1.00      $0.00   $0.00      $10.37

           13861912 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Lunch

                       8/29/17   Expense   E111 Meals                      $15.35          1.00      $0.00   $0.00      $15.35

           13861913 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Breakfast

                       8/29/17   Expense   E111 Meals                      $17.37          1.00      $0.00   $0.00      $17.37

           13861914 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Dinner at airport

                       8/28/17   Expense   E111 Meals                      $24.12          1.00      $0.00   $0.00      $24.12

           13861915 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Dinner

                       8/29/17   Expense   E111 Meals                      $36.00          1.00      $0.00   $0.00      $36.00

           13861916 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TAYLOR, JEREMY JOHN -Travel to Newark, NJ for deposition of J. Rosenberg - during dates of
                    8/27/2017 - 8/29/2017 - Lunch

                                           E107 Delivery
                       8/28/17   Expense                                   $86.58           1.00     $0.00   $0.00      $86.58
                                           services/messengers
           13862795
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery Service-UPS




19 of 21                                                                                                                    12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 111 of 249

           Item        Date        Type      Category               TK Rate                Units     Disc    Adj        Amt
                                             E107 Delivery
                       8/28/17     Expense                                 $6.90            1.00     $0.00   $0.00      $6.90
                                             services/messengers
           13862796
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery Service-UPS

                                             E107 Delivery
                       8/28/17     Expense                                 $6.90            1.00     $0.00   $0.00      $6.90
                                             services/messengers
           13862797
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery Service-UPS

                                             E107 Delivery
                       8/8/17      Expense                                 $69.93           1.00     $0.00   $0.00      $69.93
                                             services/messengers
           13862798
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/8/17      Expense                                 $101.93          1.00     $0.00   $0.00      $101.93
                                             services/messengers
           13862799
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/8/17      Expense                                 $47.78           1.00     $0.00   $0.00      $47.78
                                             services/messengers
           13862800
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/11/17     Expense                                 $98.92           1.00     $0.00   $0.00      $98.92
                                             services/messengers
           13862801
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       8/23/17     Expense                                 $24.78           1.00     $0.00   $0.00      $24.78
                                             services/messengers
           13862802
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       8/24/17     Expense   E106 Online research          $22.77          1.00      $0.00   $22.77     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13865786 Adjustment: 10/16/17 - Discount adjusted to 22.77 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       8/23/17     Expense   E101 Copying                  $0.05           129.00    $0.00   $0.00      $6.45
           13869341 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       8/25/17     Expense   E101 Copying                  $0.05           4.00      $0.00   $0.00      $0.20
           13869342 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

           13871381 8/31/17        Expense   E112 Court fees               $27.50          1.00      $0.00   $0.00      $27.50




20 of 21                                                                                                                    12/13/2017, 10:51 AM
Invoice - 1568107 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=204
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 112 of 249

           Item        Date      Type     Category                 TK Rate            Units     Disc    Adj        Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: LEXISNEXIS RISK SOLUTIONS Accurint searches per the request of E. Edlin




21 of 21                                                                                                               12/13/2017, 10:51 AM
Invoice - 1570309 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 113 of 249

         Header Information


               Invoice Number: 1570309                                      Billing Start Date: 9/1/17
                         Vendor: Baker Botts LLP                              Billing End Date: 9/30/17
                   Invoice Date: 10/23/17                                     Submitted Total: $10,852.47
                  Received Date: 10/23/17                                           Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit      Discount          Adjustment          Tax                   Amount
           Fees                                      $0.00            $0.00                $0.00                 $0.00            $0.00

           Expenses                             $10,852.47            $0.00             $648.58                  $0.00      $10,203.89

           Invoice Total (USD)                 $10,852.47             $0.00           $648.58                   $0.00      $10,203.89



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 65 of 65

           Item        Date          Type      Category                       TK Rate        Units       Disc      Adj       Amt
                                               E107 Delivery
                        9/5/17       Expense                                      $200.43     1.00       $0.00     $0.00     $200.43
                                               services/messengers
           13862803
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Delivery service-Fedex

                                               E107 Delivery
                        9/5/17       Expense                                      $67.43      1.00       $0.00     $0.00     $67.43
                                               services/messengers
           13862804
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Delivery service-Fedex

                                               E107 Delivery
                        9/5/17       Expense                                      $25.37      1.00       $0.00     $0.00     $25.37
                                               services/messengers
           13862805
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: Delivery service-Fedex




1 of 8                                                                                                                       12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 114 of 249

           Item        Date        Type      Category                      TK Rate       Units    Disc     Adj         Amt
                                             E107 Delivery
                       9/11/17     Expense                                     $72.59     1.00     $0.00    $0.00      $72.59
                                             services/messengers
           13862806
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       9/11/17     Expense                                     $91.39     1.00     $0.00    $0.00      $91.39
                                             services/messengers
           13862807
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       9/11/17     Expense                                     $77.97     1.00     $0.00    $0.00      $77.97
                                             services/messengers
           13862808
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       9/11/17     Expense                                     $53.77     1.00     $0.00    $0.00      $53.77
                                             services/messengers
           13862809
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       9/11/17     Expense                                     $53.77     1.00     $0.00    $0.00      $53.77
                                             services/messengers
           13862810
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                                             E107 Delivery
                       9/13/17     Expense                                     $22.00     1.00     $0.00    $0.00      $22.00
                                             services/messengers
           13862811
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex

                       9/15/17     Expense   E106 Online research              $22.77     1.00     $0.00    $22.77     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13865787 Adjustment: 10/25/17 - Discount adjusted to 22.77 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       9/6/17      Expense   E101 Copying                      $0.05      1.00     $0.00    $0.00      $0.05
           13869343 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Photocopying service

                       9/8/17      Expense   E106 Online research              $89.24     1.00     $0.00    $89.24     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13872241 Adjustment: 10/25/17 - Discount adjusted to 89.24 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as




2 of 8                                                                                                                 12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 115 of 249

           Item        Date        Type      Category                      TK Rate        Units    Disc     Adj         Amt
                           LexisNexis or Westlaw.

                       9/8/17      Expense   E106 Online research               $136.62    1.00     $0.00    $136.62    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13872242 Adjustment: 10/25/17 - Discount adjusted to 136.62 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       9/18/17     Expense   E106 Online research               $91.08     1.00     $0.00    $91.08     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Westlaw Next- Computer research services
                        Adjusted
           13872243 Adjustment: 10/25/17 - Discount adjusted to 91.08 United States of America, Dollars - USD - Force,
                    Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.
                       In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as
                       LexisNexis or Westlaw.

                       9/15/17     Expense   E108 Postage                       $1.09      1.00     $0.00    $1.09      $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Postage
                        Adjusted
           13874193
                       Adjustment: 10/25/17 - Discount adjusted to 1.09 United States of America, Dollars - USD - Force, Kimberly
                       D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for this type of expense.
                          In House Comments: Cisco does not reimburse for this type of expense.

                       8/31/17     Expense   E113 Subpoena fees                 $463.88    1.00     $0.00    $0.00      $463.88
           13875237 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $309.25    1.00     $0.00    $0.00      $309.25
           13875238 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $154.63    1.00     $0.00    $0.00      $154.63
           13875239 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $154.63    1.00     $0.00    $0.00      $154.63
           13875240 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E112 Court fees                    $51.75     1.00     $0.00    $0.00      $51.75
           13875241 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

           13875242 8/31/17        Expense   E113 Subpoena fees                 $309.25    1.00     $0.00    $0.00      $309.25




3 of 8                                                                                                                  12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 116 of 249

           Item        Date        Type      Category                      TK Rate        Units    Disc     Adj         Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description:

                       8/31/17     Expense   E113 Subpoena fees                 $154.63    1.00     $0.00    $0.00      $154.63
           13875243 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $463.88    1.00     $0.00    $0.00      $463.88
           13875244 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $214.03    1.00     $0.00    $0.00      $214.03
           13875245 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $977.25    1.00     $0.00    $0.00      $977.25
           13875246 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $154.63    1.00     $0.00    $0.00      $154.63
           13875247 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $154.63    1.00     $0.00    $0.00      $154.63
           13875248 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/31/17     Expense   E113 Subpoena fees                 $309.25    1.00     $0.00    $0.00      $309.25
           13875249 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description:

                       8/30/17     Expense   E110 Out-of-town travel            $64.66     1.00     $0.00    $64.66     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: GUSKE, SARAH JOANN -Deposition of David Kelly - during dates of 8/30/2017 - 8/30/2017 -
                       Mileage from Home to Depo Prep to Home
           13875878     Adjusted
                       Adjustment: 10/25/17 - Discount adjusted to 64.66 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for mileage.
                          In House Comments: Cisco does not reimburse for mileage.

                       8/30/17     Expense   E111 Meals                         $22.91     1.00     $0.00    $0.00      $22.91

           13875879 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of David Kelly - during dates of 8/30/2017 - 8/30/2017 -
                    Lunch

                       8/24/17     Expense   E109 Local travel                  $39.00     1.00     $0.00    $39.00     $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                       8/25/2017 - Cab from SF Office to SFO
           13875881
                        Adjusted
                       Adjustment: 10/25/17 - Discount adjusted to 39.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines




4 of 8                                                                                                                  12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                            https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 117 of 249

           Item        Date        Type      Category                       TK Rate            Units   Disc    Adj       Amt
                           Comments to Requester: Cisco does not reimburse for local travel.
                           In House Comments: Cisco does not reimburse for local travel.

                       8/24/17     Expense    E109 Local travel                  $49.82        1.00    $0.00   $49.82    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                       8/25/2017 - Cab from Home to SF Office + tip
           13875882     Adjusted
                       Adjustment: 10/25/17 - Discount adjusted to 49.82 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for local travel.
                          In House Comments: Cisco does not reimburse for local travel.

                       8/25/17     Expense    E109 Local travel                  $72.00        1.00    $0.00   $72.00    $0.00

                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                       8/25/2017 - Cab from SFO to Home
           13875883     Adjusted
                       Adjustment: 10/25/17 - Discount adjusted to 72.00 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for local travel.
                          In House Comments: Cisco does not reimburse for local travel.

                       8/24/17     Expense    E110 Out-of-town travel            $140.00       1.00    $0.00   $0.00     $140.00

           13875884 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Car Service from Airport to Hotel - No receipt Cash

                       8/25/17     Expense    E110 Out-of-town travel            $176.21       1.00    $0.00   $0.00     $176.21

           13875885 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Hotel room

                       8/24/17     Expense    E110 Out-of-town travel            $904.50       1.00    $0.00   $0.00     $904.50

           13875886 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Airfare

                       8/25/17     Expense    E111 Meals                         $31.08        1.00    $0.00   $0.00     $31.08

           13875887 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Dinner on flight 8/25

                       8/24/17     Expense    E111 Meals                         $48.15        1.00    $0.00   $0.00     $48.15

           13875888 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Dinner - Credit Card receipt for payment - no receipt

                       8/24/17     Expense    E111 Meals                         $11.98        1.00    $0.00   $0.00     $11.98

           13875889 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: GUSKE, SARAH JOANN -Deposition of Flemming Andreasan - during dates of 8/24/2017 -
                    8/25/2017 - Lunch 8/24

           13875901 8/9/17         Expense    E109 Local travel                  $82.30        1.00    $0.00   $82.30    $0.00




5 of 8                                                                                                                   12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 118 of 249

           Item        Date        Type      Category                      TK Rate        Units    Disc     Adj         Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Cab to
                       Airport
                        Adjusted
                       Adjustment: 10/25/17 - Discount adjusted to 82.30 United States of America, Dollars - USD - Force,
                       Kimberly D
                          Reason for Adjustment: Outside Billing Guidelines
                          Comments to Requester: Cisco does not reimburse for local travel.
                          In House Comments: Cisco does not reimburse for local travel.

                       8/9/17      Expense   E110 Out-of-town travel            $381.28    1.00     $0.00    $0.00      $381.28

           13875902 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Airfare
                    Flight change to/from Newark - San Francisco

                       8/11/17     Expense   E110 Out-of-town travel            $709.39    1.00     $0.00    $0.00      $709.39

           13875903 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Hotel
                    Room

                       8/9/17      Expense   E110 Out-of-town travel            $723.22    1.00     $0.00    $0.00      $723.22

           13875904 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Airfare
                    - Original Ticket to/from Newark-San Francisco

                       8/10/17     Expense   E111 Meals                         $6.00      1.00     $0.00    $0.00      $6.00

           13875905 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 -
                    Beverage item and tax 8/10

                       8/11/17     Expense   E111 Meals                         $6.00      1.00     $0.00    $0.00      $6.00

           13875906 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 -
                    Beverage items and tax 8/11

                       8/9/17      Expense   E111 Meals                         $25.91     1.00     $0.00    $0.00      $25.91

           13875907 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Dinner
                    8/9

                       8/11/17     Expense   E111 Meals                         $28.51     1.00     $0.00    $0.00      $28.51

           13875908 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Dinner
                    8/11

                       8/10/17     Expense   E111 Meals                         $27.51     1.00     $0.00    $0.00      $27.51

           13875909 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -David Jonas Deposition - during dates of 8/9/2017 - 8/11/2017 - Dinner
                    8/10

                       9/18/17     Expense   E110 Out-of-town travel            $15.19     1.00     $0.00    $0.00      $15.19

           13876782 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Uber from Airport to Office

           13876783 9/21/17        Expense   E110 Out-of-town travel            $16.86     1.00     $0.00    $0.00      $16.86




6 of 8                                                                                                                  12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 119 of 249

           Item        Date       Type      Category                      TK Rate        Units    Disc     Adj          Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                       9/21/2017 - Uber to Airport

                       9/19/17    Expense    E110 Out-of-town travel           $18.47     1.00     $0.00    $0.00       $18.47

           13876784 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Uber to new hotel

                       9/18/17    Expense    E110 Out-of-town travel           $19.23     1.00     $0.00    $0.00       $19.23

           13876785 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Uber from office to hotel in DC

                       9/20/17    Expense    E110 Out-of-town travel           $384.70    1.00     $0.00    $0.00       $384.70

           13876786 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Hotel on 9/19

                       9/18/17    Expense    E110 Out-of-town travel           $405.05    1.00     $0.00    $0.00       $405.05

           13876787 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Hotel on 9/18

                       9/17/17    Expense    E110 Out-of-town travel           $571.20    1.00     $0.00    $0.00       $571.20

           13876788 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Airfare from Phoenix to DC 9/17

                       9/20/17    Expense    E110 Out-of-town travel           $622.20    1.00     $0.00    $0.00       $622.20

           13876789 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Airfare from DC to San Francisco 9/20

                       9/20/17    Expense    E111 Meals                        $12.51     1.00     $0.00    $0.00       $12.51

           13876790 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Lunch 9/20

                       9/17/17    Expense    E111 Meals                        $40.43     1.00     $0.00    $0.00       $40.43

           13876791 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Meal at airport 9/17

                       9/20/17    Expense    E111 Meals                        $41.60     1.00     $0.00    $0.00       $41.60

           13876792 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Meal at airport 9/20

                       9/19/17    Expense    E111 Meals                        $49.25     1.00     $0.00    $0.00       $49.25

           13876793 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: SCHILLER, JAY BAYARD -Travel to DC for PTAB Hearing - during dates of 9/17/2017 -
                    9/21/2017 - Dinner 9/17

           13876831 8/23/17       Expense    E111 Meals                        $192.39    1.00     $0.00    $0.00       $192.39




7 of 8                                                                                                                  12/13/2017, 10:53 AM
Invoice - 1570309 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 120 of 249

           Item        Date       Type      Category                       TK Rate      Units    Disc     Adj         Amt
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: AMERICAN EXPRESS CO. Business meals during depo 8/24

                                             E118 Litigation support
                       9/28/17    Expense                                     $7.58      1.00     $0.00    $0.00      $7.58
                                             vendors
           13877544
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: SHI INTERNATIONAL CORP. Jump drive Barbara Baxter 062891.4036

                       9/6/17     Expense    E112 Court fees                  $0.10      90.00    $0.00    $0.00      $9.00
           13881253 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: NJDC USER DEFINED 2: 062891.4036

                       9/11/17    Expense    E112 Court fees                  $0.10      15.00    $0.00    $0.00      $1.50
           13881254 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Electronic Court Records USER DEFINED 1: CANDC USER DEFINED 2: 062891.4036

                                             E107 Delivery
                       9/6/17     Expense                                     $17.62     1.00     $0.00    $0.00      $17.62
                                             services/messengers
           13884481
                       Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                       Description: Delivery service-Fedex




8 of 8                                                                                                                12/13/2017, 10:53 AM
Invoice - 1574085A - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=88
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 121 of 249

         Header Information


              Invoice Number: 1574085A                                     Billing Start Date: 8/1/17
                         Vendor: Baker Botts LLP                               Billing End Date: 8/31/17
                   Invoice Date: 11/15/17                                      Submitted Total: $156.50
                  Received Date: 11/15/17                                            Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                          Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment        Tax                Amount
           Fees                                      $0.00             $0.00              $0.00              $0.00              $0.00

           Expenses                                $156.50             $0.00              $0.00              $0.00            $156.50

           Invoice Total (USD)                    $156.50             $0.00              $0.00               $0.00           $156.50



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item        Date          Type       Category                          TK Rate         Units    Disc    Adj       Amt
                        8/29/17      Expense    E118 Litigation support vendors       $40.59      1.00     $0.00     $0.00   $40.59

           13878051 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Cisco Production - 8/29/2017 - Electronic Copy of Cisco Unified
                    Communications Manager

                        8/29/17      Expense    E118 Litigation support vendors       $80.91      1.00     $0.00     $0.00   $80.91

           13878052 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: EATON, LAUREN MAY -Cisco Production - 8/29/2017 - Hard Copy of Cisco Unified
                    Communications Manager

                        8/25/17      Expense    E109 Local travel                     $35.00      1.00     $0.00     $0.00   $35.00
           13901263 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: STACY, WAYNE ODIS -Attend Dan Lang Deposition in Palo Alto - 8/25/2017 - Parking




1 of 1                                                                                                                       12/13/2017, 10:55 AM
Invoice - 1574085B - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=230
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 122 of 249

         Header Information


              Invoice Number: 1574085B                                       Billing Start Date: 9/1/17
                         Vendor: Baker Botts LLP                                 Billing End Date: 9/30/17
                   Invoice Date: 11/15/17                                        Submitted Total: $2,256.66
                  Received Date: 11/15/17                                              Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment         Tax               Amount
           Fees                                        $0.00             $0.00               $0.00             $0.00               $0.00

           Expenses                               $2,256.66              $0.00               $0.00             $0.00         $2,256.66

           Invoice Total (USD)                   $2,256.66              $0.00              $0.00               $0.00         $2,256.66



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item        Date          Type      Category                            TK Rate           Units Disc      Adj     Amt
                        9/30/17      Expense   E118 Litigation support vendors         $1,053.71     1.00    $0.00   $0.00   $1,053.71
           13881768 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: TRANSPERFECT TRANSLATIONS Custom printing and labeling of exhibits

                        9/21/17      Expense   E115 Deposition transcripts             $1,202.95     1.00    $0.00   $0.00   $1,202.95
           13888434 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: MIDWEST REPORTERS, INC. Deposition Transcript of Vandana Koelsch




1 of 1                                                                                                                        12/13/2017, 10:57 AM
Invoice - 1575769 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=725
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 123 of 249

         Header Information


               Invoice Number: 1575769                                       Billing Start Date: 10/1/17
                         Vendor: Baker Botts LLP                                 Billing End Date: 10/31/17
                   Invoice Date: 11/21/17                                        Submitted Total: $37,500.00
                  Received Date: 11/22/17                                              Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                            Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit       Discount             Adjustment         Tax               Amount
           Fees                                 $37,500.00               $0.00               $0.00             $0.00        $37,500.00

           Expenses                                  $0.00               $0.00               $0.00             $0.00              $0.00

           Invoice Total (USD)                 $37,500.00                $0.00               $0.00            $0.00         $37,500.00



         Description

          Straight Path Litigation


         Line Items


           View: All Line Items


           Line Items 1 - 1 of 1

           Item        Date          Type Category                  TK                Rate           Units Disc     Adj     Amt
                        10/31/17     Fee   L120 Analysis/Strategy   Stacy, Wayne      $37,500.00     1.00   $0.00   $0.00   $37,500.00
           27966641 Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                    Description: Straight Path Litigation




1 of 1                                                                                                                        12/13/2017, 10:54 AM
Invoice - 1581618A - TeamConnect 4                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=206
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 124 of 249

         Header Information

              Invoice Number: 1581618A                                    Billing Start Date: 9/1/17
                         Vendor: Baker Botts LLP                              Billing End Date: 9/30/17
                   Invoice Date: 1/19/18                                      Submitted Total: $1,564.15
                  Received Date: 1/19/18                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001472-Baker Botts IP Lit
                                  Fixed Fee                                         Line Item
                                                                                              1
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit      Discount          Adjustment         Tax               Amount
           Fees                                     $0.00             $0.00              $0.00              $0.00             $0.00

           Expenses                              $1,564.15            $0.00              $0.00              $0.00         $1,564.15

           Invoice Total (USD)                  $1,564.15             $0.00             $0.00               $0.00        $1,564.15


         Description

          Straight Path Litigation


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item        Date          Type       Category                TK Rate           Units     Disc     Adj      Amt
                                                E115 Deposition
                        9/13/17      Expense                               $1,564.15       1.00     $0.00    $0.00     $1,564.15
                                                transcripts
           13905711
                        Project: DISP-001472-Baker Botts IP Lit Fixed Fee
                        Description: TSG REPORTING, INC. Deposition Fees for Brian Faust Deposition
                        Warning: Charge service or expense date is more than 128 days old. Allowed maximum number of
                        days between the charge date and the invoice date is 120 days.




1 of 1                                                                                                                       1/24/2019, 1:20 PM
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 125 of 249




               EXHIBIT 3
Invoice - 3408(2) - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=723
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 126 of 249

          Header Information


                 Invoice Number: 3408(2)                                       Billing Start Date: 8/1/17
                          Vendor: Desmarais LLP                                    Billing End Date: 8/31/17
                    Invoice Date: 9/1/17                                           Submitted Total: $1,493.87
                   Received Date: 9/13/17                                                Submitted
                                                                                         Currency:
                                                                                                   USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                           Line Item
                                                                                                   None
                                                                                         Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit          Discount           Adjustment        Tax                   Amount
            Fees                                         $0.00             $0.00              $0.00                 $0.00             $0.00

            Expenses                              $1,493.87                $0.00              $0.00                 $0.00       $1,493.87

            Invoice Total (USD)                  $1,493.87                 $0.00             $0.00                 $0.00       $1,493.87



          Description

           Disbursements for August 2017


          Line Items


           View: All Line Items


            Line Items 1 - 9 of 9

           Item Date           Type         Category                       TK Rate          Units           Disc      Adj     Amt
                    8/31/17    Expense      E100 Expenses                      $32.47        1.00           $0.00     $0.00   $32.47
             1      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Shipping

                    8/11/17    Expense      E124 Other                         $5.00         1.00           $0.00     $0.00   $5.00
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Certificate of Good Standing: J. Desmarais

                    8/11/17    Expense      E124 Other                         $5.00         1.00           $0.00     $0.00   $5.00
             3      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Certificate of Good Standing: M. Stadnick

                    8/11/17    Expense      E124 Other                         $5.00         1.00           $0.00     $0.00   $5.00
             4      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Certificate of Good Standing: J. Wilcox

             5      8/11/17    Expense      E124 Other                         $5.00         1.00           $0.00     $0.00   $5.00




1 of 2                                                                                                                           12/4/2017, 10:22 AM
Invoice - 3408(2) - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=723
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 127 of 249

           Item Date         Type        Category                        TK Rate          Units         Disc     Adj      Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Certificate of Good Standing: S. Balcof

                  8/11/17     Expense    E124 Other                          $5.00        1.00           $0.00    $0.00    $5.00
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Certificate of Good Standing: J. Przybylski

                  8/11/17     Expense    E110 Out-of-town travel             $102.50      1.00           $0.00    $0.00    $102.50
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/14/17 Transportation to airport: S. Balcof

                  8/11/17     Expense    E110 Out-of-town travel             $60.70       1.00           $0.00    $0.00    $60.70
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/17/17 Transportation to Penn Station: K. Muller

                  8/31/17     Expense    E101 Copying                        $0.05        25,464.00      $0.00    $0.00    $1,273.20
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Printing for August 2017 23,293 B&W, 2,111 Color, 60 Scans




2 of 2                                                                                                                         12/4/2017, 10:22 AM
Invoice - 3409 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=753
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 128 of 249

          Header Information


                 Invoice Number: 3409                                      Billing Start Date: 8/1/17
                          Vendor: Desmarais LLP                               Billing End Date: 8/31/17
                    Invoice Date: 9/1/17                                      Submitted Total: $708,368.93
                   Received Date: 9/13/17                                           Submitted
                                                                                    Currency:
                                                                                              USD
                          Project: 1000008335-General IP Litigation
                                                                                    Line Item
                   Posting Status: Posted                                                     None
                                                                                    Warnings:
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount          Adjustment          Tax              Amount
            Fees                               $708,340.00            $6.67                $0.00            $0.00      $708,333.33

            Expenses                                $35.60            $0.00                $0.00            $0.00            $35.60

            Invoice Total (USD)               $708,375.60             $6.67               $0.00            $0.00      $708,368.93



          Description

           Fixed monthly fee and disbursements for August 2017


          Line Items


           View: All Line Items


            Line Items 1 - 2 of 2

           Item Date         Type     Category                        TK           Rate      Units       Disc   Adj    Amt
                                       L110 Fact                      Kellman,
                    8/31/17 Fee                                                    $708.34 1,000.00 $6.67 $0.00 $708,333.33
                                       Investigation/Development      Alan
             1
                    Project: 1000008335-General IP Litigation
                    Description: Fixed monthly fee for August 2017

                    8/31/17 Expense E101 Copying                                   $0.10      356.00     $0.00 $0.00 $35.60
             2      Project: 1000008335-General IP Litigation
                    Description: Printing for August 2017




1 of 1                                                                                                                       12/11/2017, 4:31 PM
Invoice - 3456 - TeamConnect 4.0.6                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=431
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 129 of 249

          Header Information


                 Invoice Number: 3456                                          Billing Start Date: 9/1/17
                          Vendor: Desmarais LLP                                   Billing End Date: 9/30/17
                    Invoice Date: 9/30/17                                         Submitted Total: $38,511.53
                   Received Date: 10/12/17                                              Submitted
                                                                                        Currency:
                                                                                                  USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                          Line Item
                                                                                                  None
                                                                                        Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                          Tax Rate: 0.00%


          Invoice Summary


           Type                              Rate x Unit        Discount           Adjustment         Tax                  Amount
            Fees                                       $0.00              $0.00               $0.00                $0.00            $0.00

            Expenses                              $38,511.53              $0.00             $221.56                $0.00      $38,289.97

            Invoice Total (USD)                  $38,511.53               $0.00             $221.56            $0.00         $38,289.97



          Description

           Disbursements for September 2017


          Line Items


           View: All Line Items


            Line Items 1 - 6 of 6

           Item Date         Type         Category                           TK Rate           Units        Disc    Adj      Amt
                                          E107 Delivery
                    9/5/17      Expense                                           $70.79       1.00         $0.00 $0.00       $70.79
                                          services/messengers
             1
                    Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Shipping 09/05/17

                    9/1/17      Expense E110 Out-of-town travel                   $111.62      1.00         $0.00 $0.00       $111.62
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: 9/1/17 Transportation for expert A. Brody

                    9/13/17 Expense E111 Meals                                    $147.24      1.00         $0.00 $147.24 $0.00

                    Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: 9/13/17 Expert meeting catering: J. Przybylski, S. Balcof, T. Li, P. Waxler, A. Brody
             3       Adjusted
                    Adjustment: 10/16/17 - Discount adjusted to 147.24 United States of America, Dollars - USD - Force, Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Cisco does not reimburse for local meals.
                       In House Comments: Cisco does not reimburse for local meals.




1 of 2                                                                                                                          12/4/2017, 10:20 AM
Invoice - 3456 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=431
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 130 of 249

           Item Date        Type      Category                             TK Rate          Units        Disc   Adj       Amt
                  9/14/17 Expense E111 Meals                                   $74.32        1.00        $0.00 $74.32      $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 9/14/17 Meeting catering; J. Przybylski, P. Waxler, S. Balcof, T. Li, A. Brody
             4     Adjusted
                  Adjustment: 10/16/17 - Discount adjusted to 74.32 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for local meals.
                     In House Comments: Cisco does not reimburse for local meals.

                  9/29/17 Expense E119 Experts                                 $36,606.01 1.00           $0.00 $0.00       $36,606.01
             5    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: September 2017 expert fees: S. Wicker

                  9/30/17 Expense E101 Copying                                 $0.05         30,031.00 $0.00 $0.00         $1,501.55
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Printing for September 2017




2 of 2                                                                                                                        12/4/2017, 10:20 AM
Invoice - 3448 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=558
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 131 of 249

          Header Information


                 Invoice Number: 3448                                       Billing Start Date: 9/1/17
                          Vendor: Desmarais LLP                                 Billing End Date: 9/30/17
                    Invoice Date: 10/1/17                                       Submitted Total: $708,520.63
                   Received Date: 10/12/17                                            Submitted
                                                                                      Currency:
                                                                                                USD
                          Project: 1000008335-General IP Litigation
                                                                                      Line Item
                   Posting Status: Posted                                                       None
                                                                                      Warnings:
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount            Adjustment          Tax                Amount
            Fees                               $708,340.00              $6.67                $0.00              $0.00     $708,333.33

            Expenses                               $187.30              $0.00              $100.80              $0.00           $86.50

            Invoice Total (USD)               $708,527.30               $6.67             $100.80              $0.00     $708,419.83



          Description

           Monthly fixed fee and disbursements for September 2017


          Line Items


           View: All Line Items


            Line Items 1 - 3 of 3

           Item Date         Type     Category                        TK           Rate      Units     Disc     Adj       Amt
                                       L110 Fact                      Kellman,
                    9/30/17 Fee                                                    $708.34 1,000.00 $6.67 $0.00           $708,333.33
                                       Investigation/Development      Alan
             1
                    Project: 1000008335-General IP Litigation
                    Description: Monthly fixed fee for September 2017

                    9/30/17 Expense E101 Copying                                   $0.10      865.00       $0.00 $0.00    $86.50
             2      Project: 1000008335-General IP Litigation
                    Description: Printing for September 2017

                    9/30/17 Expense E112 Court fees                                $100.80 1.00            $0.00 $100.80 $0.00

                    Project: 1000008335-General IP Litigation
                    Description: Quarterly Pacer charges 04/01-06/30/17
             3       Adjusted
                    Adjustment: 10/16/17 - Discount adjusted to 100.80 United States of America, Dollars - USD - Force, Kimberly D
                       Reason for Adjustment: Outside Billing Guidelines
                       Comments to Requester: Cisco does not reimburse for PACER expenses.
                       In House Comments: Cisco does not reimburse for PACER expenses.




1 of 1                                                                                                                          12/11/2017, 4:32 PM
Invoice - 3457 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 132 of 249

          Header Information


                 Invoice Number: 3457                                          Billing Start Date: 8/1/17
                          Vendor: Desmarais LLP                                  Billing End Date: 8/31/17
                    Invoice Date: 10/1/17                                        Submitted Total: $37,566.76
                   Received Date: 10/12/17                                               Submitted
                                                                                         Currency:
                                                                                                   USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                           Line Item
                                                                                                   None
                                                                                         Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment         Tax               Amount
            Fees                                       $0.00            $0.00                $0.00             $0.00               $0.00

            Expenses                             $37,566.76             $0.00            $1,923.17             $0.00        $35,643.59

            Invoice Total (USD)                 $37,566.76              $0.00            $1,923.17            $0.00       $35,643.59



          Description

           August 2017 disbursements


          Line Items


           View: All Line Items


            Line Items 1 - 88 of 88

           Item Date          Type        Category                      TK Rate             Units Disc       Adj          Amt
                    8/28/17    Expense      E110 Out-of-town travel            $113.06       1.00    $0.00   $0.00         $113.06
             1      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: 08/28/17 Transportation to airport: M. Stadnick

                    8/21/17    Expense      E110 Out-of-town travel            $193.73       1.00    $0.00   $0.00         $193.73
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: 08/21/17 Transportation to airport: J. Malz

                    8/27/17    Expense      E110 Out-of-town travel            $135.32       1.00    $0.00   $0.00         $135.32
             3      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: 08/27/17 Transportation from airport: J. Malz

             4      8/30/17    Expense      E106 Online research               $1,617.76     1.00    $0.00   $1,617.76     $0.00




1 of 8                                                                                                                         12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                              https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 133 of 249

           Item Date          Type      Category                      TK Rate          Units Disc      Adj           Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: August westlaw usage
                   Adjusted
                  Adjustment: 10/17/17 - Discount adjusted to 1,617.76 United States of America, Dollars - USD - Force, Kimberly
                  D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                     LexisNexis or Westlaw.
                     In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as LexisNexis
                     or Westlaw.

                  8/30/17     Expense   E115 Deposition transcripts       $1,900.94    1.00    $0.00    $0.00         $1,900.94
             5    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of David Kelly

                  8/30/17     Expense   E102 Outside printing             $382.02      1.00    $0.00    $0.00         $382.02
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Redwelds, Blowbacks

                  8/30/17     Expense   E115 Deposition transcripts       $2,590.46    1.00    $0.00    $0.00         $2,590.46
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Flemming Andreasen

                  8/30/17     Expense   E115 Deposition transcripts       $3,889.33    1.00    $0.00    $0.00         $3,889.33
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Jonathan Rosenberg

                  8/30/17     Expense   E115 Deposition transcripts       $2,969.09    1.00    $0.00    $0.00         $2,969.09
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Cullen Jennings

                  8/30/17     Expense   E115 Deposition transcripts       $1,382.01    1.00    $0.00    $0.00         $1,382.01
             10   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Khai Huynh

                  8/30/17     Expense   E115 Deposition transcripts       $135.00      1.00    $0.00    $0.00         $135.00
             11   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Dan Lang

                  8/23/17     Expense   E111 Meals                        $21.05       1.00    $0.00    $0.00         $21.05
             12   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/23/17 Meal for expert meeting

                  8/31/17     Expense   E111 Meals                        $87.75       1.00    $0.00    $0.00         $87.75
             13   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/31/17 Meal for expert meeting

                  8/31/17     Expense   E111 Meals                        $21.05       1.00    $0.00    $0.00         $21.05
             14   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/31/17 Meal for expert meeting

                  8/23/17     Expense   E111 Meals                        $85.46       1.00    $0.00    $0.00         $85.46
             15   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 08/23/17 meal for expert meeting




2 of 8                                                                                                                    12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 134 of 249

           Item Date          Type      Category                      TK Rate            Units Disc       Adj           Amt
                                         E118 Litigation support
                  8/31/17     Expense                                      $574.58       1.00    $0.00    $0.00         $574.58
                                         vendors
             16
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services

                                         E118 Litigation support
                  8/31/17     Expense                                      $2,836.26     1.00    $0.00    $0.00         $2,836.26
                                         vendors
             17
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $358.97       1.00    $0.00    $0.00         $358.97
             18   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $205.50       1.00    $0.00    $0.00         $205.50
             19   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $100.00       1.00    $0.00    $0.00         $100.00
             20   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $125.88       1.00    $0.00    $0.00         $125.88
             21   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $18.81        1.00    $0.00    $0.00         $18.81
             22   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $324.95       1.00    $0.00    $0.00         $324.95
             23   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/31/17     Expense    E102 Outside printing             $112.36       1.00    $0.00    $0.00         $112.36
             24   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services

                  8/27/17     Expense    E110 Out-of-town travel           $597.41       1.00    $0.00    $247.41       $350.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/27/17 Transportation for depo: M. Stadnick
                   Adjusted
             25   Adjustment: 10/17/17 - Discount adjusted to 247.41 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced as Cisco Billing Guidelines will pay for rental cars up to $50 per day. We will
                     not pay for ground transportation by limousine unless such charges are equivalent to, or less than, taxi fares.
                     In House Comments: Reduced as Cisco Billing Guidelines will pay for rental cars up to $50 per day. We will not
                     pay for ground transportation by limousine unless such charges are equivalent to, or less than, taxi fares.

                  8/30/17     Expense    E110 Out-of-town travel           $145.35       1.00    $0.00    $0.00         $145.35
             26   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/30/17 Transportation from airport: M. Stadnick

                                         E107 Delivery
             27   8/30/17     Expense                                      $24.89        1.00    $0.00    $0.00         $24.89
                                         services/messengers




3 of 8                                                                                                                      12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 135 of 249

           Item Date         Type       Category                      TK Rate              Units Disc       Adj           Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 8/30/17

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             28   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 J. Desmarais

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             29   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 M. Stadnick

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             30   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 J. Wilcox

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             31   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 J. Malz

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             32   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 J. Przybylski

                  8/16/17     Expense   E124 Other                           $310.00        1.00    $0.00    $0.00         $310.00
             33   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Pro hac application fees 08/16/17 S. Balcof

                  8/17/17    Expense    E110 Out-of-town travel              $283.00        1.00    $0.00    $0.00         $283.00
             34   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Train ticket to DC for Prior Art review 08/17/17: J. Emden

                  8/17/17    Expense    E110 Out-of-town travel              $289.00        1.00    $0.00    $0.00         $289.00
             35   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Train ticket from DC for Prior Art review 08/17/17: J. Emden

                  8/17/17    Expense    E110 Out-of-town travel              $3.00          1.00    $0.00    $0.00         $3.00
             36   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Train ticket from DC for Prior Art review 08/17/17: J. Emden

                  8/17/17    Expense    E110 Out-of-town travel              $974.40        1.00    $0.00    $0.00         $974.40
             37   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for depo in TX 8/14-8/16/17: S. Balcof

                  8/16/17    Expense    E110 Out-of-town travel              $291.81        1.00    $0.00    $0.00         $291.81
             38   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental for depo in TX 8/14-8/16/17: S. Balcof

                  8/16/17    Expense    E110 Out-of-town travel              $50.26         1.00    $0.00    $0.00         $50.26
             39   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in TX 8/14-8/16/17: S. Balcof

                  8/16/17    Expense    E110 Out-of-town travel              $314.14        1.00    $0.00    $0.00         $314.14
             40   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in TX 8/14-8/16/17: S. Balcof




4 of 8                                                                                                                         12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 136 of 249

           Item Date         Type       Category                       TK Rate            Units Disc       Adj           Amt
                  8/14/17     Expense    E111 Meals                         $18.13         1.00    $0.00    $0.00         $18.13
             41   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/14/17 Travel meal: S. Balcof

                  8/14/17     Expense    E111 Meals                         $52.00         1.00    $0.00    $0.00         $52.00
             42   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/14/17 Travel meal: S. Balcof

                  8/14/17     Expense    E111 Meals                         $5.45          1.00    $0.00    $0.00         $5.45
             43   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/14/17 Travel meal: S. Balcof

                  8/26/17     Expense    E124 Other                         $32.00         1.00    $0.00    $0.00         $32.00
             44   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Tips for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense     E110 Out-of-town travel            $949.20        1.00    $0.00    $0.00         $949.20
             45   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare (departure flight) for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense     E110 Out-of-town travel            $955.20        1.00    $0.00    $0.00         $955.20
             46   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare (return flight) for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense     E110 Out-of-town travel            $25.00         1.00    $0.00    $0.00         $25.00
             47   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Baggage fee for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense     E110 Out-of-town travel            $25.00         1.00    $0.00    $0.00         $25.00
             48   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Baggage fee for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense     E110 Out-of-town travel            $28.99         1.00    $0.00    $0.00         $28.99
             49   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for depo in CA 8/21-8/26/17: J. Malz

                  8/21/17    Expense     E111 Meals                         $30.91         1.00    $0.00    $0.00         $30.91
             50   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/21/17 Travel meal: J. Malz

                  8/21/17    Expense     E111 Meals                         $2.89          1.00    $0.00    $0.00         $2.89
             51   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/21/17 Travel meal: J. Malz

                  8/22/17    Expense     E111 Meals                         $8.13          1.00    $0.00    $0.00         $8.13
             52   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/22/17 Travel meal: J. Malz

                  8/22/17    Expense     E111 Meals                         $3.00          1.00    $0.00    $0.00         $3.00
             53   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/22/17 Travel meal: J. Malz

             54   8/23/17    Expense     E111 Meals                         $3.00          1.00    $0.00    $0.00         $3.00




5 of 8                                                                                                                        12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 137 of 249

           Item Date         Type       Category                      TK Rate           Units Disc       Adj           Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/23/17 Travel meal: J. Malz

                  8/24/17     Expense   E111 Meals                        $14.09         1.00    $0.00    $0.00         $14.09
             55   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/24/17 Travel meal: J. Malz

                  8/24/17     Expense   E111 Meals                        $3.00          1.00    $0.00    $0.00         $3.00
             56   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/24/17 Travel meal: J. Malz

                  8/25/17     Expense   E111 Meals                        $3.00          1.00    $0.00    $0.00         $3.00
             57   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/25/17 Travel meal: J. Malz

                  8/26/17    Expense    E110 Out-of-town travel           $528.96        1.00    $0.00    $0.00         $528.96
             58   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental for depo in CA 8/21-8/26/17: J. Malz

                  8/26/17    Expense    E110 Out-of-town travel           $1,712.20      1.00    $0.00    $0.00         $1,712.20
             59   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 8/21-8/26/17: J. Malz

                  8/21/17     Expense   E111 Meals                        $34.85         1.00    $0.00    $0.00         $34.85
             60   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/21/17 Travel meal: J. Malz

                  8/21/17    Expense    E111 Meals                        $34.85         1.00    $0.00    $0.00         $34.85
             61   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/22/17 Travel meal: J. Malz

                  8/21/17    Expense    E111 Meals                        $34.85         1.00    $0.00    $0.00         $34.85
             62   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/23/17 Travel meal: J. Malz

                  8/24/17    Expense    E111 Meals                        $34.85         1.00    $0.00    $0.00         $34.85
             63   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/24/17 Travel meal: J. Malz

                  8/25/17    Expense    E111 Meals                        $63.41         1.00    $0.00    $0.00         $63.41
             64   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/25/17 Travel meal: J. Malz

                  8/26/17    Expense    E111 Meals                        $22.64         1.00    $0.00    $0.00         $22.64
             65   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/26/17 Travel meal: J. Malz

                  8/26/17    Expense    E111 Meals                        $18.60         1.00    $0.00    $0.00         $18.60
             66   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/26/17 Travel meal: J. Malz

                  8/26/17    Expense    E111 Meals                        $3.00          1.00    $0.00    $0.00         $3.00
             67   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/26/17 Travel meal: J. Malz




6 of 8                                                                                                                      12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 138 of 249

           Item Date         Type       Category                      TK Rate            Units Disc       Adj           Amt
                  8/31/17     Expense   E110 Out-of-town travel            $1,893.40      1.00    $0.00    $0.00         $1,893.40
             68   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17     Expense   E110 Out-of-town travel            $60.01         1.00    $0.00    $0.00         $60.01
             69   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17     Expense   E110 Out-of-town travel            $33.95         1.00    $0.00    $0.00         $33.95
             70   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17     Expense   E110 Out-of-town travel            $59.95         1.00    $0.00    $0.00         $59.95
             71   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17    Expense    E110 Out-of-town travel            $174.19        1.00    $0.00    $0.00         $174.19
             72   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17    Expense    E110 Out-of-town travel            $32.39         1.00    $0.00    $0.00         $32.39
             73   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental fuel for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17    Expense    E110 Out-of-town travel            $913.05        1.00    $0.00    $0.00         $913.05
             74   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 8/29-8/31/17: S. Balcof

                  8/31/17    Expense    E110 Out-of-town travel            $24.00         1.00    $0.00    $0.00         $24.00
             75   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Hotel parking for depo in CA 8/29-8/31/17: S. Balcof

                  8/29/17    Expense    E111 Meals                         $60.00         1.00    $0.00    $0.00         $60.00
             76   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 8/29/17 Travel meal: S. Balcof

                  8/29/17    Expense    E110 Out-of-town travel            $2,982.81      1.00    $0.00    $0.00         $2,982.81
             77   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Coach airfare to attend depo in Canada 8/28-8/30/17: M. Stadnick

                  8/29/17    Expense    E110 Out-of-town travel            $130.67        1.00    $0.00    $0.00         $130.67
             78   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental to attend depo in Canada 8/28-8/30/17: M. Stadnick

                  8/29/17    Expense    E110 Out-of-town travel            $466.65        1.00    $0.00    $0.00         $466.65
             79   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging to attend depo in Canada 8/28-8/30/17: M. Stadnick

                  8/29/17    Expense    E110 Out-of-town travel            $70.38         1.00    $0.00    $0.00         $70.38
             80   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Hotel parking to attend depo in Canada 8/28-8/30/17: M. Stadnick

             81   8/29/17    Expense    E110 Out-of-town travel            $23.14         1.00    $0.00    $0.00         $23.14




7 of 8                                                                                                                       12/4/2017, 10:19 AM
Invoice - 3457 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=772
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 139 of 249

           Item Date          Type      Category                      TK Rate            Units Disc         Adj         Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Gas for depo 8/25/17: J. Przybylski

                  8/29/17     Expense   E110 Out-of-town travel            $11.76         1.00    $0.00     $0.00        $11.76
             82   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Gas for depo 8/28/17: J. Przybylski

                  8/17/17     Expense   E110 Out-of-town travel            $12.27         1.00    $0.00     $0.00        $12.27
             83   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for prior art review at Baker Botts in DC 8/17/17: J. Emden

                  8/17/17     Expense   E110 Out-of-town travel            $7.27          1.00    $0.00     $0.00        $7.27
             84   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for prior art review at Baker Botts in DC 8/17/17: J. Emden

                  8/17/17     Expense   E110 Out-of-town travel            $8.64          1.00    $0.00     $0.00        $8.64
             85   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for prior art review at Baker Botts in DC 8/17/17: J. Emden

                                        E107 Delivery
                  8/31/17     Expense                                      $757.43        1.00    $0.00     $0.00        $757.43
                                        services/messengers
             86
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping for August 2017

                  8/16/17     Expense   E110 Out-of-town travel            $58.00         1.00    $0.00     $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for depo in TX 8/14-8/16/17: S. Balcof
             87    Adjusted
                  Adjustment: 10/17/17 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  8/16/17     Expense   E110 Out-of-town travel            $125.00        1.00    $0.00     $0.00        $125.00
             88   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare premium seat fee not refunded for depo cancelled on 8/29/17/17: J. Malz




8 of 8                                                                                                                       12/4/2017, 10:19 AM
Invoice - 3528 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=312
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 140 of 249

          Header Information


                 Invoice Number: 3528                                        Billing Start Date: 10/1/17
                          Vendor: Desmarais LLP                               Billing End Date: 10/31/17
                    Invoice Date: 10/31/17                                    Submitted Total: $708,333.33
                   Received Date: 11/13/17                                          Submitted
                                                                                    Currency:
                                                                                              USD
                          Project: DISP-001488-Desmarais IP
                                   Litigation Fixed Fee                             Line Item
                                                                                              None
                                                                                    Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount          Adjustment         Tax                Amount
            Fees                               $708,340.00           $6.67                $0.00              $0.00      $708,333.33

            Expenses                                 $0.00           $0.00                $0.00              $0.00              $0.00

            Invoice Total (USD)               $708,340.00            $6.67                $0.00             $0.00      $708,333.33



          Description

           Monthly fixed fee amount for October 2017


          Line Items


           View: All Line Items


            Line Items 1 - 1 of 1

           Item Date          Type Category                         TK             Rate        Units    Disc    Adj     Amt
                                     L110 Fact                      Kellman,
                    10/31/17 Fee                                                    $1,000.00 708.34 $6.67 $0.00 $708,333.33
                                     Investigation/Development      Alan
             1
                    Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                    Description: Monthly Fixed Fee Amount for October 2017




1 of 1                                                                                                                        12/11/2017, 4:34 PM
Invoice - 3537 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=832
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 141 of 249

          Header Information


                 Invoice Number: 3537                                        Billing Start Date: 9/1/17
                          Vendor: Desmarais LLP                                 Billing End Date: 9/30/17
                    Invoice Date: 11/1/17                                       Submitted Total: $122,140.52
                   Received Date: 11/15/17                                            Submitted
                                                                                      Currency:
                                                                                                USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                        Line Item
                                                                                                None
                                                                                      Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit       Discount           Adjustment            Tax                 Amount
            Fees                                      $0.00             $0.00                 $0.00                $0.00              $0.00

            Expenses                           $122,140.52              $0.00                 $0.00                $0.00      $122,140.52

            Invoice Total (USD)               $122,140.52               $0.00                $0.00              $0.00        $122,140.52



          Description

           Disbursements for September 2017


          Line Items


           View: All Line Items


            Line Items 1 - 21 of 21

           Item Date          Type      Category                             TK Rate                  Units Disc     Adj     Amt
                    9/13/17   Expense   E111 Meals                                  $81.90            1.00   $0.00   $0.00   $81.90
             1      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Meal for expert meeting with Arthur Brody 09/13/17

                    9/13/17   Expense   E110 Out-of-town travel                     $530.21           1.00   $0.00   $0.00   $530.21
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Lodging for Depo in NY 09/13-09/14/17: A. Brody

                    9/13/17   Expense   E115 Deposition transcripts                 $380.00           1.00   $0.00   $0.00   $380.00
             3      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Video deposition for Stubblebine

                    9/13/17   Expense   E102 Outside printing                       $1.48             1.00   $0.00   $0.00   $1.48
             4      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Duplication support services First Legal Network




1 of 3                                                                                                                             12/4/2017, 10:23 AM
Invoice - 3537 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=832
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 142 of 249

           Item Date        Type      Category                             TK Rate              Units Disc      Adj     Amt
                  9/13/17   Expense   E102 Outside printing                       $49.05        1.00    $0.00   $0.00   $49.05
             5    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services First Legal Network

                  9/27/17   Expense   E124 Other                                  $249.10       1.00    $0.00   $0.00   $249.10
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: File histories 09/27/17

                  9/26/17   Expense   E124 Other                                  $636.70       1.00    $0.00   $0.00   $636.70
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: File histories 09/27/17

                  9/18/17   Expense   E115 Deposition transcripts                 $620.30       1.00    $0.00   $0.00   $620.30
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Deposition of Fernando Moushinho 09/18/17

                  9/18/17   Expense   E115 Deposition transcripts                 $805.30       1.00    $0.00   $0.00   $805.30
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Christopher Edwin Pearce

                  9/18/17   Expense   E115 Deposition transcripts                 $555.00       1.00    $0.00   $0.00   $555.00
             10   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of David Daiker 09/18/17

                  9/18/17   Expense   E115 Deposition transcripts                 $200.00       1.00    $0.00   $0.00   $200.00
             11   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Deposition of Vandana Koelsch

                  9/18/17   Expense   E107 Delivery services/messengers           $331.95       1.00    $0.00   $0.00   $331.95
             12   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/10/17 Shipping

                  9/13/17   Expense   E107 Delivery services/messengers           $30.03        1.00    $0.00   $0.00   $30.03
             13   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 09/13/17

                  9/15/17   Expense   E107 Delivery services/messengers           $37.57        1.00    $0.00   $0.00   $37.57
             14   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 09/15/17

                  9/19/17   Expense   E111 Meals                                  $84.46        1.00    $0.00   $0.00   $84.46
             15   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for expert meeting 09/19/17

                  9/27/17   Expense   E111 Meals                                  $48.31        1.00    $0.00   $0.00   $48.31
             16   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for expert meeting 09/27/17

                  9/28/17   Expense   E111 Meals                                  $48.31        1.00    $0.00   $0.00   $48.31
             17   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for expert meeting 09/28/17

             18   9/24/17   Expense   E119 Experts                                $10,964.33    1.00    $0.00   $0.00   $10,964.33




2 of 3                                                                                                                        12/4/2017, 10:23 AM
Invoice - 3537 - TeamConnect 4.0.6                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=832
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 143 of 249

           Item Date        Type      Category                             TK Rate          Units Disc      Adj     Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Sep 2017 Graphic Artist Fees: Focal Point

                  9/24/17   Expense   E119 Experts                            $106,184.50   1.00    $0.00   $0.00   $106,184.50
             19   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Sep 2017 Expert Fees: A. Brody

                  9/29/17   Expense   E107 Delivery services/messengers       $151.01       1.00    $0.00   $0.00   $151.01
             20   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 9/29/17

                  9/29/17   Expense   E107 Delivery services/messengers       $151.01       1.00    $0.00   $0.00   $151.01
             21   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 9/29/17




3 of 3                                                                                                                    12/4/2017, 10:23 AM
Invoice - 3538 - TeamConnect 4.0.6                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 144 of 249

          Header Information


                 Invoice Number: 3538                                           Billing Start Date: 10/1/17
                          Vendor: Desmarais LLP                                  Billing End Date: 10/31/17
                    Invoice Date: 11/1/17                                        Submitted Total: $143,570.29
                   Received Date: 11/15/17                                             Submitted
                                                                                       Currency:
                                                                                                 USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                         Line Item
                                                                                                 None
                                                                                       Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment         Tax                   Amount
            Fees                                       $0.00            $0.00                $0.00                 $0.00             $0.00

            Expenses                           $143,570.29              $0.00             $223.07                  $0.00       $143,347.22

            Invoice Total (USD)               $143,570.29               $0.00            $223.07                   $0.00      $143,347.22



          Description

           Disbursements for October 2017


          Line Items


           View: All Line Items


            Line Items 1 - 77 of 77

           Item Date            Type      Category                      TK Rate            Units        Disc        Adj        Amt
                    10/31/17    Expense   E101 Copying                      $0.05           20,993.00      $0.00    $0.00      $1,049.65
             1      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Printing for August 2017

                    10/11/17    Expense   E124 Other                        $56,448.00      1.00           $0.00    $0.00      $56,448.00
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Deposit for trial lodging for 11/11-12/14/17

                    10/18/17    Expense   E124 Other                        $12,487.50      1.00           $0.00    $0.00      $12,487.50
             3      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Copiers for trial in CA 11/11-12/23/17 qty 3

                    10/6/17     Expense   E111 Meals                        $163.65         1.00           $0.00    $103.65    $60.00

                    Project: DISP-001160-Straight Path IP Group, Inc.
             4      Description: Meal for Wagner preparation of 10/06/17
                     Adjusted




1 of 8                                                                                                                            12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 145 of 249

           Item Date          Type      Category                      TK Rate             Units        Disc     Adj       Amt
                  Adjustment: 11/15/17 - Discount adjusted to 103.65 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  10/7/17     Expense   E111 Meals                          $96.42         1.00         $0.00   $36.42     $60.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for Wagner preparation of 10/07/17
                   Adjusted
             5    Adjustment: 11/15/17 - Discount adjusted to 36.42 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  10/7/17     Expense   E111 Meals                          $24.70         1.00         $0.00   $0.00      $24.70
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for deposition 10/07/17

                  10/4/17     Expense   E110 Out-of-town travel             $152.73        1.00         $0.00   $0.00      $152.73
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Transportation to airport: J. Malz

                  10/6/17     Expense   E110 Out-of-town travel             $78.52         1.00         $0.00   $0.00      $78.52
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/6/17 Transportation from airport: J. Malz

                                        E107 Delivery
                  10/2/17     Expense                                       $104.91        1.00         $0.00   $0.00      $104.91
                                        services/messengers
             9
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/2/17

                                        E107 Delivery
                  10/2/17     Expense                                       $104.91        1.00         $0.00   $0.00      $104.91
                                        services/messengers
             10
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/2/17

                                        E107 Delivery
                  10/3/17     Expense                                       $110.91        1.00         $0.00   $0.00      $110.91
                                        services/messengers
             11
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/3/17

                                        E107 Delivery
                  10/3/17     Expense                                       $231.90        1.00         $0.00   $0.00      $231.90
                                        services/messengers
             12
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/3/17

                                        E107 Delivery
                  10/3/17     Expense                                       $110.91        1.00         $0.00   $0.00      $110.91
                                        services/messengers
             13
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/3/17

                                        E107 Delivery
             14   10/3/17     Expense                                       $110.91        1.00         $0.00   $0.00      $110.91
                                        services/messengers




2 of 8                                                                                                                        12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 146 of 249

           Item Date         Type       Category                      TK Rate            Units        Disc     Adj       Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/3/17

                                        E107 Delivery
                  10/6/17     Expense                                     $71.72          1.00         $0.00   $0.00      $71.72
                                        services/messengers
             15
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/6/17

                                        E107 Delivery
                  10/6/17     Expense                                     $71.72          1.00         $0.00   $0.00      $71.72
                                        services/messengers
             16
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/6/17

                                        E107 Delivery
                  10/6/17     Expense                                     $71.72          1.00         $0.00   $0.00      $71.72
                                        services/messengers
             17
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/6/17

                                        E107 Delivery
                  10/6/17     Expense                                     $71.72          1.00         $0.00   $0.00      $71.72
                                        services/messengers
             18
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/6/17

                                        E107 Delivery
                  10/6/17     Expense                                     $39.24          1.00         $0.00   $0.00      $39.24
                                        services/messengers
             19
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/6/17

                                        E107 Delivery
                  10/5/17     Expense                                     $136.80         1.00         $0.00   $0.00      $136.80
                                        services/messengers
             20
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/5/17

                                        E107 Delivery
                  10/5/17     Expense                                     $158.52         1.00         $0.00   $0.00      $158.52
                                        services/messengers
             21
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/5/17

                                        E107 Delivery
                  10/5/17     Expense                                     $128.02         1.00         $0.00   $0.00      $128.02
                                        services/messengers
             22
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/5/17

                                        E107 Delivery
                  10/5/17     Expense                                     $124.49         1.00         $0.00   $0.00      $124.49
                                        services/messengers
             23
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping 10/5/17

                  10/5/17     Expense   E110 Out-of-town travel           $1.00           2,078.40     $0.00   $0.00      $2,078.40
             24   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for depo in CA 10/4-10/5/17: J. Malz

                  10/5/17     Expense   E110 Out-of-town travel           $49.98          1.00         $0.00   $0.00      $49.98
             25   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/4-10/5/17: J. Malz




3 of 8                                                                                                                       12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 147 of 249

           Item Date          Type      Category                      TK Rate            Units        Disc     Adj       Amt
                  10/5/17     Expense   E110 Out-of-town travel           $25.00          1.00         $0.00   $0.00      $25.00
             26   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Baggage fee for depo in CA 10/4-10/5/17: J. Malz

                  10/5/17     Expense   E110 Out-of-town travel           $25.00          1.00         $0.00   $0.00      $25.00
             27   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Baggage fee for depo in CA 10/4-10/5/17: J. Malz

                  10/5/17     Expense   E110 Out-of-town travel           $47.34          1.00         $0.00   $0.00      $47.34
             28   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/4-10/5/17: J. Malz

                  10/5/17     Expense   E110 Out-of-town travel           $15.00          1.00         $0.00   $0.00      $15.00
             29   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/4-10/5/17: J. Malz

                  10/5/17     Expense   E110 Out-of-town travel           $403.79         1.00         $0.00   $0.00      $403.79
             30   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 10/4-10/5/17: J. Malz

                  10/4/17     Expense   E111 Meals                        $68.51          1.00         $0.00   $8.51      $60.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: J. Malz
                   Adjusted
             31   Adjustment: 11/15/17 - Discount adjusted to 8.51 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  10/5/17     Expense   E111 Meals                        $28.74          1.00         $0.00   $0.00      $28.74
             32   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: J. Malz

                  10/4/17     Expense   E111 Meals                        $24.79          1.00         $0.00   $24.79     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: J. Malz
                   Adjusted
             33   Adjustment: 11/15/17 - Discount adjusted to 24.79 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  10/5/17     Expense   E111 Meals                        $17.69          1.00         $0.00   $0.00      $17.69
             34   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: J. Malz

                  10/5/17     Expense   E111 Meals                        $25.71          1.00         $0.00   $0.00      $25.71
             35   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: J. Malz

             36   10/20/17    Expense   E115 Deposition transcripts       $5,092.65       1.00         $0.00   $0.00      $5,092.65




4 of 8                                                                                                                       12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 148 of 249

           Item Date         Type       Category                      TK Rate           Units        Disc     Adj       Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Videotaped deposition of J. Tipton Cole 10/20/17

                  10/25/17    Expense   E115 Deposition transcripts       $6,556.40      1.00         $0.00   $0.00      $6,556.40
             37   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Deposition of Stephen E. Dell 10/25/17

                  10/3/17     Expense   E115 Deposition transcripts       $1,366.43      1.00         $0.00   $0.00      $1,366.43
             38   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Stephen B. Wicker 10/03/17

                  10/19/17    Expense   E115 Deposition transcripts       $1,903.44      1.00         $0.00   $0.00      $1,903.44
             39   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Michael Wagner 10/19/17

                  10/11/17    Expense   E115 Deposition transcripts       $4,957.42      1.00         $0.00   $0.00      $4,957.42
             40   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Art Brody 10/11/17

                  10/13/17    Expense   E102 Outside printing             $568.21        1.00         $0.00   $0.00      $568.21
             41   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B&W printing, file folders, redwelds 10/13/17

                  10/12/17    Expense   E102 Outside printing             $639.60        1.00         $0.00   $0.00      $639.60
             42   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B&W printing, tabs 10/12/17

                  10/12/17    Expense   E102 Outside printing             $630.04        1.00         $0.00   $0.00      $630.04
             43   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B&W printing,tabs, binding 10/12/17

                  10/12/17    Expense   E102 Outside printing             $375.12        1.00         $0.00   $0.00      $375.12
             44   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B&W printing,tabs, binding 10/12/17

                  10/11/17    Expense   E102 Outside printing             $1,114.40      1.00         $0.00   $0.00      $1,114.40
             45   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B/W & Color printing, file folders, redwelds 10/11/17

                  10/16/17    Expense   E102 Outside printing             $2,016.51      1.00         $0.00   $0.00      $2,016.51
             46   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B/W & Color printing, tabs, redwelds 10/16/17

                  10/16/17    Expense   E102 Outside printing             $935.88        1.00         $0.00   $0.00      $935.88
             47   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B/W & Color blowbacks, tabs, redwelds

                  10/5/17     Expense   E110 Out-of-town travel           $672.40        1.00         $0.00   $0.00      $672.40
             48   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for depo in CA 10/2-10/5/17: P. Waxler

                  10/5/17     Expense   E110 Out-of-town travel           $20.52         1.00         $0.00   $0.00      $20.52
             49   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/5/17: P. Waxler




5 of 8                                                                                                                      12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 149 of 249

           Item Date         Type       Category                      TK Rate            Units      Disc     Adj       Amt
                  10/5/17     Expense   E110 Out-of-town travel          $59.98          1.00        $0.00   $0.00      $59.98
             50   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/5/17: P. Waxler

                  10/5/17     Expense   E110 Out-of-town travel          $40.78          1.00        $0.00   $0.00      $40.78
             51   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/5/17: P. Waxler

                  10/5/17     Expense   E110 Out-of-town travel          $1,234.51       1.00        $0.00   $0.00      $1,234.51
             52   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 10/2-10/5/17: P. Waxler

                  10/5/17     Expense   E102 Outside printing            $484.28         1.00        $0.00   $0.00      $484.28
             53   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Business center copies for depo in CA 10/2-10/5/17: P. Waxler

                  10/2/17     Expense   E111 Meals                       $27.72          1.00        $0.00   $0.00      $27.72
             54   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/2/17 Travel meal: P. Waxler

                  10/5/17     Expense   E111 Meals                       $5.54           1.00        $0.00   $0.00      $5.54
             55   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: P. Waxler

                  10/5/17     Expense   E111 Meals                       $14.78          1.00        $0.00   $0.00      $14.78
             56   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: P. Waxler

                  10/6/17     Expense   E110 Out-of-town travel          $672.40         1.00        $0.00   $0.00      $672.40
             57   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/4/17     Expense   E111 Meals                       $14.78          1.00        $0.00   $0.00      $14.78
             58   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: P. Waxler

                  10/6/17     Expense   E110 Out-of-town travel          $23.54          1.00        $0.00   $0.00      $23.54
             59   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/6/17     Expense   E110 Out-of-town travel          $37.19          1.00        $0.00   $0.00      $37.19
             60   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/6/17     Expense   E110 Out-of-town travel          $268.44         1.00        $0.00   $0.00      $268.44
             61   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/6/17     Expense   E110 Out-of-town travel          $18.20          1.00        $0.00   $0.00      $18.20
             62   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Parking to attend depo in CA 10/2-10/6/17: J. Wilcox

             63   10/6/17     Expense   E110 Out-of-town travel          $18.20          1.00        $0.00   $0.00      $18.20




6 of 8                                                                                                                     12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 150 of 249

           Item Date          Type      Category                      TK Rate            Units        Disc     Adj       Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Parking to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/6/17     Expense   E110 Out-of-town travel            $1,545.74      1.00         $0.00   $0.00      $1,545.74
             64   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/6/17     Expense   E110 Out-of-town travel            $193.60        1.00         $0.00   $0.00      $193.60
             65   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Hotel parking to attend depo in CA 10/2-10/6/17: J. Wilcox

                  10/2/17     Expense   E111 Meals                         $52.31         1.00         $0.00   $0.00      $52.31
             66   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/2/17 Travel meal: J. Wilcox

                  10/4/17     Expense   E111 Meals                         $63.40         1.00         $0.00   $0.00      $63.40
             67   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: J. Wilcox

                  10/4/17     Expense   E111 Meals                         $26.72         1.00         $0.00   $26.72     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: J. Wilcox
                   Adjusted
             68   Adjustment: 11/15/17 - Discount adjusted to 26.72 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  10/5/17     Expense   E111 Meals                         $23.31         1.00         $0.00   $0.00      $23.31
             69   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: J. Wilcox

                  10/2/17     Expense   E111 Meals                         $13.86         1.00         $0.00   $0.00      $13.86
             70   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/2/17 Travel meal: J. Wilcox

                  10/3/17     Expense   E111 Meals                         $185.95        1.00         $0.00   $0.00      $185.95
             71   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/3/17 Travel meal: J. Wilcox, P. Waxler

                  10/4/17     Expense   E111 Meals                         $22.98         1.00         $0.00   $22.98     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/4/17 Travel meal: J. Wilcox
                   Adjusted
             72   Adjustment: 11/15/17 - Discount adjusted to 22.98 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

             73   10/5/17     Expense   E111 Meals                         $113.08        1.00         $0.00   $0.00      $113.08




7 of 8                                                                                                                       12/4/2017, 10:14 AM
Invoice - 3538 - TeamConnect 4.0.6                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=33
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 151 of 249

           Item Date         Type       Category                       TK Rate            Units        Disc     Adj       Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/5/17 Travel meal: J. Wilcox

                  10/6/17     Expense    E111 Meals                         $18.66         1.00         $0.00   $0.00      $18.66
             74   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/6/17 Travel meal: J. Wilcox

                  10/31/17    Expense    E119 Experts                       $31,423.83     1.00         $0.00   $0.00      $31,423.83
             75   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: October 2017 Expert Fees: A. Brody

                  10/31/17    Expense    E115 Deposition transcripts        $4,977.97      1.00         $0.00   $0.00      $4,977.97
             76   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transcript of Art Brody 10/12/17

                  10/31/17    Expense    E124 Other                         $180.00        1.00         $0.00   $0.00      $180.00
             77   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Tips for truck drivers for trial shipments




8 of 8                                                                                                                        12/4/2017, 10:14 AM
Invoice - 3540 - TeamConnect 4.0.6                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=302
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 152 of 249

          Header Information


                 Invoice Number: 3540                                         Billing Start Date: 11/1/17
                          Vendor: Desmarais LLP                                   Billing End Date: 11/15/17
                    Invoice Date: 11/15/17                                        Submitted Total: $750,000.00
                   Received Date: 11/15/17                                              Submitted
                                                                                        Currency:
                                                                                                  USD
                          Project: DISP-001488-Desmarais IP
                                   Litigation Fixed Fee                                 Line Item
                                                                                                  None
                                                                                        Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit        Discount            Adjustment         Tax               Amount
            Fees                                $750,000.00              $0.00                $0.00             $0.00      $750,000.00

            Expenses                                   $0.00             $0.00                $0.00             $0.00              $0.00

            Invoice Total (USD)               $750,000.00                $0.00                $0.00            $0.00      $750,000.00



          Description

           Bonus for MSJ disposing of Straight Path trial


          Line Items


           View: All Line Items


            Line Items 1 - 1 of 1

           Item Date          Type Category                            TK              Rate      Units      Disc   Adj     Amt
                                     L110 Fact                          Kellman,
                    11/15/17 Fee                                                       $750.00 1,000.00 $0.00 $0.00 $750,000.00
                                     Investigation/Development          Alan
             1
                    Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                    Description: Bonus for MSJ disposing of Straight Path trial




1 of 1                                                                                                                           12/11/2017, 4:36 PM
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 153 of 249
Invoice - 3602 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=224
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 154 of 249

         Header Information

                 Invoice Number: 3602                                      Billing Start Date: 9/1/17
                         Vendor: Desmarais LLP                                 Billing End Date: 9/30/17
                   Invoice Date: 12/1/17                                       Submitted Total: $2,474.41
                  Received Date: 1/2/18                                              Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                        Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit       Discount           Adjustment          Tax               Amount
           Fees                                      $0.00             $0.00                $0.00             $0.00             $0.00

           Expenses                              $2,474.41             $0.00              $165.15             $0.00        $2,309.26

           Invoice Total (USD)                  $2,474.41              $0.00             $165.15              $0.00       $2,309.26


         Description

          Disbursements for September 2017


         Line Items

           View: All Line Items


           Line Items 1 - 17 of 17

           Item Date             Type      Category                      TK Rate             Units    Disc     Adj        Amt
                                            E118 Litigation support
                   9/18/17       Expense                                        $300.00      1.00     $0.00     $0.00     $300.00
                                            vendors
             1
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Litigation Support Services 09/18/17

                                            E118 Litigation support
                   9/28/17       Expense                                        $75.00       1.00     $0.00     $0.00     $75.00
                                            vendors
             2
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Litigation Support Services 09/28/17

                                            E118 Litigation support
                   9/28/17       Expense                                        $527.68      1.00     $0.00     $0.00     $527.68
                                            vendors
             3
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Litigation Support Services 09/28/17

                                            E118 Litigation support
             4     9/18/17       Expense                                        $40.48       1.00     $0.00     $0.00     $40.48
                                            vendors




1 of 3                                                                                                                        1/24/2019, 1:46 PM
Invoice - 3602 - TeamConnect 4                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=224
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 155 of 249

           Item Date             Type      Category                      TK Rate           Units    Disc      Adj        Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 09/18/17

                                           E118 Litigation support
                  9/27/17        Expense                                       $450.00      1.00     $0.00    $0.00      $450.00
                                           vendors
             5
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 09/27/17

                                           E118 Litigation support
                  9/28/17        Expense                                       $375.00      1.00     $0.00    $0.00      $375.00
                                           vendors
             6
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 09/28/17

                                           E118 Litigation support
                  9/29/17        Expense                                       $78.62       1.00     $0.00    $0.00      $78.62
                                           vendors
             7
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 09/29/17

                                           E118 Litigation support
                  9/29/17        Expense                                       $56.66       1.00     $0.00    $0.00      $56.66
                                           vendors
             8
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 09/29/17

                                           E118 Litigation support
                  9/29/17        Expense                                       $114.74      1.00     $0.00    $0.00      $114.74
                                           vendors
             9
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 09/29/17

                                           E118 Litigation support
                  9/29/17        Expense                                       $126.67      1.00     $0.00    $0.00      $126.67
                                           vendors
             10
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 09/29/17

                                           E118 Litigation support
                  9/29/17        Expense                                       $164.41      1.00     $0.00    $0.00      $164.41
                                           vendors
             11
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 09/29/17

                  9/7/17         Expense   E111 Meals                          $21.05       1.00     $0.00    $21.05     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/07/17 Meal for expert meeting
                   Adjusted
             12   Adjustment: 1/3/18 - Discount adjusted to 21.05 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or
                     expenses were incurred will be rejected.

                  9/13/17        Expense   E111 Meals                          $21.05       1.00     $0.00    $21.05     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/13/17 Meal for expert meeting
                   Adjusted
             13   Adjustment: 1/3/18 - Discount adjusted to 21.05 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or




2 of 3                                                                                                                        1/24/2019, 1:46 PM
Invoice - 3602 - TeamConnect 4                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=224
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 156 of 249

           Item Date             Type      Category                      TK Rate           Units    Disc      Adj        Amt
                     expenses were incurred will be rejected.

                  9/14/17        Expense   E111 Meals                          $21.05       1.00     $0.00    $21.05     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/14/17 Meal for expert meeting
                   Adjusted
             14   Adjustment: 1/3/18 - Discount adjusted to 21.05 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or
                     expenses were incurred will be rejected.

                  9/26/17        Expense   E111 Meals                          $21.05       1.00     $0.00    $21.05     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/26/17 Meal for Depo prep
                   Adjusted
             15   Adjustment: 1/3/18 - Discount adjusted to 21.05 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or
                     expenses were incurred will be rejected.

                  9/28/17        Expense   E111 Meals                          $41.00       1.00     $0.00    $41.00     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/28/17 Meal for Depo
                   Adjusted
             16   Adjustment: 1/3/18 - Discount adjusted to 41.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or
                     expenses were incurred will be rejected.

                  9/28/17        Expense   E111 Meals                          $39.95       1.00     $0.00    $39.95     $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 09/28/17 Meal for Depo
                   Adjusted
             17   Adjustment: 1/3/18 - Discount adjusted to 39.95 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: All firm fees or firm costs after 60 days of the last day of the month in which the fees
                     or expenses were incurred will be rejected.
                     In House Comments: All firm fees or firm costs after 60 days of the last day of the month in which the fees or
                     expenses were incurred will be rejected.




3 of 3                                                                                                                        1/24/2019, 1:46 PM
Invoice - 3604 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 157 of 249

         Header Information

                 Invoice Number: 3604                                      Billing Start Date: 10/1/17
                         Vendor: Desmarais LLP                                 Billing End Date: 10/31/17
                   Invoice Date: 12/1/17                                       Submitted Total: $50,002.44
                  Received Date: 1/2/18                                              Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                        Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount          Adjustment        Tax                Amount
           Fees                                       $0.00            $0.00              $0.00              $0.00             $0.00

           Expenses                             $50,002.44             $0.00          $5,111.01              $0.00        $44,891.43

           Invoice Total (USD)                 $50,002.44              $0.00         $5,111.01               $0.00      $44,891.43


         Description

          Disbursements for October 2017


         Line Items

           View: All Line Items


           Line Items 1 - 85 of 85

           Item Date          Type         Category                    TK Rate            Units Disc        Adj         Amt
                                           E107 Delivery
                   10/12/17      Expense                                   $53.48          1.00    $0.00    $0.00       $53.48
                                           services/messengers
             1
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: 10/12/17 Shipping

                                           E107 Delivery
                   10/12/17      Expense                                   $22.61          1.00    $0.00    $0.00       $22.61
                                           services/messengers
             2
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: 10/12/17 Shipping

                                           E107 Delivery
                   10/20/17      Expense                                   $37.30          1.00    $0.00    $0.00       $37.30
                                           services/messengers
             3
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: 10/20/17 Shipping

             4     10/19/17      Expense   E102 Outside printing           $1,463.02       1.00    $0.00    $0.00       $1,463.02




1 of 8                                                                                                                        1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 158 of 249

           Item Date         Type          Category                      TK Rate           Units Disc       Adj          Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B&W printing, tabs, redwelds

                  10/19/17       Expense   E102 Outside printing            $252.37         1.00    $0.00   $0.00        $252.37
             5    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Black & White printing, Tabs

                  10/19/17       Expense   E102 Outside printing            $1,255.97       1.00    $0.00   $0.00        $1,255.97
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Black & White printing, Tabs, Binders

                  10/19/17       Expense   E102 Outside printing            $107.30         1.00    $0.00   $0.00        $107.30
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Black & White printing

                  10/31/17       Expense   E124 Other                       $25.00          1.00    $0.00   $0.00        $25.00
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Document shredding 10/31/17

                  10/31/17       Expense   E102 Outside printing            $5,569.48       1.00    $0.00   $0.00        $5,569.48
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: B/W & Color blowbacks, labels, redwelds

                                           E118 Litigation support
                  10/31/17       Expense                                    $4,114.80       1.00    $0.00   $0.00        $4,114.80
                                           vendors
             10
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Video deposition of J. Tipton Cole

                  10/15/17       Expense   E115 Deposition transcripts      $318.96         1.00    $0.00   $0.00        $318.96
             11   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $1.48           1.00    $0.00   $0.00        $1.48
             12   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $49.05          1.00    $0.00   $0.00        $49.05
             13   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $2.16           1.00    $0.00   $0.00        $2.16
             14   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $403.70         1.00    $0.00   $0.00        $403.70
             15   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $1.48           1.00    $0.00   $0.00        $1.48
             16   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $49.05          1.00    $0.00   $0.00        $49.05
             17   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery




2 of 8                                                                                                                           1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 159 of 249

           Item Date         Type          Category                      TK Rate           Units Disc       Adj          Amt
                  10/15/17       Expense   E115 Deposition transcripts      $72.00          1.00    $0.00   $0.00        $72.00
             18   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $72.00          1.00    $0.00   $0.00        $72.00
             19   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $312.24         1.00    $0.00   $0.00        $312.24
             20   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $9.37           1.00    $0.00   $0.00        $9.37
             21   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $72.00          1.00    $0.00   $0.00        $72.00
             22   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/20/17       Expense   E124 Other                       $153.29         1.00    $0.00   $0.00        $153.29
             23   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Refrigerator rental for trial 10/20/17

                  10/4/17        Expense   E124 Other                       $65.14          1.00    $0.00   $0.00        $65.14
             24   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Meal for expert meeting 10/04/17

                  10/15/17       Expense   E115 Deposition transcripts      $2.87           1.00    $0.00   $0.00        $2.87
             25   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $95.63          1.00    $0.00   $0.00        $95.63
             26   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $2.16           1.00    $0.00   $0.00        $2.16
             27   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $2.16           1.00    $0.00   $0.00        $2.16
             28   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $9.57           1.00    $0.00   $0.00        $9.57
             29   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/15/17       Expense   E115 Deposition transcripts      $12.12          1.00    $0.00   $0.00        $12.12
             30   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: PDF, Delivery

                  10/25/17       Expense   E110 Out-of-town travel          $502.40         1.00    $0.00   $0.00        $502.40
             31   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for depo in CA 10/25-10/28/17: J. Seddon




3 of 8                                                                                                                           1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 160 of 249

           Item Date         Type          Category                   TK Rate            Units Disc       Adj          Amt
                  10/25/17       Expense   E110 Out-of-town travel        $70.26          1.00    $0.00   $0.00        $70.26
             32   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $25.35          1.00    $0.00   $0.00        $25.35
             33   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $259.61         1.00    $0.00   $0.00        $259.61
             34   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Car rental for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $6.00           1.00    $0.00   $0.00        $6.00
             35   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Tolls for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $58.79          1.00    $0.00   $0.00        $58.79
             36   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Shipping for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $645.47         1.00    $0.00   $0.00        $645.47
             37   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 10/25-10/28/17: J. Seddon

                  10/25/17       Expense   E110 Out-of-town travel        $15.00          1.00    $0.00   $0.00        $15.00
             38   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Hotel parking for depo in CA 10/25-10/28/17: J. Seddon

                  10/26/17       Expense   E111 Meals                     $25.19          1.00    $0.00   $0.00        $25.19
             39   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/26/17 Travel meal: J. Seddon

                  10/25/17       Expense   E111 Meals                     $49.97          1.00    $0.00   $0.00        $49.97
             40   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/25/17 Travel meal: J. Seddon

                  10/26/17       Expense   E111 Meals                     $8.73           1.00    $0.00   $0.00        $8.73
             41   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/26/17 Travel meal: J. Seddon

                  10/26/17       Expense   E111 Meals                     $19.95          1.00    $0.00   $0.00        $19.95
             42   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/26/17 Travel meal: J. Seddon

                  10/27/17       Expense   E111 Meals                     $26.60          1.00    $0.00   $0.00        $26.60
             43   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/27/17 Travel meal: J. Seddon

                  10/27/17       Expense   E111 Meals                     $9.67           1.00    $0.00   $0.00        $9.67
             44   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/27/17 Travel meal: J. Seddon

                  10/27/17       Expense   E111 Meals                     $51.15          1.00    $0.00   $0.00        $51.15
             45   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/27/17 Travel meal: J. Seddon




4 of 8                                                                                                                         1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 161 of 249

           Item Date          Type         Category                   TK Rate           Units Disc      Adj          Amt
                  10/27/17       Expense   E110 Out-of-town travel        $58.00        1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for depo in CA 10/25-10/28/17: J. Seddon
             46    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                                           E118 Litigation support
                  10/30/17       Expense                                  $300.00       1.00    $0.00   $0.00        $300.00
                                           vendors
             47
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 10/30/17

                                           E118 Litigation support
                  10/30/17       Expense                                  $150.00       1.00    $0.00   $0.00        $150.00
                                           vendors
             48
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 10/30/17

                                           E118 Litigation support
                  10/30/17       Expense                                  $586.32       1.00    $0.00   $0.00        $586.32
                                           vendors
             49
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 10/30/17

                                           E118 Litigation support
                  10/30/17       Expense                                  $150.00       1.00    $0.00   $0.00        $150.00
                                           vendors
             50
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 10/30/17

                                           E118 Litigation support
                  10/30/17       Expense                                  $145.39       1.00    $0.00   $0.00        $145.39
                                           vendors
             51
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services 10/30/17

                  10/2/17        Expense   E111 Meals                     $21.05        1.00    $0.00   $0.00        $21.05
             52   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/02/17 Meal for Depo Prep

                  10/3/17        Expense   E111 Meals                     $21.05        1.00    $0.00   $0.00        $21.05
             53   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/03/17 Meal for Depo Prep

                  10/4/17        Expense   E111 Meals                     $147.45       1.00    $0.00   $0.00        $147.45
             54   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/04/17 Meal for Depo

                  10/5/17        Expense   E111 Meals                     $168.50       1.00    $0.00   $0.00        $168.50
             55   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/05/17 Meal for Depo Prep

                  10/6/17        Expense   E111 Meals                     $24.60        1.00    $0.00   $0.00        $24.60
             56   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/06/17 Meal for Depo Prep

             57   10/12/17       Expense   E111 Meals                     $10.53        1.00    $0.00   $0.00        $10.53




5 of 8                                                                                                                       1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 162 of 249

           Item Date          Type         Category                    TK Rate            Units Disc      Adj          Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/12/17 Meal for focal point meeting

                  10/2/17        Expense   E110 Out-of-town travel        $1,007.20       1.00    $0.00   $0.00        $1,007.20
             58   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Outbound airfare for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $58.00          1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for depo in CA 10/2-10/3/17: J. Desmarais
             59    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  10/2/17        Expense   E110 Out-of-town travel        $698.00         1.00    $0.00   $0.00        $698.00
             60   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Return airfare for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $231.00         1.00    $0.00   $0.00        $231.00
             61   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $173.83         1.00    $0.00   $0.00        $173.83
             62   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $192.54         1.00    $0.00   $0.00        $192.54
             63   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $292.52         1.00    $0.00   $0.00        $292.52
             64   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for depo in CA 10/2-10/3/17: J. Desmarais

                  10/2/17        Expense   E110 Out-of-town travel        $39.95          1.00    $0.00   $39.95       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for depo in CA 10/2-10/3/17: J. Desmarais
             65    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 39.95 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  10/2/17        Expense   E110 Out-of-town travel        $369.08         1.00    $0.00   $0.00        $369.08
             66   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for depo in CA 10/2-10/3/17: J. Desmarais

                  10/3/17        Expense   E111 Meals                     $22.18          1.00    $0.00   $0.00        $22.18
             67   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/3/17 Travel meal: J. Desmarais

                  10/3/17        Expense   E111 Meals                     $9.83           1.00    $0.00   $0.00        $9.83
             68   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/3/17 Travel meal: J. Desmarais




6 of 8                                                                                                                         1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 163 of 249

           Item Date          Type         Category                   TK Rate           Units Disc      Adj          Amt
                  10/3/17        Expense   E119 Experts                    $20,703.03   1.00    $0.00   $0.00        $20,703.03
             69   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: October 2017 Graphic Artist Fees: Focal Point

                  10/3/17        Expense   E106 Online research            $2,398.30    1.00    $0.00   $2,398.30    $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: October Westlaw usage
                   Adjusted
             70   Adjustment: 1/3/18 - Discount adjusted to 2,398.30 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                     LexisNexis or Westlaw.
                     In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as LexisNexis
                     or Westlaw.

                  10/3/17        Expense   E106 Online research            $33.77       1.00    $0.00   $33.77       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: LexisNexis October 2017
                   Adjusted
             71   Adjustment: 1/3/18 - Discount adjusted to 33.77 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Rejected as Cisco does not reimburse for online research fees or costs such as
                     LexisNexis or Westlaw.
                     In House Comments: Rejected as Cisco does not reimburse for online research fees or costs such as LexisNexis
                     or Westlaw.

                  10/3/17        Expense   E124 Other                      $225.99      1.00    $0.00   $0.00        $225.99

             72   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 1 of: TOPSELL 50PCS 8GB Bulk USB 2.0 Flash Drive Swivel Memory Stick Thumb Drives Pen Drive
                  (8G, 50 Pack, Black)

                  10/3/17        Expense   E124 Other                      $289.80      1.00    $0.00   $0.00        $289.80
             73   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10 of: 2.5" 250GB/250G Portable External Hard Drive USB 3.0 Black for Laptop, Xbox One

                  10/3/17        Expense   E110 Out-of-town travel         $58.00       1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Fee for cancelled trip 11/22-11/25/17: J. Desmarais
             74    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  10/24/17       Expense   E110 Out-of-town travel         $831.00      1.00    $0.00   $0.00        $831.00
             75   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for mediation in CA 10/24/17: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel         $3,218.20    1.00    $0.00   $2,382.00    $836.20

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for mediation in CA 10/24/17: J. Desmarais
                   Adjusted
             76   Adjustment: 1/3/18 - Discount adjusted to 2,382.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect economy or coach rates with at least 14 days advance purchase
                     pursuant to Cisco Billing Guidelines.
                     In House Comments: Reduced to reflect economy or coach rates with at least 14 days advance purchase
                     pursuant to Cisco Billing Guidelines.




7 of 8                                                                                                                       1/24/2019, 1:47 PM
Invoice - 3604 - TeamConnect 4                                                    https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=654
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 164 of 249

           Item Date          Type         Category                   TK Rate            Units Disc       Adj          Amt
                  10/24/17       Expense   E110 Out-of-town travel        $58.00           1.00   $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare fee for mediation in CA 10/24/17: J. Desmarais
             77    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  10/24/17       Expense   E111 Meals                     $2.45            1.00   $0.00   $0.00        $2.45
             78   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/24/17 Travel Meal: J. Desmarais

                  10/24/17       Expense   E111 Meals                     $17.00           1.00   $0.00   $0.00        $17.00
             79   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/24/17 Travel Meal: J. Desmarais

                  10/24/17       Expense   E111 Meals                     $17.00           1.00   $0.00   $0.00        $17.00
             80   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 10/24/17 Travel Meal: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel        $216.82          1.00   $0.00   $0.00        $216.82
             81   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for mediation in CA 10/24/17: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel        $259.68          1.00   $0.00   $0.00        $259.68
             82   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for mediation in CA 10/24/17: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel        $182.21          1.00   $0.00   $0.00        $182.21
             83   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for mediation in CA 10/24/17: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel        $207.28          1.00   $0.00   $0.00        $207.28
             84   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for mediation in CA 10/24/17: J. Desmarais

                  10/24/17       Expense   E110 Out-of-town travel        $24.99           1.00   $0.00   $24.99       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for mediation in CA 10/24/17: J. Desmarais
             85    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 24.99 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.




8 of 8                                                                                                                         1/24/2019, 1:47 PM
Invoice - 3605 - TeamConnect 4                                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 165 of 249

         Header Information

                 Invoice Number: 3605                                        Billing Start Date: 11/1/17
                         Vendor: Desmarais LLP                                   Billing End Date: 11/30/17
                   Invoice Date: 12/1/17                                         Submitted Total: $70,455.87
                  Received Date: 1/2/18                                                   Submitted
                                                                                          Currency:
                                                                                                    USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                             Line Item
                                                                                                    None
                                                                                          Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount            Adjustment          Tax               Amount
           Fees                                       $0.00              $0.00                $0.00             $0.00            $0.00

           Expenses                              $70,455.87              $0.00            $5,511.75             $0.00      $64,944.12

           Invoice Total (USD)                  $70,455.87               $0.00            $5,511.75            $0.00      $64,944.12


         Description

          Disbursements for November 2017


         Line Items

           View: All Line Items


           Line Items 1 - 71 of 71

           Item Date          Type         Category                       TK Rate              Units Disc      Adj        Amt
                   11/9/17       Expense   E115 Deposition transcripts           $95.25        1.00    $0.00   $0.00      $95.25
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Transcript 11/09/17

                   11/9/17       Expense   E119 Experts                       $16,225.00       1.00    $0.00   $0.00      $16,225.00
             2     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: November 2017 Expert Fees: A. Brody

                   11/3/17       Expense   E110 Out-of-town travel               $28.96        1.00    $0.00   $0.00      $28.96
             3     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Transportation 11/03/17: F. Palumbo

                                           E107 Delivery
                   11/3/17       Expense                                      $99.50           1.00    $0.00   $0.00      $99.50
                                           services/messengers
             4
                   Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: 11/01/17 Shipping




1 of 8                                                                                                                          1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 166 of 249

           Item Date          Type         Category                     TK Rate           Units Disc      Adj          Amt
                                           E107 Delivery
                  11/2/17        Expense                                     $18.95       1.00    $0.00   $0.00        $18.95
                                           services/messengers
             5
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/02/17 Shipping

                                           E107 Delivery
                  11/2/17        Expense                                     $986.00      1.00    $0.00   $0.00        $986.00
                                           services/messengers
             6
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/02/17 Shipping

                                           E107 Delivery
                  11/6/17        Expense                                     $28,383.33   1.00    $0.00   $0.00        $28,383.33
                                           services/messengers
             7
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/06/17 Shipping for trial

                  11/17/17       Expense   E110 Out-of-town travel           $180.00      1.00    $0.00   $180.00      $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Tips for courier team unload
             8     Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 180.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  11/17/17       Expense   E110 Out-of-town travel           $158.20      1.00    $0.00   $0.00        $158.20
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for cancelled trial: T. Li

                  11/17/17       Expense   E110 Out-of-town travel           $58.00       1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for cancelled trial: T. Li
             10    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/17/17       Expense   E110 Out-of-town travel           $1,672.40    1.00    $0.00   $0.00        $1,672.40
             11   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for hearing in CA 11/8-11/9/17: J. Przybylski

                  11/8/17        Expense   E110 Out-of-town travel           $25.68       1.00    $0.00   $0.00        $25.68
             12   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/8-11/9/17: J. Przybylski

                  11/8/17        Expense   E111 Meals                        $26.39       1.00    $0.00   $0.00        $26.39
             13   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/8/17 Travel meal: J. Przybylski

                  11/8/17        Expense   E111 Meals                        $26.75       1.00    $0.00   $0.00        $26.75
             14   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/8/17 Travel meal: J. Przybylski

                  11/9/17        Expense   E111 Meals                        $10.00       1.00    $0.00   $10.00       $0.00

             15   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/9/17 Travel meal: J. Przybylski
                   Adjusted




2 of 8                                                                                                                       1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 167 of 249

           Item Date          Type         Category                     TK Rate            Units Disc      Adj          Amt
                  Adjustment: 1/3/18 - Discount adjusted to 10.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  11/9/17        Expense   E110 Out-of-town travel           $1,456.13     1.00    $0.00   $1,140.00    $316.13

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for hearing in CA 11/8-11/9/17: J. Przybylski
                   Adjusted
             16
                  Adjustment: 1/3/18 - Discount adjusted to 1,140.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                     night.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per night.

                  11/9/17        Expense   E110 Out-of-town travel           $23.12        1.00    $0.00   $0.00        $23.12
             17   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/8-11/9/17: J. Przybylski

                  11/9/17        Expense   E110 Out-of-town travel           $58.00        1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for hearing in CA 11/8-11/9/17: J. Przybylski
             18    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/9/17        Expense   E110 Out-of-town travel           $163.20       1.00    $0.00   $0.00        $163.20
             19   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Non-refundable outbound flight to CA for cancelled trial 11/14/17: J. Przybylski

                  11/14/17       Expense   E110 Out-of-town travel           $58.00        1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fee for non-refundable outbound flight to CA for cancelled trial 11/14/17: J. Przybylski
             20    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/14/17       Expense   E110 Out-of-town travel           $163.20       1.00    $0.00   $0.00        $163.20
             21   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Outbound airfare for cancelled trial in CA 11/14/17: P. Waxler

                  11/14/17       Expense   E119 Experts                      $6,820.13     1.00    $0.00   $0.00        $6,820.13
             22   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: November 2017 Expert Fees: Litinomics

                  11/6/17        Expense   E102 Outside printing             $37.33        1.00    $0.00   $0.00        $37.33
             23   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 11/06/17

                  11/13/17       Expense   E102 Outside printing             $37.33        1.00    $0.00   $0.00        $37.33
             24   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 11/13/17




3 of 8                                                                                                                           1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 168 of 249

           Item Date          Type         Category                    TK Rate              Units Disc      Adj          Amt
                  11/15/17       Expense   E102 Outside printing            $60.96          1.00    $0.00   $0.00        $60.96
             25   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Duplication support services 11/15/17

                                           E118 Litigation support
                  11/17/17       Expense                                    $612.81         1.00    $0.00   $0.00        $612.81
                                           vendors
             26
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Image endorsement, ocr conversion

                                           E118 Litigation support
                  11/17/17       Expense                                    $150.00         1.00    $0.00   $0.00        $150.00
                                           vendors
             27
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation support

                                           E118 Litigation support
                  11/17/17       Expense                                    $150.00         1.00    $0.00   $0.00        $150.00
                                           vendors
             28
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Litigation Support Services

                  11/22/17       Expense   E110 Out-of-town travel          $58.00          1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Fee for cancelled trip 11/22-11/25/17: J. Desmarais
             29    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/8/17        Expense   E110 Out-of-town travel          $1,672.40       1.00    $0.00   $0.00        $1,672.40
             30   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for hearing in CA 11/08-11/09/17: J. Wilcox

                  11/8/17        Expense   E110 Out-of-town travel          $58.00          1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare fee for hearing in CA 11/08-11/09/17: J. Wilcox
             31    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/8/17        Expense   E110 Out-of-town travel          $289.00         1.00    $0.00   $289.00      $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare upgrade fee for hearing in CA 11/08-11/09/17: J. Wilcox
             32    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 289.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  11/8/17        Expense   E110 Out-of-town travel          $11.00          1.00    $0.00   $0.00        $11.00
             33   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for hearing in CA 11/08/17: J. Wilcox

                  11/8/17        Expense   E110 Out-of-town travel          $178.35         1.00    $0.00   $0.00        $178.35
             34   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/08/17: J. Wilcox




4 of 8                                                                                                                         1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 169 of 249

           Item Date          Type         Category                     TK Rate            Units Disc      Adj          Amt
                  11/8/17        Expense   E110 Out-of-town travel           $39.95        1.00    $0.00   $39.95       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for hearing in CA 11/09/17: J. Wilcox
             35    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 39.95 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  11/9/17        Expense   E110 Out-of-town travel           $10.45        1.00    $0.00   $0.00        $10.45
             36   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/09/17: J. Wilcox

                  11/9/17        Expense   E110 Out-of-town travel           $1,456.13     1.00    $0.00   $1,140.00    $316.13

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for hearing in CA 11/08-11/09/17: J. Wilcox (Convention in the area limited hotel
                  accomodations)
             37    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 1,140.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                     night.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per night.

                  11/9/17        Expense   E110 Out-of-town travel           $57.66        1.00    $0.00   $0.00        $57.66
             38   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/09/17: J. Wilcox

                  11/9/17        Expense   E110 Out-of-town travel           $25.00        1.00    $0.00   $25.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Tips for hearing in CA 11/09/17: J. Wilcox
             39    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 25.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  11/9/17        Expense   E111 Meals                        $300.20       1.00    $0.00   $180.20      $120.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/09/17 Travel meal: J. Wilcox , J. Przybylski
                   Adjusted
             40   Adjustment: 1/3/18 - Discount adjusted to 180.20 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  11/9/17        Expense   E111 Meals                        $17.00        1.00    $0.00   $17.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/09/17 Travel meal: J. Wilcox
                   Adjusted
             41   Adjustment: 1/3/18 - Discount adjusted to 17.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment:
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.




5 of 8                                                                                                                        1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 170 of 249

           Item Date          Type         Category                     TK Rate             Units Disc      Adj          Amt
                  11/8/17        Expense   E111 Meals                        $24.99         1.00    $0.00   $0.00        $24.99
             42   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/08/17 Travel meal: J. Wilcox

                  11/8/17        Expense   E110 Out-of-town travel           $1,672.40      1.00    $0.00   $0.00        $1,672.40
             43   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for hearing in CA 11/08-11/09/17: S. Balcof

                  11/8/17        Expense   E110 Out-of-town travel           $58.00         1.00    $0.00   $58.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare fee for hearing in CA 11/08/17: S. Balcof
             44    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 58.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/8/17        Expense   E110 Out-of-town travel           $1,456.13      1.00    $0.00   $1,140.00    $316.13

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for hearing in CA 11/08-11/09/17: S. Balcof (Convention in the area limited hotel
                  accomodation)
             45    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 1,140.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                     night.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per night.

                  11/8/17        Expense   E110 Out-of-town travel           $58.59         1.00    $0.00   $0.00        $58.59
             46   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/08/17: S. Balcof

                  11/9/17        Expense   E110 Out-of-town travel           $8.90          1.00    $0.00   $0.00        $8.90
             47   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/09/17: S. Balcof

                  11/9/17        Expense   E110 Out-of-town travel           $199.36        1.00    $0.00   $0.00        $199.36
             48   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/09/17: S. Balcof

                  11/9/17        Expense   E110 Out-of-town travel           $11.00         1.00    $0.00   $11.00       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for hearing in CA 11/09/17: S. Balcof
             49    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 11.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

                  11/9/17        Expense   E111 Meals                        $9.99          1.00    $0.00   $0.00        $9.99
             50   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/09/17 Travel meal: S. Balcof

                  11/8/17        Expense   E111 Meals                        $22.24         1.00    $0.00   $0.00        $22.24
             51   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/08/17 Travel meal: S. Balcof




6 of 8                                                                                                                         1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 171 of 249

           Item Date          Type         Category                      TK Rate          Units Disc      Adj          Amt
                  11/2/17        Expense   E124 Other                        $177.42      1.00    $0.00   $0.00        $177.42
             52   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Cisco phone demonstrative 11/02/17: S. Balcof

                  11/3/17        Expense   E124 Other                        $92.09       1.00    $0.00   $0.00        $92.09
             53   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Cisco phone demonstrative 11/03/17: S. Balcof

                  11/5/17        Expense   E124 Other                        $347.87      1.00    $0.00   $0.00        $347.87
             54   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Cisco phone demonstrative 11/05/17: S. Balcof

                  11/1/17        Expense   E110 Out-of-town travel           $143.20      1.00    $0.00   $0.00        $143.20
             55   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/01/17: K. Mullen

                  11/1/17        Expense   E110 Out-of-town travel           $836.20      1.00    $0.00   $0.00        $836.20
             56   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Outbound airfare for hearing in CA 11/8-11/9/17: J. Desmarais

                  11/8/17        Expense   E110 Out-of-town travel           $116.00      1.00    $0.00   $116.00      $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Agency fees for hearing in CA 11/8-11/9/17: J. Desmarais
             57    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 116.00 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for travel agency fees.
                     In House Comments: Cisco does not reimburse for travel agency fees.

                  11/8/17        Expense   E110 Out-of-town travel           $846.20      1.00    $0.00   $0.00        $846.20
             58   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Return airfare for hearing in CA 11/8-11/9/17: J. Desmarais

                  11/8/17        Expense   E110 Out-of-town travel           $251.00      1.00    $0.00   $0.00        $251.00
             59   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/8-11/9/17: J. Desmarais

                  11/8/17        Expense   E110 Out-of-town travel           $174.35      1.00    $0.00   $0.00        $174.35
             60   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/8-11/9/17: J. Desmarais

                  11/8/17        Expense   E110 Out-of-town travel           $212.05      1.00    $0.00   $0.00        $212.05
             61   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Transportation for hearing in CA 11/8-11/9/17: J. Desmarais

                  11/8/17        Expense   E110 Out-of-town travel           $68.94       1.00    $0.00   $68.94       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Internet for hearing in CA 11/8-11/9/17: J. Desmarais
             62    Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 68.94 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Cisco does not reimburse for this type of expense.
                     In House Comments: Cisco does not reimburse for this type of expense.

             63   11/8/17        Expense   E110 Out-of-town travel           $1,100.83    1.00    $0.00   $792.30      $308.53




7 of 8                                                                                                                       1/24/2019, 1:48 PM
Invoice - 3605 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=38
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 172 of 249

           Item Date          Type         Category                     TK Rate            Units Disc      Adj          Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Lodging for hearing in CA 11/8-11/9/17: J. Desmarais
                   Adjusted
                  Adjustment: 1/3/18 - Discount adjusted to 792.30 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per
                     night.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will pay for hotels up to $250 per night.

                  11/9/17        Expense   E111 Meals                         $46.66       1.00    $0.00   $0.00        $46.66
             64   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/9/17 Travel meal: J. Desmarais

                  11/9/17        Expense   E111 Meals                         $14.92       1.00    $0.00   $0.00        $14.92
             65   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/9/17 Travel meal: J. Desmarais

                  11/9/17        Expense   E111 Meals                         $12.06       1.00    $0.00   $0.00        $12.06
             66   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/9/17 Travel meal: J. Desmarais

                  11/9/17        Expense   E111 Meals                         $14.36       1.00    $0.00   $14.36       $0.00

                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/9/17 Travel meal: J. Desmarais
                   Adjusted
             67   Adjustment: 1/3/18 - Discount adjusted to 14.36 United States of America, Dollars - USD - Force, Kimberly D
                     Reason for Adjustment: Outside Billing Guidelines
                     Comments to Requester: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60
                     per person per day.
                     In House Comments: Reduced to reflect Cisco Billing Guidelines. Cisco will reimburse for meals up to $60 per
                     person per day.

                  11/14/17       Expense   E110 Out-of-town travel            $124.03      1.00    $0.00   $0.00        $124.03
             68   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/14/17 Transportation to airport: J. Przybylski

                  11/8/17        Expense   E110 Out-of-town travel            $159.39      1.00    $0.00   $0.00        $159.39
             69   Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/8/17 Transportation to airport: S. Balcof

                                           E107 Delivery
                  11/8/17        Expense                                      $121.14      1.00    $0.00   $0.00        $121.14
                                           services/messengers
             70
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/7/17 Shipping

                                           E107 Delivery
                  11/8/17        Expense                                      $117.80      1.00    $0.00   $0.00        $117.80
                                           services/messengers
             71
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: 11/7/17 Shipping




8 of 8                                                                                                                        1/24/2019, 1:48 PM
Invoice - 3628 resub - TeamConnect 4                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=160
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 173 of 249

          Header Information

                 Invoice Number: 3628 resub                                      Billing Start Date: 11/1/17
                          Vendor: Desmarais LLP                                   Billing End Date: 11/30/17
                    Invoice Date: 1/1/18                                          Submitted Total: $2,032.80
                   Received Date: 1/24/18                                               Submitted
                                                                                        Currency:
                                                                                                  USD
                          Project: DISP-001160-Straight Path IP
                                   Group, Inc.                                          Line Item
                                                                                                  None
                                                                                        Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information

                         Tax Type: US
                          Tax Rate: 0.00%


          Invoice Summary


           Type                              Rate x Unit       Discount             Adjustment          Tax                  Amount
            Fees                                       $0.00              $0.00                 $0.00                $0.00            $0.00

            Expenses                              $2,032.80               $0.00                 $0.00                $0.00       $2,032.80

            Invoice Total (USD)                  $2,032.80               $0.00               $0.00                   $0.00      $2,032.80


          Description

           Disbursements for November 2017


          Line Items

           View: All Line Items


           Line Items 1 - 9 of 9

           Item Date              Type        Category                           TK Rate           Units      Disc      Adj     Amt
                    11/10/17       Expense     E110 Out-of-town travel                $178.20      1.00       $0.00     $0.00   $178.20
             1      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Airfare for trial in CA 11/10/17: G. Brons

                    11/10/17       Expense     E110 Out-of-town travel                $178.20      1.00       $0.00     $0.00   $178.20
             2      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Airfare for trial in CA 11/10/17: C. Moyer

                    11/10/17       Expense     E110 Out-of-town travel                $178.20      1.00       $0.00     $0.00   $178.20
             3      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Airfare for trial in CA 11/10/17: B. Dicharry

                    11/10/17       Expense     E110 Out-of-town travel                $321.20      1.00       $0.00     $0.00   $321.20
             4      Project: DISP-001160-Straight Path IP Group, Inc.
                    Description: Airfare for trial in CA 11/10/17: Brian Kulcksar

             5      11/10/17       Expense     E110 Out-of-town travel                $321.20      1.00       $0.00     $0.00   $321.20




1 of 2                                                                                                                             1/24/2019, 1:54 PM
Invoice - 3628 resub - TeamConnect 4                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=160
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 174 of 249

           Item Date           Type         Category                        TK Rate             Units    Disc     Adj       Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/10/17: Jason Emden

                  11/10/17      Expense     E110 Out-of-town travel               $321.20       1.00     $0.00     $0.00    $321.20
             6    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/10/17: Zainulabd Mujtaba

                  11/10/17      Expense     E110 Out-of-town travel               $178.20       1.00     $0.00     $0.00    $178.20
             7    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/10/17: Brian Kulcksar

                  11/10/17      Expense     E110 Out-of-town travel               $178.20       1.00     $0.00     $0.00    $178.20
             8    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/10/17: Jason Emden

                  11/10/17      Expense     E110 Out-of-town travel               $178.20       1.00     $0.00     $0.00    $178.20
             9    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Airfare for trial in CA 11/10/17: Brian Kulcksar




2 of 2                                                                                                                          1/24/2019, 1:54 PM
Invoice - 3629 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=376
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 175 of 249

         Header Information

                 Invoice Number: 3629                                        Billing Start Date: 10/1/17
                         Vendor: Desmarais LLP                                Billing End Date: 10/31/17
                   Invoice Date: 1/1/18                                       Submitted Total: $47,244.77
                  Received Date: 1/17/18                                            Submitted
                                                                                    Currency:
                                                                                              USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                       Line Item
                                                                                              None
                                                                                    Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit       Discount        Adjustment         Tax                Amount
           Fees                                       $0.00           $0.00               $0.00              $0.00              $0.00

           Expenses                              $47,244.77           $0.00               $0.00              $0.00        $47,244.77

           Invoice Total (USD)                  $47,244.77            $0.00              $0.00              $0.00       $47,244.77


         Description

          Disbursements for October 2017


         Line Items

           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date               Type        Category           TK Rate              Units      Disc     Adj       Amt
                   11/30/17        Expense      E119 Experts          $672.50           1.00      $0.00    $0.00     $672.50
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: October 16-31, 2017 Expert Fees: Litinomics

                   11/30/17        Expense      E119 Experts          $46,572.27        1.00      $0.00    $0.00     $46,572.27
             2     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: October 1-15, 2017 Expert Fees: Litinomics




1 of 1                                                                                                                         1/24/2019, 1:49 PM
Invoice - 3630 - TeamConnect 4                                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=267
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 176 of 249

         Header Information

                 Invoice Number: 3630                                         Billing Start Date: 9/1/17
                         Vendor: Desmarais LLP                                    Billing End Date: 9/30/17
                   Invoice Date: 1/1/18                                           Submitted Total: $172,712.00
                  Received Date: 1/12/18                                    Submitted Currency: USD
                         Project: DISP-001160-Straight Path IP              Line Item Warnings: None
                                  Group, Inc.
                  Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


         Tax Information

                        Tax Type: US
                         Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit       Discount           Adjustment         Tax                Amount
           Fees                                        $0.00              $0.00              $0.00              $0.00              $0.00

           Expenses                              $172,712.00              $0.00              $0.00              $0.00       $172,712.00

           Invoice Total (USD)                 $172,712.00                $0.00              $0.00             $0.00       $172,712.00


         Description

          Disbursements for September 2017


         Line Items

           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date             Type         Category           TK    Rate               Units      Disc     Adj       Amt
                  9/30/17          Expense     E119 Experts            $73,399.50         1.00       $0.00    $0.00     $73,399.50
             1    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: September 16-30, 2017 Expert Fees: Litinomics

                  9/30/17          Expense     E119 Experts            $99,312.50         1.00       $0.00    $0.00     $99,312.50
             2    Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: September 1-15, 2017 Expert Fees: Litinomics




1 of 1                                                                                                                           1/24/2019, 1:50 PM
Invoice - 3631 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=233
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 177 of 249

         Header Information

                 Invoice Number: 3631                                       Billing Start Date: 8/1/17
                         Vendor: Desmarais LLP                                  Billing End Date: 8/31/17
                   Invoice Date: 1/1/18                                         Submitted Total: $43,841.00
                  Received Date: 1/12/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                         Line Item
                                                                                                1
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit      Discount            Adjustment        Tax                Amount
           Fees                                      $0.00              $0.00              $0.00              $0.00             $0.00

           Expenses                             $43,841.00              $0.00              $0.00              $0.00         $43,841.00

           Invoice Total (USD)                 $43,841.00               $0.00             $0.00              $0.00       $43,841.00


         Description

          Disbursements for August 2017


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date             Type         Category        TK   Rate                Units    Disc        Adj       Amt
                   8/30/17        Expense     E119 Experts            $43,841.00        1.00       $0.00    $0.00     $43,841.00
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: August 2017 Expert Fees: Litinomics
                   Warning: Charge service or expense date is more than 124 days old. Allowed maximum number of days
                   between the charge date and the invoice date is 120 days.




1 of 1                                                                                                                         1/24/2019, 1:51 PM
Invoice - 3632 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=141
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 178 of 249

         Header Information

                 Invoice Number: 3632                                       Billing Start Date: 12/1/17
                         Vendor: Desmarais LLP                                 Billing End Date: 12/31/17
                   Invoice Date: 1/1/18                                        Submitted Total: $34.70
                  Received Date: 1/18/18                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                        Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount            Adjustment         Tax                Amount
           Fees                                     $0.00              $0.00               $0.00              $0.00              $0.00

           Expenses                                $34.70              $0.00               $0.00              $0.00            $34.70

           Invoice Total (USD)                    $34.70               $0.00              $0.00              $0.00            $34.70


         Description

          Disbursements for December 2017


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date               Type        Category                TK   Rate        Units        Disc       Adj        Amt
                   12/31/17        Expense      E101 Copying                $0.10       347.00       $0.00      $0.00      $34.70
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: B&W copies for December 2017




1 of 1                                                                                                                         1/24/2019, 1:52 PM
Invoice - 3678 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=359
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 179 of 249

         Header Information

                 Invoice Number: 3678                                      Billing Start Date: 11/30/17
                         Vendor: Desmarais LLP                                  Billing End Date: 11/30/17
                   Invoice Date: 1/31/18                                        Submitted Total: $1,830.39
                  Received Date: 1/31/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                         Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit       Discount            Adjustment         Tax               Amount
           Fees                                      $0.00              $0.00               $0.00             $0.00              $0.00

           Expenses                            $11,317.89         $9,487.50                 $0.00             $0.00         $1,830.39

           Invoice Total (USD)                $11,317.89         $9,487.50                  $0.00            $0.00         $1,830.39


         Description

          Disbursements for November 2017


         Line Items

           View: All Line Items


           Line Items 1 - 5 of 5

           Item Date          Type      Category                           TK Rate            Units Disc          Adj     Amt
                   11/30/17   Expense   E118 Litigation support vendors           $5,911.26   1.00   $0.00        $0.00   $5,911.26
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Duplication support services 11/30/17

                   11/30/17   Expense   E118 Litigation support vendors           $5,140.32   1.00   $0.00        $0.00   $5,140.32
             2     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Duplication support services 11/30/17

                   11/30/17   Expense   E118 Litigation support vendors           $148.81     1.00   $0.00        $0.00   $148.81
             3     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Duplication support services 11/30/17

                   11/30/17   Expense   E118 Litigation support vendors           $117.50     1.00   $0.00        $0.00   $117.50
             4     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: Pdf courtesy delivery 11/30/17

             5     11/30/17   Expense   E124 Other                                $0.00       1.00   $9,487.50    $0.00   $-9,487.50




1 of 2                                                                                                                          1/24/2019, 1:56 PM
Invoice - 3678 - TeamConnect 4                                             https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=359
                     Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 180 of 249

           Item Date         Type      Category                       TK Rate       Units Disc           Adj     Amt
                  Project: DISP-001160-Straight Path IP Group, Inc.
                  Description: Refund for trial copiers




2 of 2                                                                                                                 1/24/2019, 1:56 PM
Invoice - 3752 - TeamConnect 4                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=586
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 181 of 249

         Header Information

                 Invoice Number: 3752                                    Billing Start Date: 2/1/18
                         Vendor: Desmarais LLP                               Billing End Date: 2/28/18
                   Invoice Date: 3/1/18                                      Submitted Total: $743,333.33
                  Received Date: 3/9/18                                            Submitted
                                                                                   Currency:
                                                                                             USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                             Line Item
                                                                                             None
                                                                                   Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount          Adjustment         Tax                   Amount
           Fees                               $743,340.00            $6.67              $0.00                  $0.00       $743,333.33

           Expenses                                 $0.00            $0.00              $0.00                  $0.00              $0.00

           Invoice Total (USD)               $743,340.00             $6.67             $0.00                  $0.00       $743,333.33


         Description

          February monthly fee:       a- $250,000.00;           -$250,000.00;                   -$175,000.00;
          $33,333.33; Straightpath- $35,000.00


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date        Type Category                       TK             Rate        Units       Disc     Adj       Amt
                                   L110 Fact                     Kellman,
                   3/1/18   Fee                                                $1,000.00   743.34      $6.67     $0.00     $743,333.33
                                   Investigation/Development     Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: February Monthly fee:         $250,000.00             -$250,000.00;                      -$175,000.00;
                               $33,333.33; Straightpath- $35,000.00




1 of 1                                                                                                                           1/24/2019, 1:29 PM
Invoice - 3768 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=847
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 182 of 249

         Header Information

                 Invoice Number: 3768                                       Billing Start Date: 2/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 2/28/18
                   Invoice Date: 3/1/18                                         Submitted Total: $26.30
                  Received Date: 3/15/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                         Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit      Discount           Adjustment        Tax                Amount
           Fees                                       $0.00             $0.00              $0.00              $0.00             $0.00

           Expenses                                 $26.30              $0.00              $0.00              $0.00            $26.30

           Invoice Total (USD)                      $26.30              $0.00             $0.00              $0.00            $26.30


         Description

          Disbursements for February 2018


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date               Type         Category               TK   Rate       Units        Disc       Adj        Amt
                   2/28/18         Expense       E101 Copying               $0.10       263.00       $0.00      $0.00      $26.30
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: B&W copies for February 2018




1 of 1                                                                                                                         1/24/2019, 1:57 PM
Invoice - 3845 - TeamConnect 4                                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 183 of 249

         Header Information

                 Invoice Number: 3845                                          Billing Start Date: 3/1/18
                         Vendor: Desmarais LLP                                    Billing End Date: 3/31/18
                   Invoice Date: 4/1/18                                           Submitted Total: $778,333.33
                  Received Date: 4/16/18                                                Submitted
                                                                                        Currency:
                                                                                                  USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                                  Line Item
                                                                                                  None
                                                                                        Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit          Discount           Adjustment        Tax                Amount
           Fees                                $778,340.00                $6.67         $35,000.00              $0.00       $743,333.33

           Expenses                                     $0.00             $0.00              $0.00              $0.00             $0.00

           Invoice Total (USD)                $778,340.00                $6.67         $35,000.00              $0.00       $743,333.33


           Adjustment Date           Adjusted By                Description
           4/19/18 1:54 PM           Toliver, Leroy M           Total New Amount 743333.33
                                                                Comments to Requester:     was 35k over what was agreed for FF, so
                                                                adjusted back down to 743,333.33
                                                                In House Comments:      was 35k over what was agreed for FF, so
                                                                adjusted back down to 743,333.33


         Description

          Monthly fixed fee for March 2018:       (FIXED FEE)$250,000                    (FIXED FEE)$250,000                  (FIXED
          FEE)$210,000 Straightpath (FIXED FEE)$35,000                             (FIXED FEE)$33,334


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date           Type Category                       TK          Rate         Units    Disc     Adj          Amt
                                     L110 Fact                      Kellman,
                   3/31/18     Fee                                             $1,000.00    778.34   $6.67    $35,000.00   $743,333.33
                                     Investigation/Development      Alan

                   Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee amount for March 2018 :        (FIXED FEE)$250,000                    (FIXED
                   FEE)$250,000                (FIXED FEE)$210,000 Straightpath (FIXED FEE)$35,000                            (FIXED
             1     FEE)$33,334
                    Adjusted
                   Adjustment: 4/19/18 - Discount adjusted to 35,006.67 United States of America, Dollars - USD - Toliver, Leroy M
                      Reason for Adjustment:
                      Comments to Requester:    was 35k over what was agreed for FF, so adjusted back down to 743,333.33
                      In House Comments:     was 35k over what was agreed for FF, so adjusted back down to 743,333.33




1 of 1                                                                                                                           1/24/2019, 1:32 PM
Invoice - 3901 - TeamConnect 4                                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=275
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 184 of 249

         Header Information

                 Invoice Number: 3901                                       Billing Start Date: 4/1/18
                         Vendor: Desmarais LLP                                   Billing End Date: 4/30/18
                   Invoice Date: 5/1/18                                          Submitted Total: $743,333.33
                  Received Date: 5/9/18                                                Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                                 Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount            Adjustment        Tax                  Amount
           Fees                                 $743,340.00              $6.67              $0.00                $0.00      $743,333.33

           Expenses                                   $0.00              $0.00              $0.00                $0.00            $0.00

           Invoice Total (USD)                 $743,340.00              $6.67              $0.00                 $0.00     $743,333.33


         Description

          Monthly fixed fee for April 2018:               - $175,000,             - $250,000.            - $250,000, StraightPath -
          $35,000,              - $33,333.33


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                          TK             Rate         Units     Disc     Adj     Amt
                                    L110 Fact                        Kellman,
                   4/30/18   Fee                                                    $1,000.00   743.34    $6.67    $0.00   $743,333.33
                                    Investigation/Development        Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee for April 2018:              e - $175,000,             - $250,000.
                   $250,000, StraightPath - $35,000,              - $33,333.33




1 of 1                                                                                                                           1/24/2019, 1:33 PM
Invoice - 3970 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=55
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 185 of 249

         Header Information

                 Invoice Number: 3970                                       Billing Start Date: 5/1/18
                         Vendor: Desmarais LLP                                 Billing End Date: 5/31/18
                   Invoice Date: 6/1/18                                        Submitted Total: $968,333.33
                  Received Date: 6/8/18                                               Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: 1000008335-General IP Litigation
                                                                                      Line Item
                  Posting Status: Posted                                                        None
                                                                                      Warnings:
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit       Discount           Adjustment        Tax                   Amount
           Fees                                $968,340.00             $6.67        $200,000.00                 $0.00     $768,333.33

           Expenses                                  $0.00             $0.00              $0.00                 $0.00            $0.00

           Invoice Total (USD)                $968,340.00             $6.67        $200,000.00              $0.00        $768,333.33


         Description

          Monthly fee for May 2018


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date           Type Category                     TK         Rate       Units      Disc    Adj             Amt
                                     L110 Fact                   Kellman,
                   5/31/18     Fee                                          $968.34    1,000.00   $6.67   $200,000.00     $768,333.33
                                     Investigation/Development   Alan

                   Project: 1000008335-General IP Litigation
                   Description: Monthly Fixed Fee Amount for May 2018:                   - $175,000,              $250,000,
                            - $25,000,           - $250,000, Straightpath - $35,000,          $200,000,               $33,333.33
                    Adjusted
             1
                   Adjustment: 6/27/18 - Discount adjusted to 200,006.67 United States of America, Dollars - USD - Waterland,
                   Leah P
                      Reason for Adjustment: Other
                      Comments to Requester: Removing the 200K charge for          per discussions between DLLP and Cisco. DLLP
                      will submit a new, smaller invoice for that matter. -LPW
                      In House Comments: Removing the 200K charge for          per discussions between DLLP and Cisco. DLLP will
                      submit a new, smaller invoice for that matter. -LPW




1 of 1                                                                                                                          1/24/2019, 1:15 PM
Invoice - 4058 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=362
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 186 of 249

         Header Information

                 Invoice Number: 4058                                       Billing Start Date: 6/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 6/30/18
                   Invoice Date: 7/1/18                                         Submitted Total: $768,333.33
                  Received Date: 7/17/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                                Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount             Adjustment        Tax                   Amount
           Fees                               $768,340.00               $6.67              $0.00                 $0.00      $768,333.33

           Expenses                                 $0.00               $0.00              $0.00                 $0.00            $0.00

           Invoice Total (USD)               $768,340.00                $6.67             $0.00                 $0.00      $768,333.33


         Description

          Monthly fixed fee for June 2018:                - $175,000,                                  - $25,000,           - $250,000.
                    - $250,000, StraightPath - $35,000,           g - $33,333.33


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                         TK             Rate        Units      Disc     Adj      Amt
                                    L110 Fact                      Kellman,
                   6/30/18   Fee                                                  $1,000.00   768.34     $6.67     $0.00   $768,333.33
                                    Investigation/Development      Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee for June 2018:               - $175,000,                                   - $25,000,
                           - $250,000.             $250,000, StraightPath - $35,000,               - $33,333.33




1 of 1                                                                                                                           1/24/2019, 1:36 PM
Invoice - 4065 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=523
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 187 of 249

         Header Information

                 Invoice Number: 4065                                       Billing Start Date: 5/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 5/31/18
                   Invoice Date: 7/1/18                                         Submitted Total: $98.30
                  Received Date: 7/17/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                         Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: Invoice submitted date is more
                                than 45 days past the earliest line
                                item service date.


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit      Discount           Adjustment        Tax                Amount
           Fees                                       $0.00             $0.00              $0.00              $0.00             $0.00

           Expenses                                 $98.30              $0.00              $0.00              $0.00            $98.30

           Invoice Total (USD)                      $98.30              $0.00             $0.00              $0.00            $98.30


         Description

          Disbursements for Straightpath for May 2018


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date               Type         Category               TK   Rate       Units        Disc       Adj        Amt
                   5/31/18         Expense       E101 Copying               $0.10       983.00       $0.00      $0.00      $98.30
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: In-house Printing for May 2018




1 of 1                                                                                                                         1/24/2019, 1:59 PM
Invoice - 4066 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=110
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 188 of 249

         Header Information

                 Invoice Number: 4066                                       Billing Start Date: 6/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 6/30/18
                   Invoice Date: 7/1/18                                         Submitted Total: $147.05
                  Received Date: 7/17/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                         Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit       Discount          Adjustment          Tax               Amount
           Fees                                       $0.00             $0.00                $0.00            $0.00             $0.00

           Expenses                                $147.05              $0.00                $0.00            $0.00           $147.05

           Invoice Total (USD)                     $147.05              $0.00             $0.00               $0.00          $147.05


         Description

          Disbursements for Straightpath for June 2018


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date              Type         Category            TK     Rate       Units           Disc      Adj       Amt
                   6/30/18         Expense      E101 Copying              $0.05       2,941.00        $0.00    $0.00      $147.05
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: In-house Printing for June 2018




1 of 1                                                                                                                         1/24/2019, 2:08 PM
Invoice - 4112 - TeamConnect 4                                                       https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=490
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 189 of 249

         Header Information

                 Invoice Number: 4112                                       Billing Start Date: 7/1/18
                         Vendor: Desmarais LLP                                   Billing End Date: 7/31/18
                   Invoice Date: 8/1/18                                          Submitted Total: $910.14
                  Received Date: 8/16/18                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                          Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount            Adjustment         Tax                   Amount
           Fees                                       $0.00              $0.00              $0.00                  $0.00            $0.00

           Expenses                                 $910.14              $0.00              $0.00                  $0.00        $910.14

           Invoice Total (USD)                      $910.14            $0.00                $0.00                  $0.00       $910.14


         Description

          Disbursements for Straightpath for July


         Line Items

           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date             Type       Category                      TK Rate             Units    Disc          Adj      Amt
                   7/31/18       Expense    E102 Outside printing                 $900.94     1.00         $0.00      $0.00   $900.94
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: 07/03/18 B/W & Color blowbacks, filing

                   7/31/18       Expense    E101 Copying                          $0.10       92.00        $0.00      $0.00   $9.20
             2     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: In-house Printing for July 2018




1 of 1                                                                                                                           1/24/2019, 2:10 PM
Invoice - 4113 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=977
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 190 of 249

         Header Information

                 Invoice Number: 4113                                      Billing Start Date: 7/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 7/31/18
                   Invoice Date: 8/1/18                                         Submitted Total: $743,333.33
                  Received Date: 8/14/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                                Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount           Adjustment        Tax                  Amount
           Fees                                 $743,340.00             $6.67              $0.00                $0.00      $743,333.33

           Expenses                                   $0.00             $0.00              $0.00                $0.00               $0.00

           Invoice Total (USD)                 $743,340.00             $6.67              $0.00                 $0.00     $743,333.33


         Description

          Monthly fixed fee for July 2018:               - $175,000,            - $250,000.              $250,000, StraightPath -
          $35,000,              - $33,333.33


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                         TK             Rate         Units     Disc     Adj     Amt
                                   L110 Fact                       Kellman,
                   7/31/18   Fee                                                   $1,000.00   743.34    $6.67    $0.00   $743,333.33
                                   Investigation/Development       Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee for July 2018:              - $175,000,              - $250,000.
                   $250,000, StraightPath - $35,000,             - $33,333.33




1 of 1                                                                                                                          1/24/2019, 1:38 PM
Invoice - 4182 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=917
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 191 of 249

         Header Information

                 Invoice Number: 4182                                      Billing Start Date: 8/1/18
                         Vendor: Desmarais LLP                                 Billing End Date: 8/31/18
                   Invoice Date: 9/1/18                                        Submitted Total: $593,333.33
                  Received Date: 9/14/18                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                               Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount            Adjustment        Tax                   Amount
           Fees                               $593,340.00              $6.67              $0.00                 $0.00      $593,333.33

           Expenses                                 $0.00              $0.00              $0.00                $0.00             $0.00

           Invoice Total (USD)               $593,340.00               $6.67             $0.00                 $0.00      $593,333.33


         Description

          Monthly Fixed Fee Amount for August 2018:
                   - $25,000,         - $250,000,            -
          $250,000,            - $33,333.33, StraightPath
          Appeal - $35,000


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                        TK             Rate        Units      Disc     Adj      Amt
                                   L110 Fact                       Kellman,
                   8/31/18   Fee                                                 $1,000.00   593.34     $6.67     $0.00   $593,333.33
                                   Investigation/Development       Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly Fixed Fee Amount for August 2018:                 - $25,000,              - $250,000,
                             - $250,000,           - $33,333.33, StraightPath Appeal - $35,000




1 of 1                                                                                                                          1/24/2019, 1:40 PM
Invoice - 4184 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=309
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 192 of 249

         Header Information

                 Invoice Number: 4184                                       Billing Start Date: 8/1/18
                         Vendor: Desmarais LLP                                 Billing End Date: 8/31/18
                   Invoice Date: 9/1/18                                        Submitted Total: $3.35
                  Received Date: 9/14/18                                               Submitted
                                                                                       Currency:
                                                                                                 USD
                         Project: DISP-001160-Straight Path IP
                                  Group, Inc.                                          Line Item
                                                                                                 None
                                                                                       Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit     Discount           Adjustment         Tax               Amount
           Fees                                      $0.00             $0.00               $0.00             $0.00             $0.00

           Expenses                                  $3.35             $0.00               $0.00             $0.00             $3.35

           Invoice Total (USD)                       $3.35             $0.00               $0.00             $0.00             $3.35


         Description

          Monthly fixed fee and disbursements for August 2018


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date               Type          Category              TK   Rate          Units     Disc       Adj         Amt
                   8/31/18         Expense       E101 Copying                  $0.05      67.00      $0.00      $0.00      $3.35
             1     Project: DISP-001160-Straight Path IP Group, Inc.
                   Description: B&W copies for August 2018




1 of 1                                                                                                                        1/24/2019, 2:10 PM
Invoice - 4205 - TeamConnect 4                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=898
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 193 of 249

         Header Information

                 Invoice Number: 4205                                       Billing Start Date: 9/1/18
                         Vendor: Desmarais LLP                                 Billing End Date: 9/30/18
                   Invoice Date: 10/1/18                                       Submitted Total: $593,333.33
                  Received Date: 10/9/18                                             Submitted
                                                                                     Currency:
                                                                                               USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                               Line Item
                                                                                               None
                                                                                     Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit      Discount            Adjustment           Tax                  Amount
           Fees                               $593,340.00              $6.67               $0.00                  $0.00       $593,333.33

           Expenses                                 $0.00              $0.00               $0.00                  $0.00             $0.00

           Invoice Total (USD)               $593,340.00               $6.67               $0.00                  $0.00      $593,333.33


         Description

          Monthly fixed fee for September 2018:                - $25,000,            - $250,000.                  $250,000, StraightPath -
          $35,000,              - $33,333.33


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                        TK             Rate         Units        Disc     Adj      Amt
                                   L110 Fact                       Kellman,
                   9/30/18   Fee                                                 $1,000.00     593.34      $6.67     $0.00   $593,333.33
                                   Investigation/Development       Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee for September 2018:                   - $25,000,           - $250,000.
                   $250,000, StraightPath - $35,000,            - $33,333.33




1 of 1                                                                                                                             1/24/2019, 1:41 PM
Invoice - 4250 - TeamConnect 4                                                      https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=893
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 194 of 249

         Header Information

                 Invoice Number: 4250                                         Billing Start Date: 10/1/18
                         Vendor: Desmarais LLP                                  Billing End Date: 10/31/18
                   Invoice Date: 11/1/18                                        Submitted Total: $518,333.33
                  Received Date: 11/5/18                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001488-Desmarais IP
                                  Litigation Fixed Fee                                Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount           Adjustment         Tax                   Amount
           Fees                                 $518,340.00             $6.67               $0.00                 $0.00      $518,333.33

           Expenses                                   $0.00             $0.00               $0.00                 $0.00            $0.00

           Invoice Total (USD)               $518,340.00                $6.67               $0.00                $0.00      $518,333.33


         Description

          Monthly fixed fee for October 2018:                - $25,000,            - $250,000.              $ 75,000, StraightPath -
          $35,000,              - $33,333.33,          $100,000


         Line Items

           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date         Type Category                         TK             Rate      Units         Disc     Adj      Amt
                                    L110 Fact                      Kellman,
                   11/1/18   Fee                                                  $518.34    1,000.00     $6.67     $0.00   $518,333.33
                                    Investigation/Development      Alan
             1     Project: DISP-001488-Desmarais IP Litigation Fixed Fee
                   Description: Monthly fixed fee for October 2018:                  - $25,000,           - $250,000.              $
                   75,000, StraightPath - $35,000,            - $33,333.33,              100,000




1 of 1                                                                                                                            1/24/2019, 1:42 PM
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 195 of 249




               EXHIBIT 4
Invoice - 1454 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 196 of 249

          Header Information


                 Invoice Number: 1454                                        Billing Start Date: 3/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                      Billing End Date: 3/31/17
                    Invoice Date: 6/8/17                                       Submitted Total: $14,923.10
                   Received Date: 6/8/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                               Line Item
                                                                                               None
                                                                                     Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment          Tax                  Amount
            Fees                                $14,923.10             $0.00                $0.00                $0.00      $14,923.10

            Expenses                                 $0.00             $0.00                $0.00                $0.00             $0.00

            Invoice Total (USD)                $14,923.10              $0.00               $0.00                 $0.00      $14,923.10



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 41 of 41

           Item Date           Type   Category                   TK               Rate        Units       Disc      Adj      Amt
                                        L140 Document/File
                    3/6/17     Fee                                Lai, Amy        $54.00       0.80       $0.00     $0.00    $43.20
                                        Management
             3
                    Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING PRIVILEGE REVIEW

                                        L140 Document/File
                    3/6/17     Fee                                Zhang, Hank     $54.00       1.20       $0.00     $0.00    $64.80
                                        Management
             4
                    Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING PRIVILEGE REVIEW

                                        L140 Document/File
                    3/6/17     Fee                                Keeler, Mitch   $150.00      3.00       $0.00     $0.00    $450.00
                                        Management
             5      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




1 of 6                                                                                                                         12/11/2017, 4:11 PM
Invoice - 1454 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 197 of 249

           Item Date          Type   Category             TK              Rate       Units     Disc     Adj       Amt
                                     L140 Document/File
                  3/6/17      Fee                         Keeler, Mitch   $150.00     1.80     $0.00     $0.00    $270.00
                                     Management

             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, CODING SHEETS AND
                  PROTOCOLS

                                     L140 Document/File
                  3/7/17      Fee                         Lai, Amy        $53.00      7.40     $0.00     $0.00    $392.20
                                     Management

             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/7/17      Fee                         Zhang, Hank     $53.00      9.20     $0.00     $0.00    $487.60
                                     Management

             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/7/17      Fee                         Keeler, Mitch   $150.00     1.90     $0.00     $0.00    $285.00
                                     Management
             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/8/17      Fee                         Lai, Amy        $53.00      8.30     $0.00     $0.00    $439.90
                                     Management

             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/8/17      Fee                         Zhang, Hank     $53.00      9.50     $0.00     $0.00    $503.50
                                     Management

             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/8/17      Fee                                         $53.00      4.60     $0.00     $0.00    $243.80
                                     Management           Heather

             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/8/17      Fee                         Keeler, Mitch   $150.00     1.40     $0.00     $0.00    $210.00
                                     Management
             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
             14   3/9/17      Fee                         Lai, Amy        $53.00      9.70     $0.00     $0.00    $514.10
                                     Management




2 of 6                                                                                                               12/11/2017, 4:11 PM
Invoice - 1454 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 198 of 249

           Item Date          Type   Category             TK              Rate       Units     Disc     Adj       Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/9/17      Fee                         Zhang, Hank     $53.00      10.00    $0.00     $0.00    $530.00
                                     Management

             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/9/17      Fee                                         $53.00      5.50     $0.00     $0.00    $291.50
                                     Management           Heather

             16   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/9/17      Fee                         Keeler, Mitch   $150.00     1.50     $0.00     $0.00    $225.00
                                     Management
             17   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/10/17     Fee                         Lai, Amy        $53.00      5.50     $0.00     $0.00    $291.50
                                     Management

             18   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/10/17     Fee                         Zhang, Hank     $53.00      9.80     $0.00     $0.00    $519.40
                                     Management

             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/10/17     Fee                                         $53.00      5.10     $0.00     $0.00    $270.30
                                     Management           Heather

             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/10/17     Fee                         Keeler, Mitch   $150.00     4.30     $0.00     $0.00    $645.00
                                     Management
             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/13/17     Fee                         Lai, Amy        $53.00      8.00     $0.00     $0.00    $424.00
                                     Management

             22   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING




3 of 6                                                                                                               12/11/2017, 4:11 PM
Invoice - 1454 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 199 of 249

           Item Date          Type   Category             TK              Rate       Units     Disc     Adj       Amt
                                     L140 Document/File
                  3/13/17     Fee                         Zhang, Hank     $53.00      8.30     $0.00     $0.00    $439.90
                                     Management

             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/13/17     Fee                                         $53.00      8.00     $0.00     $0.00    $424.00
                                     Management           Heather

             24   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/13/17     Fee                         Keeler, Mitch   $150.00     4.10     $0.00     $0.00    $615.00
                                     Management
             25   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/14/17     Fee                         Lai, Amy        $53.00      8.40     $0.00     $0.00    $445.20
                                     Management

             26   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/14/17     Fee                         Zhang, Hank     $53.00      8.70     $0.00     $0.00    $461.10
                                     Management

             27   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/14/17     Fee                                         $53.00      6.60     $0.00     $0.00    $349.80
                                     Management           Heather

             28   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/14/17     Fee                         Keeler, Mitch   $150.00     0.20     $0.00     $0.00    $30.00
                                     Management
             29   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/15/17     Fee                         Lai, Amy        $53.00      9.10     $0.00     $0.00    $482.30
                                     Management

             30   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
             31   3/15/17     Fee                         Zhang, Hank     $53.00      8.50     $0.00     $0.00    $450.50
                                     Management




4 of 6                                                                                                               12/11/2017, 4:11 PM
Invoice - 1454 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 200 of 249

           Item Date          Type   Category             TK              Rate       Units     Disc     Adj       Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/15/17     Fee                                         $53.00      8.60     $0.00     $0.00    $455.80
                                     Management           Heather

             32   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/15/17     Fee                         Keeler, Mitch   $150.00     3.90     $0.00     $0.00    $585.00
                                     Management
             33   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/16/17     Fee                         Zhang, Hank     $53.00      7.40     $0.00     $0.00    $392.20
                                     Management

             34   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/16/17     Fee                                         $53.00      5.70     $0.00     $0.00    $302.10
                                     Management           Heather

             35   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/16/17     Fee                         Keeler, Mitch   $150.00     0.20     $0.00     $0.00    $30.00
                                     Management
             36   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/17/17     Fee                         Zhang, Hank     $53.00      8.20     $0.00     $0.00    $434.60
                                     Management

             37   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Curran,
                  3/17/17     Fee                                         $53.00      8.10     $0.00     $0.00    $429.30
                                     Management           Heather

             38   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/20/17     Fee                         Zhang, Hank     $53.00      6.10     $0.00     $0.00    $323.30
                                     Management

             39   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING




5 of 6                                                                                                               12/11/2017, 4:11 PM
Invoice - 1454 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=602
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 201 of 249

           Item Date          Type   Category             TK              Rate       Units     Disc     Adj       Amt
                                     L140 Document/File   Curran,
                  3/20/17     Fee                                         $53.00      7.40     $0.00     $0.00    $392.20
                                     Management           Heather

             40   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  3/20/17     Fee                         Keeler, Mitch   $150.00     0.60     $0.00     $0.00    $90.00
                                     Management
             41   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/22/17     Fee                         Keeler, Mitch   $150.00     4.10     $0.00     $0.00    $615.00
                                     Management
             42   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  3/29/17     Fee                         Keeler, Mitch   $150.00     0.50     $0.00     $0.00    $75.00
                                     Management
             43   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




6 of 6                                                                                                               12/11/2017, 4:11 PM
Invoice - 1455 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 202 of 249

          Header Information


                 Invoice Number: 1455                                      Billing Start Date: 4/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                      Billing End Date: 4/30/17
                    Invoice Date: 6/8/17                                       Submitted Total: $10,030.30
                   Received Date: 6/8/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                               Line Item
                                                                                               None
                                                                                     Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment        Tax                  Amount
            Fees                                $10,030.30             $0.00              $0.00                $0.00       $10,030.30

            Expenses                                 $0.00             $0.00              $0.00                $0.00              $0.00

            Invoice Total (USD)                $10,030.30              $0.00              $0.00             $0.00          $10,030.30



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 34 of 34

           Item Date          Type    Category                  TK                 Rate        Units    Disc      Adj       Amt
                                      L140 Document/File
                    4/5/17     Fee                              Keeler, Mitch       $125.00    2.00     $0.00      $0.00    $250.00
                                      Management
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                      L140 Document/File
                    4/6/17     Fee                              Keeler, Mitch       $125.00    3.10     $0.00      $0.00    $387.50
                                      Management
             4      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                      L140 Document/File
                    4/7/17     Fee                              Keeler, Mitch       $125.00    2.70     $0.00      $0.00    $337.50
                                      Management
             5      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING




1 of 5                                                                                                                        12/11/2017, 4:10 PM
Invoice - 1455 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 203 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/11/17     Fee                         Keeler, Mitch    $125.00     0.10     $0.00    $0.00     $12.50
                                     Management
             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/12/17     Fee                         Parker, Edward   $53.00      3.10     $0.00    $0.00     $164.30
                                     Management

             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/12/17     Fee                         Keeler, Mitch    $125.00     1.50     $0.00    $0.00     $187.50
                                     Management
             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/12/17     Fee                         Dykes, Sara      $53.00      3.00     $0.00    $0.00     $159.00
                                     Management

             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Rodriguez,
                  4/13/17     Fee                                          $125.00     0.90     $0.00    $0.00     $112.50
                                     Management           Danielle
             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/13/17     Fee                         Parker, Edward   $53.00      8.10     $0.00    $0.00     $429.30
                                     Management

             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/13/17     Fee                         Dykes, Sara      $53.00      9.10     $0.00    $0.00     $482.30
                                     Management

             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/17/17     Fee                         Parker, Edward   $53.00      8.50     $0.00    $0.00     $450.50
                                     Management

             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
             14   4/17/17     Fee                         McGregor, Mike   $53.00      5.90     $0.00    $0.00     $312.70
                                     Management




2 of 5                                                                                                               12/11/2017, 4:10 PM
Invoice - 1455 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 204 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/17/17     Fee                         Keeler, Mitch    $125.00     4.20     $0.00    $0.00     $525.00
                                     Management
             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/17/17     Fee                         Dykes, Sara      $53.00      8.00     $0.00    $0.00     $424.00
                                     Management

             16   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/18/17     Fee                         Parker, Edward   $53.00      9.20     $0.00    $0.00     $487.60
                                     Management

             17   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/18/17     Fee                         McGregor, Mike   $53.00      9.10     $0.00    $0.00     $482.30
                                     Management

             18   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/18/17     Fee                         Keeler, Mitch    $125.00     0.30     $0.00    $0.00     $37.50
                                     Management
             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/18/17     Fee                         Dykes, Sara      $53.00      8.00     $0.00    $0.00     $424.00
                                     Management

             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/19/17     Fee                         McGregor, Mike   $53.00      6.30     $0.00    $0.00     $333.90
                                     Management

             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/19/17     Fee                         Keeler, Mitch    $125.00     0.10     $0.00    $0.00     $12.50
                                     Management
             22   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




3 of 5                                                                                                               12/11/2017, 4:10 PM
Invoice - 1455 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 205 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                                     L140 Document/File
                  4/20/17     Fee                         McGregor, Mike   $53.00      9.10     $0.00    $0.00     $482.30
                                     Management

             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/21/17     Fee                         McGregor, Mike   $53.00      8.00     $0.00    $0.00     $424.00
                                     Management

             24   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/21/17     Fee                         Keeler, Mitch    $125.00     0.40     $0.00    $0.00     $50.00
                                     Management
             25   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/24/17     Fee                         McGregor, Mike   $53.00      9.10     $0.00    $0.00     $482.30
                                     Management

             26   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/25/17     Fee                         McGregor, Mike   $53.00      8.60     $0.00    $0.00     $455.80
                                     Management

             27   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/25/17     Fee                         Keeler, Mitch    $125.00     3.90     $0.00    $0.00     $487.50
                                     Management
             28   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/26/17     Fee                         Parker, Edward   $53.00      4.90     $0.00    $0.00     $259.70
                                     Management

             29   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/26/17     Fee                         McGregor, Mike   $53.00      9.00     $0.00    $0.00     $477.00
                                     Management

             30   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
             31   4/26/17     Fee                         Keeler, Mitch    $125.00     0.70     $0.00    $0.00     $87.50
                                     Management




4 of 5                                                                                                               12/11/2017, 4:10 PM
Invoice - 1455 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=630
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 206 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/26/17     Fee                         Dykes, Sara      $53.00      3.40     $0.00    $0.00     $180.20
                                     Management

             32   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/27/17     Fee                         Parker, Edward   $53.00      3.40     $0.00    $0.00     $180.20
                                     Management

             33   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/27/17     Fee                         Keeler, Mitch    $125.00     0.20     $0.00    $0.00     $25.00
                                     Management
             34   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  4/27/17     Fee                         Dykes, Sara      $53.00      3.80     $0.00    $0.00     $201.40
                                     Management

             35   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  4/28/17     Fee                         Keeler, Mitch    $125.00     1.80     $0.00    $0.00     $225.00
                                     Management
             36   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




5 of 5                                                                                                               12/11/2017, 4:10 PM
Invoice - 1457 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 207 of 249

          Header Information


                 Invoice Number: 1457                                      Billing Start Date: 5/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                     Billing End Date: 5/31/17
                    Invoice Date: 6/8/17                                      Submitted Total: $15,031.00
                   Received Date: 6/8/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                              Line Item
                                                                                              None
                                                                                    Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment         Tax                  Amount
            Fees                                $15,031.00            $0.00                $0.00                $0.00      $15,031.00

            Expenses                                $0.00             $0.00                $0.00                $0.00             $0.00

            Invoice Total (USD)                $15,031.00            $0.00                 $0.00            $0.00          $15,031.00



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 41 of 41

           Item Date           Type   Category                  TK                Rate        Units      Disc      Adj      Amt
                                      L140 Document/File
                    5/1/17     Fee                              Lai, Amy          $53.00       9.00      $0.00     $0.00    $477.00
                                      Management

             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                    REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                    CONTENT REQUIRING SPECIAL HANDLING

                                      L140 Document/File
                    5/1/17     Fee                              Keeler, Mitch     $125.00      2.40      $0.00     $0.00    $300.00
                                      Management
             4      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                      L140 Document/File
                    5/2/17     Fee                              Lai, Amy          $53.00       9.10      $0.00     $0.00    $482.30
                                      Management

             5      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                    REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER




1 of 6                                                                                                                        12/11/2017, 4:12 PM
Invoice - 1457 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 208 of 249

           Item Date          Type   Category             TK               Rate       Units    Disc      Adj      Amt
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/2/17      Fee                         Parker, Edward   $53.00      8.00     $0.00    $0.00    $424.00
                                     Management

             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/2/17      Fee                         Keeler, Mitch    $125.00     3.60     $0.00    $0.00    $450.00
                                     Management
             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/2/17      Fee                         Dykes, Sara      $53.00      9.00     $0.00    $0.00    $477.00
                                     Management

             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/3/17      Fee                         Lai, Amy         $53.00      8.60     $0.00    $0.00    $455.80
                                     Management

             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/3/17      Fee                         Parker, Edward   $53.00      8.30     $0.00    $0.00    $439.90
                                     Management

             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/3/17      Fee                         Keeler, Mitch    $125.00     1.30     $0.00    $0.00    $162.50
                                     Management
             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/3/17      Fee                         Dykes, Sara      $53.00      8.20     $0.00    $0.00    $434.60
                                     Management

             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/4/17      Fee                         Lai, Amy         $53.00      8.20     $0.00    $0.00    $434.60
                                     Management

             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
             14   5/4/17      Fee                         Parker, Edward   $53.00      8.30     $0.00    $0.00    $439.90
                                     Management




2 of 6                                                                                                               12/11/2017, 4:12 PM
Invoice - 1457 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 209 of 249

           Item Date          Type   Category             TK               Rate        Units    Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/4/17      Fee                         Dykes, Sara      $53.00       8.00     $0.00    $0.00    $424.00
                                     Management

             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/5/17      Fee                         Lai, Amy         $63.00       9.20     $0.00    $0.00    $579.60
                                     Management
             16
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION OF DRAFT PRIVILEGE LOG INCLUDING CREATING DESCRIPTIONS

                                     L140 Document/File
                  5/5/17      Fee                         Parker, Edward   $63.00       8.40     $0.00    $0.00    $529.20
                                     Management
             17
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION OF DRAFT PRIVILEGE LOG INCLUDING CREATING DESCRIPTIONS

                                     L140 Document/File   McGregor,
                  5/5/17      Fee                                          $63.00       7.30     $0.00    $0.00    $459.90
                                     Management           Mike
             18
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION OF DRAFT PRIVILEGE LOG INCLUDING CREATING DESCRIPTIONS

                                     L140 Document/File
                  5/5/17      Fee                         Keeler, Mitch    $125.00      1.30     $0.00    $0.00    $162.50
                                     Management
             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/5/17      Fee                         Dykes, Sara      $53.00       8.00     $0.00    $0.00    $424.00
                                     Management

             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/8/17      Fee                         Lai, Amy         $53.00       9.10     $0.00    $0.00    $482.30
                                     Management

             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  5/8/17      Fee                         Parker, Edward   $63.00       9.30     $0.00    $0.00    $585.90
                                     Management
             22
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO APPLYING PRIVILEGE REDACTIONS

                                     L140 Document/File   Curran,
                  5/8/17      Fee                                          $53.00       8.00     $0.00    $0.00    $424.00
                                     Management           Heather

             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER




3 of 6                                                                                                                12/11/2017, 4:12 PM
Invoice - 1457 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 210 of 249

           Item Date          Type   Category             TK               Rate        Units    Disc      Adj      Amt
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   McGregor,
                  5/8/17      Fee                                          $63.00       9.10     $0.00    $0.00    $573.30
                                     Management           Mike
             24
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO APPLYING PRIVILEGE REDACTIONS

                                     L140 Document/File
                  5/8/17      Fee                         Keeler, Mitch    $125.00      5.30     $0.00    $0.00    $662.50
                                     Management
             25   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/8/17      Fee                         Dykes, Sara      $63.00       6.70     $0.00    $0.00    $422.10
                                     Management
             26
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO APPLYING PRIVILEGE REDACTIONS

                                     L140 Document/File
                  5/8/17      Fee                         Dykes, Sara      $59.00       2.40     $0.00    $0.00    $141.60
                                     Management
             27   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  5/9/17      Fee                         Lai, Amy         $59.00       4.80     $0.00    $0.00    $283.20
                                     Management
             28   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  5/9/17      Fee                         Parker, Edward   $59.00       3.00     $0.00    $0.00    $177.00
                                     Management
             29   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  5/9/17      Fee                         Parker, Edward   $63.00       2.30     $0.00    $0.00    $144.90
                                     Management
             30
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO QC AND 2ND LEVEL REVIEW OF PRIVILEGE REDACTIONS

                                     L140 Document/File   Curran,
                  5/9/17      Fee                                          $63.00       1.30     $0.00    $0.00    $81.90
                                     Management           Heather
             31   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO IDENTIFYING AND RECORDING NAMES, DATES AND OTHER REQUIRED
                  INFORMATION TO FACILITATE PREPARATION AND EXPORT OF DRAFT PRIVILEGE AND/OR REDACTION LOG(S)

                                     L140 Document/File   Curran,
                  5/9/17      Fee                                          $59.00       3.60     $0.00    $0.00    $212.40
                                     Management           Heather
             32   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File   McGregor,
             33   5/9/17      Fee                                          $63.00       2.10     $0.00    $0.00    $132.30
                                     Management           Mike




4 of 6                                                                                                                12/11/2017, 4:12 PM
Invoice - 1457 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 211 of 249

           Item Date          Type   Category             TK              Rate         Units    Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 2ND LEVEL/QC OF PRIVILEGE REVIEW, PRIVILEGE REDACTIONS AND DRAFT
                  PRIVILEGE LOG (AND REDACTION LOGS, IF NEEDED)

                                     L140 Document/File   McGregor,
                  5/9/17      Fee                                         $63.00        1.50     $0.00    $0.00    $94.50
                                     Management           Mike
             34   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO IDENTIFYING AND RECORDING NAMES, DATES AND OTHER REQUIRED
                  INFORMATION TO FACILITATE PREPARATION AND EXPORT OF DRAFT PRIVILEGE AND/OR REDACTION LOG(S)

                                     L140 Document/File   McGregor,
                  5/9/17      Fee                                         $63.00        1.30     $0.00    $0.00    $81.90
                                     Management           Mike
             35
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO APPLYING PRIVILEGE REDACTIONS

                                     L140 Document/File
                  5/9/17      Fee                         Keeler, Mitch   $125.00       2.50     $0.00    $0.00    $312.50
                                     Management
             36   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/9/17      Fee                         Dykes, Sara     $63.00        2.40     $0.00    $0.00    $151.20
                                     Management
             37   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO IDENTIFYING AND RECORDING NAMES, DATES AND OTHER REQUIRED
                  INFORMATION TO FACILITATE PREPARATION AND EXPORT OF DRAFT PRIVILEGE AND/OR REDACTION LOG(S)

                                     L140 Document/File
                  5/9/17      Fee                         Dykes, Sara     $59.00        2.30     $0.00    $0.00    $135.70
                                     Management
             38   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  5/10/17     Fee                         Keeler, Mitch   $125.00       3.10     $0.00    $0.00    $387.50
                                     Management
             39   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/11/17     Fee                         Keeler, Mitch   $125.00       0.50     $0.00    $0.00    $62.50
                                     Management
             40   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/25/17     Fee                         Keeler, Mitch   $125.00       3.80     $0.00    $0.00    $475.00
                                     Management
             41   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  5/26/17     Fee                         Keeler, Mitch   $125.00       5.60     $0.00    $0.00    $700.00
                                     Management
             42   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




5 of 6                                                                                                                12/11/2017, 4:12 PM
Invoice - 1457 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=188
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 212 of 249

           Item Date          Type   Category             TK              Rate       Units    Disc      Adj      Amt
                                     L140 Document/File
                  5/30/17     Fee                         Keeler, Mitch   $125.00     6.00     $0.00    $0.00    $750.00
                                     Management
             43   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




6 of 6                                                                                                              12/11/2017, 4:12 PM
Invoice - 1468 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=471
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 213 of 249

          Header Information


                 Invoice Number: 1468                                       Billing Start Date: 6/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                      Billing End Date: 6/30/17
                    Invoice Date: 7/6/17                                       Submitted Total: $400.00
                   Received Date: 7/7/17                                             Submitted
                                                                                     Currency:
                                                                                               USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                               Line Item
                                                                                               None
                                                                                     Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment        Tax                  Amount
            Fees                                  $400.00              $0.00              $0.00                $0.00         $400.00

            Expenses                                 $0.00             $0.00              $0.00                $0.00            $0.00

            Invoice Total (USD)                   $400.00              $0.00             $0.00                 $0.00        $400.00



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 1 of 1

           Item Date           Type   Category                    TK              Rate        Units     Disc      Adj     Amt
                                        L140 Document/File        Keeler,
                    6/20/17    Fee                                                 $125.00    3.20      $0.00     $0.00   $400.00
                                        Management                Mitch
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




1 of 1                                                                                                                       12/11/2017, 4:06 PM
Invoice - 1496 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 214 of 249

          Header Information


                 Invoice Number: 1496                                      Billing Start Date: 7/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                     Billing End Date: 7/31/17
                    Invoice Date: 8/4/17                                      Submitted Total: $28,240.20
                   Received Date: 8/7/17                                            Submitted
                                                                                    Currency:
                                                                                              USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                              Line Item
                                                                                              None
                                                                                    Warnings:
                   Posting Status: Posted
                       Warnings: None


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment          Tax                  Amount
            Fees                                $28,240.20            $0.00                 $0.00                $0.00      $28,240.20

            Expenses                                $0.00             $0.00                 $0.00                $0.00             $0.00

            Invoice Total (USD)                $28,240.20             $0.00              $0.00               $0.00          $28,240.20



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 66 of 66

           Item Date          Type    Category                 TK                 Rate          Units     Disc      Adj      Amt
                                      L140 Document/File
                    7/3/17     Fee                              Keeler, Mitch      $125.00      5.50      $0.00     $0.00    $687.50
                                      Management
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                      L140 Document/File
                    7/5/17     Fee                              Zhang, Hank        $53.00       6.00      $0.00     $0.00    $318.00
                                      Management

             4      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                    REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                    CONTENT REQUIRING SPECIAL HANDLING

                                      L140 Document/File
                    7/5/17     Fee                              Keeler, Mitch      $125.00      1.40      $0.00     $0.00    $175.00
                                      Management
             5      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                    ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT




1 of 9                                                                                                                         12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 215 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                                     L140 Document/File
                  7/6/17      Fee                         Zhang, Hank      $53.00      9.60     $0.00    $0.00     $508.80
                                     Management

             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/6/17      Fee                         Landrum, Jeff    $53.00      8.20     $0.00    $0.00     $434.60
                                     Management

             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/6/17      Fee                         Keeler, Mitch    $125.00     0.20     $0.00    $0.00     $25.00
                                     Management
             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/7/17      Fee                         Zhang, Hank      $53.00      9.40     $0.00    $0.00     $498.20
                                     Management

             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/7/17      Fee                         Landrum, Jeff    $53.00      8.40     $0.00    $0.00     $445.20
                                     Management

             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/7/17      Fee                         Keeler, Mitch    $125.00     2.40     $0.00    $0.00     $300.00
                                     Management
             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/10/17     Fee                         Lai, Amy         $53.00      8.20     $0.00    $0.00     $434.60
                                     Management

             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Potter, Cory     $53.00      7.20     $0.00    $0.00     $381.60
                                     Management

             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
             14   7/10/17     Fee                         Parker, Edward   $53.00      8.80     $0.00    $0.00     $466.40
                                     Management




2 of 9                                                                                                               12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 216 of 249

           Item Date          Type   Category             TK                 Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Dyer, Emily        $53.00      8.70     $0.00    $0.00     $461.10
                                     Management

             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Zhang, Hank        $53.00      9.00     $0.00    $0.00     $477.00
                                     Management

             16   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Curran, Heather    $53.00      8.60     $0.00    $0.00     $455.80
                                     Management

             17   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Harrison, Joe      $53.00      8.10     $0.00    $0.00     $429.30
                                     Management

             18   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Hammond,
                  7/10/17     Fee                                            $53.00      9.50     $0.00    $0.00     $503.50
                                     Management           Milton

             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         McGregor, Mike     $53.00      6.70     $0.00    $0.00     $355.10
                                     Management

             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Keeler, Mitch      $125.00     7.30     $0.00    $0.00     $912.50
                                     Management
             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/10/17     Fee                         Pollick, Richard   $53.00      8.20     $0.00    $0.00     $434.60
                                     Management

             22   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER




3 of 9                                                                                                                 12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 217 of 249

           Item Date          Type   Category             TK                Rate        Units   Disc      Adj      Amt
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/10/17     Fee                         Dykes, Sara       $53.00      8.20     $0.00    $0.00     $434.60
                                     Management

             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Lai, Amy          $53.00      6.80     $0.00    $0.00     $360.40
                                     Management

             24   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Lai, Amy          $59.00      1.50     $0.00    $0.00     $88.50
                                     Management
             25   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/11/17     Fee                         Potter, Cory      $53.00      9.10     $0.00    $0.00     $482.30
                                     Management

             26   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Parker, Edward    $53.00      3.30     $0.00    $0.00     $174.90
                                     Management

             27   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Dyer, Emily       $53.00      8.70     $0.00    $0.00     $461.10
                                     Management

             28   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Zhang, Hank       $53.00      9.00     $0.00    $0.00     $477.00
                                     Management

             29   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Zhang, Hank       $59.00      1.00     $0.00    $0.00     $59.00
                                     Management
             30   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
             31   7/11/17     Fee                         Curran, Heather   $53.00      7.40     $0.00    $0.00     $392.20
                                     Management




4 of 9                                                                                                                12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 218 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Landrum, Jeff    $53.00      8.20     $0.00    $0.00     $434.60
                                     Management

             32   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Harrison, Joe    $53.00      3.30     $0.00    $0.00     $174.90
                                     Management

             33   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File   Hammond,
                  7/11/17     Fee                                          $53.00      9.70     $0.00    $0.00     $514.10
                                     Management           Milton

             34   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/11/17     Fee                         Keeler, Mitch    $125.00     6.90     $0.00    $0.00     $862.50
                                     Management
             35   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/11/17     Fee                         Dykes, Sara      $53.00      2.30     $0.00    $0.00     $121.90
                                     Management

             36   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/12/17     Fee                         Lai, Amy         $59.00      9.10     $0.00    $0.00     $536.90
                                     Management
             37   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/12/17     Fee                         Potter, Cory     $59.00      9.00     $0.00    $0.00     $531.00
                                     Management
             38   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/12/17     Fee                         Parker, Edward   $59.00      8.30     $0.00    $0.00     $489.70
                                     Management
             39   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS




5 of 9                                                                                                               12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 219 of 249

           Item Date          Type   Category             TK                Rate        Units   Disc      Adj      Amt
                                     L140 Document/File
                  7/12/17     Fee                         Zhang, Hank       $59.00      9.50     $0.00    $0.00     $560.50
                                     Management
             40   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/12/17     Fee                         Curran, Heather   $59.00      8.30     $0.00    $0.00     $489.70
                                     Management
             41   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/12/17     Fee                         Landrum, Jeff     $59.00      8.60     $0.00    $0.00     $507.40
                                     Management
             42   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/12/17     Fee                         Keeler, Mitch     $125.00     1.30     $0.00    $0.00     $162.50
                                     Management
             43   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/12/17     Fee                         Dykes, Sara       $59.00      9.60     $0.00    $0.00     $566.40
                                     Management
             44   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Lai, Amy          $59.00      8.10     $0.00    $0.00     $477.90
                                     Management
             45   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Potter, Cory      $59.00      9.90     $0.00    $0.00     $584.10
                                     Management
             46   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Parker, Edward    $59.00      9.40     $0.00    $0.00     $554.60
                                     Management
             47   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Dyer, Emily       $59.00      8.60     $0.00    $0.00     $507.40
                                     Management
             48   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
             49   7/13/17     Fee                         Zhang, Hank       $59.00      9.60     $0.00    $0.00     $566.40
                                     Management




6 of 9                                                                                                                12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 220 of 249

           Item Date          Type   Category             TK              Rate          Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Landrum, Jeff     $59.00      8.30     $0.00    $0.00     $489.70
                                     Management
             50   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/13/17     Fee                         Keeler, Mitch     $125.00     4.50     $0.00    $0.00     $562.50
                                     Management
             51   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/13/17     Fee                         Dykes, Sara       $59.00      9.40     $0.00    $0.00     $554.60
                                     Management
             52   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/14/17     Fee                         Dyer, Emily       $53.00      7.60     $0.00    $0.00     $402.80
                                     Management

             53   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/14/17     Fee                         Dyer, Emily       $59.00      0.50     $0.00    $0.00     $29.50
                                     Management
             54   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: 2ND LEVEL AND QC RELATING TO POTENTIALLY PRIVILEGED CONTENT, POTENTIAL PRODUCTION
                  SETS AND SPECIAL HANDLING DOCUMENTS

                                     L140 Document/File
                  7/14/17     Fee                         Zhang, Hank       $53.00      9.80     $0.00    $0.00     $519.40
                                     Management

             55   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/14/17     Fee                         Landrum, Jeff     $53.00      6.80     $0.00    $0.00     $360.40
                                     Management

             56   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 1ST PASS PRIVILEGE REVIEW TO IDENTIFY POTENTIALLY PRIVILEGED CONTENT
                  REQUIRING FURTHER REVIEW, TO IDENTIFY DOCUMENTS ELIGIBLE FOR PRODUCTION AND TO IDENTIFY OTHER
                  CONTENT REQUIRING SPECIAL HANDLING

                                     L140 Document/File
                  7/14/17     Fee                         Landrum, Jeff     $63.00      2.50     $0.00    $0.00     $157.50
                                     Management
             57
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO APPLYING PRIVILEGE REDACTIONS

                                     L140 Document/File
             58   7/14/17     Fee                         Keeler, Mitch     $125.00     7.50     $0.00    $0.00     $937.50
                                     Management




7 of 9                                                                                                                12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 221 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/17/17     Fee                         Keeler, Mitch   $125.00     4.80     $0.00    $0.00     $600.00
                                     Management
             59   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/18/17     Fee                         Keeler, Mitch   $125.00     2.70     $0.00    $0.00     $337.50
                                     Management
             60   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/19/17     Fee                         Keeler, Mitch   $125.00     4.40     $0.00    $0.00     $550.00
                                     Management
             61   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/20/17     Fee                         Keeler, Mitch   $125.00     3.80     $0.00    $0.00     $475.00
                                     Management
             62   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING PRIVILEGE REVIEW, INCLUDING
                  ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY MANAGEMENT

                                     L140 Document/File
                  7/21/17     Fee                         Keeler, Mitch   $125.00     2.70     $0.00    $0.00     $337.50
                                     Management

             63   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS

                                     L140 Document/File
                  7/24/17     Fee                         Keeler, Mitch   $125.00     2.80     $0.00    $0.00     $350.00
                                     Management

             64   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS

                                     L140 Document/File
                  7/25/17     Fee                         Keeler, Mitch   $125.00     0.70     $0.00    $0.00     $87.50
                                     Management

             65   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS

                                     L140 Document/File
                  7/27/17     Fee                         Keeler, Mitch   $125.00     4.60     $0.00    $0.00     $575.00
                                     Management

             66   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS

                                     L140 Document/File
             67   7/28/17     Fee                         Keeler, Mitch   $125.00     0.80     $0.00    $0.00     $100.00
                                     Management




8 of 9                                                                                                              12/11/2017, 4:04 PM
Invoice - 1496 - TeamConnect 4.0.6                                        https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=349
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 222 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS

                                     L140 Document/File
                  7/31/17     Fee                         Keeler, Mitch   $125.00     4.30     $0.00    $0.00     $537.50
                                     Management

             68   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: PREPARATION FOR UPCOMING REVIEW, INCLUDING DESIGN, SYSTEM SETUP WITH PROCESSING
                  VENDOR AND CONSULTATION WITH CLIENT AND LEAD COUNSEL TO DEVELOP REVIEW GUIDELINES, PROTOCOLS,
                  TAG PALETTES AND CODING SHEETS




9 of 9                                                                                                              12/11/2017, 4:04 PM
Invoice - 1523 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 223 of 249

          Header Information


                 Invoice Number: 1523                                        Billing Start Date: 8/1/17
                          Vendor: LEVEL 2 LEGAL SOLUTIONS                      Billing End Date: 8/31/17
                    Invoice Date: 9/18/17                                      Submitted Total: $40,422.20
                   Received Date: 9/26/17                                            Submitted
                                                                                     Currency:
                                                                                               USD
                          Project: DISP-001568-Straight Path
                                   eDiscovery Invoices                               Line Item
                                                                                               None
                                                                                     Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


          Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


          Invoice Summary


           Type                             Rate x Unit      Discount           Adjustment           Tax                  Amount
            Fees                                $40,422.20             $0.00                 $0.00                $0.00       $40,422.20

            Expenses                                 $0.00             $0.00                 $0.00                $0.00              $0.00

            Invoice Total (USD)                $40,422.20              $0.00              $0.00               $0.00           $40,422.20



          Description



          Line Items


           View: All Line Items


            Line Items 1 - 102 of 102

           Item Date          Type      Category                 TK                Rate          Units     Disc      Adj       Amt
                                        L140 Document/File
                    8/1/17     Fee                                Lai, Amy          $53.00       6.70      $0.00      $0.00    $355.10
                                        Management
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                    BY OUTSIDE COUNSEL AND CLIENT

                                        L140 Document/File
                    8/1/17     Fee                                Lai, Amy          $53.00       2.40      $0.00      $0.00    $127.20
                                        Management
             4      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                    DOCUMENTS

                                        L140 Document/File
                    8/1/17     Fee                                Walsh, Bret       $53.00       6.30      $0.00     $0.00     $333.90
                                        Management
             5      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED




1 of 12                                                                                                                          12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 224 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/1/17      Fee                         Walsh, Bret      $53.00      1.70     $0.00    $0.00     $90.10
                                     Management
             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                  DOCUMENTS

                                     L140 Document/File
                  8/1/17      Fee                         Mims, Cedric     $53.00      8.40     $0.00    $0.00     $445.20
                                     Management
             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/1/17      Fee                         Parker, Edward   $53.00      8.20     $0.00    $0.00     $434.60
                                     Management
             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/1/17      Fee                         Parker, Edward   $53.00      3.00     $0.00    $0.00     $159.00
                                     Management
             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                  DOCUMENTS

                                     L140 Document/File
                  8/1/17      Fee                         Fudge, Jeff      $53.00      5.80     $0.00    $0.00     $307.40
                                     Management
             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/1/17      Fee                         Fudge, Jeff      $53.00      1.90     $0.00    $0.00     $100.70
                                     Management
             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                  DOCUMENTS

                                     L140 Document/File
                  8/1/17      Fee                         Landrum, Jeff    $53.00      8.50     $0.00    $0.00     $450.50
                                     Management
             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/1/17      Fee                         Keeler, Mitch    $125.00     4.30     $0.00    $0.00     $537.50
                                     Management

             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/1/17      Fee                         Dykes, Sara      $53.00      4.20     $0.00    $0.00     $222.60
                                     Management
             14   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT




2 of 12                                                                                                              12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                          https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 225 of 249

           Item Date          Type   Category             TK               Rate        Units   Disc      Adj      Amt
                                     L140 Document/File
                  8/1/17      Fee                         Dykes, Sara      $53.00      3.80     $0.00    $0.00     $201.40
                                     Management
             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                  DOCUMENTS

                                     L140 Document/File
                  8/2/17      Fee                         Lai, Amy         $53.00      8.20     $0.00    $0.00     $434.60
                                     Management
             16   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Walsh, Bret      $53.00      3.80     $0.00    $0.00     $201.40
                                     Management
             17   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Mims, Cedric     $53.00      7.50     $0.00    $0.00     $397.50
                                     Management
             18   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Parker, Edward   $53.00      8.20     $0.00    $0.00     $434.60
                                     Management
             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Dyer, Emily      $53.00      5.10     $0.00    $0.00     $270.30
                                     Management
             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Dyer, Emily      $53.00      1.00     $0.00    $0.00     $53.00
                                     Management
             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: SUBSTANTIVE PREPARATION AND MATERIALS REVIEW FOR UPCOMING REVIEW OF PRODUCED
                  DOCUMENTS

                                     L140 Document/File
                  8/2/17      Fee                         Fudge, Jeff      $53.00      9.60     $0.00    $0.00     $508.80
                                     Management
             22   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/2/17      Fee                         Landrum, Jeff    $53.00      8.70     $0.00    $0.00     $461.10
                                     Management
             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             24   8/2/17      Fee                         Keeler, Mitch    $125.00     3.90     $0.00    $0.00     $487.50
                                     Management




3 of 12                                                                                                              12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 226 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/2/17      Fee                         Dykes, Sara     $53.00      7.50     $0.00    $0.00     $397.50
                                     Management
             25   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/3/17      Fee                         Lai, Amy        $53.00      9.30     $0.00    $0.00     $492.90
                                     Management
             26   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/3/17      Fee                         Mims, Cedric    $53.00      8.80     $0.00    $0.00     $466.40
                                     Management
             27   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/3/17      Fee                         Dyer, Emily     $59.00      6.70     $0.00    $0.00     $395.30
                                     Management
             28   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 2ND LEVEL REVIEW AND QC OF TAGGING AND ORGANIZATION APPLIED TO
                  PRODUCED MATERIALS

                                     L140 Document/File
                  8/3/17      Fee                         Dyer, Emily     $53.00      1.40     $0.00    $0.00     $74.20
                                     Management
             29   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/3/17      Fee                         Fudge, Jeff     $53.00      9.50     $0.00    $0.00     $503.50
                                     Management
             30   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/3/17      Fee                         Landrum, Jeff   $59.00      2.70     $0.00    $0.00     $159.30
                                     Management
             31   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 2ND LEVEL REVIEW AND QC OF TAGGING AND ORGANIZATION APPLIED TO
                  PRODUCED MATERIALS

                                     L140 Document/File
                  8/3/17      Fee                         Landrum, Jeff   $53.00      6.50     $0.00    $0.00     $344.50
                                     Management
             32   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             33   8/3/17      Fee                         Keeler, Mitch   $125.00     5.60     $0.00    $0.00     $700.00
                                     Management




4 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 227 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/4/17      Fee                         Lai, Amy        $53.00      3.00     $0.00    $0.00     $159.00
                                     Management
             34   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/4/17      Fee                         Landrum, Jeff   $53.00      9.70     $0.00    $0.00     $514.10
                                     Management
             35   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/4/17      Fee                         Keeler, Mitch   $125.00     1.60     $0.00    $0.00     $200.00
                                     Management

             36   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/6/17      Fee                         Keeler, Mitch   $125.00     1.80     $0.00    $0.00     $225.00
                                     Management

             37   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/7/17      Fee                         Lai, Amy        $53.00      9.10     $0.00    $0.00     $482.30
                                     Management
             38   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/7/17      Fee                         Mims, Cedric    $53.00      8.90     $0.00    $0.00     $471.70
                                     Management
             39   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/7/17      Fee                         Dyer, Emily     $53.00      7.30     $0.00    $0.00     $386.90
                                     Management
             40   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/7/17      Fee                         Fudge, Jeff     $53.00      7.50     $0.00    $0.00     $397.50
                                     Management
             41   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             42   8/7/17      Fee                         Landrum, Jeff   $53.00      8.60     $0.00    $0.00     $455.80
                                     Management




5 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 228 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/7/17      Fee                         Keeler, Mitch   $125.00     7.10     $0.00    $0.00     $887.50
                                     Management

             43   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/8/17      Fee                         Lai, Amy        $53.00      8.10     $0.00    $0.00     $429.30
                                     Management
             44   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/8/17      Fee                         Mims, Cedric    $53.00      8.30     $0.00    $0.00     $439.90
                                     Management
             45   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/8/17      Fee                         Dyer, Emily     $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
             46   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/8/17      Fee                         Fudge, Jeff     $53.00      9.50     $0.00    $0.00     $503.50
                                     Management
             47   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/8/17      Fee                         Landrum, Jeff   $53.00      8.60     $0.00    $0.00     $455.80
                                     Management
             48   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/8/17      Fee                         Keeler, Mitch   $125.00     6.00     $0.00    $0.00     $750.00
                                     Management

             49   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/9/17      Fee                         Lai, Amy        $53.00      8.10     $0.00    $0.00     $429.30
                                     Management
             50   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             51   8/9/17      Fee                         Mims, Cedric    $53.00      8.00     $0.00    $0.00     $424.00
                                     Management




6 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 229 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/9/17      Fee                         Dyer, Emily     $53.00      7.20     $0.00    $0.00     $381.60
                                     Management
             52   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/9/17      Fee                         Fudge, Jeff     $53.00      9.50     $0.00    $0.00     $503.50
                                     Management
             53   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/9/17      Fee                         Landrum, Jeff   $53.00      8.20     $0.00    $0.00     $434.60
                                     Management
             54   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File   Peikert,
                  8/9/17      Fee                                         $59.00      3.50     $0.00    $0.00     $206.50
                                     Management           Matthew
             55   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 2ND LEVEL REVIEW AND QC OF TAGGING AND ORGANIZATION APPLIED TO
                  PRODUCED MATERIALS

                                     L140 Document/File
                  8/9/17      Fee                         Keeler, Mitch   $125.00     5.20     $0.00    $0.00     $650.00
                                     Management

             56   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/10/17     Fee                         Lai, Amy        $53.00      8.40     $0.00    $0.00     $445.20
                                     Management
             57   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/10/17     Fee                         Mims, Cedric    $53.00      7.90     $0.00    $0.00     $418.70
                                     Management
             58   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/10/17     Fee                         Dyer, Emily     $53.00      8.40     $0.00    $0.00     $445.20
                                     Management
             59   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             60   8/10/17     Fee                         Fudge, Jeff     $53.00      9.50     $0.00    $0.00     $503.50
                                     Management




7 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 230 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/10/17     Fee                         Landrum, Jeff   $53.00      8.60     $0.00    $0.00     $455.80
                                     Management
             61   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File   Peikert,
                  8/10/17     Fee                                         $59.00      4.90     $0.00    $0.00     $289.10
                                     Management           Matthew
             62   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO 2ND LEVEL REVIEW AND QC OF TAGGING AND ORGANIZATION APPLIED TO
                  PRODUCED MATERIALS

                                     L140 Document/File
                  8/10/17     Fee                         Keeler, Mitch   $125.00     6.90     $0.00    $0.00     $862.50
                                     Management

             63   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/11/17     Fee                         Lai, Amy        $53.00      9.20     $0.00    $0.00     $487.60
                                     Management
             64   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/11/17     Fee                         Mims, Cedric    $53.00      7.50     $0.00    $0.00     $397.50
                                     Management
             65   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/11/17     Fee                         Dyer, Emily     $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
             66   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/11/17     Fee                         Fudge, Jeff     $53.00      9.20     $0.00    $0.00     $487.60
                                     Management
             67   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/11/17     Fee                         Landrum, Jeff   $53.00      8.60     $0.00    $0.00     $455.80
                                     Management
             68   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             69   8/11/17     Fee                         Keeler, Mitch   $125.00     6.60     $0.00    $0.00     $825.00
                                     Management




8 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 231 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/14/17     Fee                         Lai, Amy        $53.00      9.10     $0.00    $0.00     $482.30
                                     Management
             70   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/14/17     Fee                         Mims, Cedric    $53.00      8.10     $0.00    $0.00     $429.30
                                     Management
             71   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/14/17     Fee                         Dyer, Emily     $53.00      8.30     $0.00    $0.00     $439.90
                                     Management
             72   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/14/17     Fee                         Fudge, Jeff     $53.00      9.00     $0.00    $0.00     $477.00
                                     Management
             73   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/15/17     Fee                         Lai, Amy        $53.00      7.60     $0.00    $0.00     $402.80
                                     Management
             74   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/15/17     Fee                         Mims, Cedric    $53.00      7.50     $0.00    $0.00     $397.50
                                     Management
             75   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/15/17     Fee                         Fudge, Jeff     $53.00      9.70     $0.00    $0.00     $514.10
                                     Management
             76   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/15/17     Fee                         Landrum, Jeff   $53.00      7.30     $0.00    $0.00     $386.90
                                     Management
             77   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             78   8/15/17     Fee                         Keeler, Mitch   $125.00     0.20     $0.00    $0.00     $25.00
                                     Management




9 of 12                                                                                                             12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 232 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/16/17     Fee                         Lai, Amy        $53.00      2.70     $0.00    $0.00     $143.10
                                     Management
             79   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/16/17     Fee                         Mims, Cedric    $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
             80   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/16/17     Fee                         Fudge, Jeff     $53.00      9.80     $0.00    $0.00     $519.40
                                     Management
             81   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/16/17     Fee                         Landrum, Jeff   $53.00      4.20     $0.00    $0.00     $222.60
                                     Management
             82   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/17/17     Fee                         Mims, Cedric    $53.00      7.30     $0.00    $0.00     $386.90
                                     Management
             83   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/17/17     Fee                         Fudge, Jeff     $53.00      8.60     $0.00    $0.00     $455.80
                                     Management
             84   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/17/17     Fee                         Keeler, Mitch   $125.00     0.80     $0.00    $0.00     $100.00
                                     Management

             85   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/18/17     Fee                         Mims, Cedric    $53.00      8.60     $0.00    $0.00     $455.80
                                     Management
             86   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             87   8/18/17     Fee                         Fudge, Jeff     $53.00      9.80     $0.00    $0.00     $519.40
                                     Management




10 of 12                                                                                                            12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 233 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/18/17     Fee                         Keeler, Mitch   $125.00     0.20     $0.00    $0.00     $25.00
                                     Management

             88   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/21/17     Fee                         Mims, Cedric    $53.00      9.50     $0.00    $0.00     $503.50
                                     Management
             89   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/21/17     Fee                         Dyer, Emily     $53.00      9.90     $0.00    $0.00     $524.70
                                     Management
             90   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/21/17     Fee                         Fudge, Jeff     $53.00      9.80     $0.00    $0.00     $519.40
                                     Management
             91   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/21/17     Fee                         Landrum, Jeff   $53.00      9.60     $0.00    $0.00     $508.80
                                     Management
             92   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/22/17     Fee                         Mims, Cedric    $53.00      8.30     $0.00    $0.00     $439.90
                                     Management
             93   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/22/17     Fee                         Fudge, Jeff     $53.00      9.50     $0.00    $0.00     $503.50
                                     Management
             94   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/23/17     Fee                         Mims, Cedric    $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
             95   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
             96   8/23/17     Fee                         Fudge, Jeff     $53.00      9.80     $0.00    $0.00     $519.40
                                     Management




11 of 12                                                                                                            12/11/2017, 4:02 PM
Invoice - 1523 - TeamConnect 4.0.6                                         https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=93
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 234 of 249

           Item Date          Type   Category             TK              Rate        Units   Disc      Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/23/17     Fee                         Keeler, Mitch   $125.00     0.20     $0.00    $0.00     $25.00
                                     Management

             97   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO COORDINATION OF AND SUPPORT FOR ONGOING REVIEW OF PRODUCED
                  MATERIALS INCLUDING ONGOING REVIEW SETUP, REPORTING, DATABASE ADJUSTMENTS AND DAILY
                  MANAGEMENT

                                     L140 Document/File
                  8/28/17     Fee                         Mims, Cedric    $53.00      4.00     $0.00    $0.00     $212.00
                                     Management
             98   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/28/17     Fee                         Fudge, Jeff     $53.00      2.30     $0.00    $0.00     $121.90
                                     Management
             99   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/29/17     Fee                         Mims, Cedric    $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
            100   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/29/17     Fee                         Fudge, Jeff     $53.00      9.70     $0.00    $0.00     $514.10
                                     Management
            101   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/30/17     Fee                         Mims, Cedric    $53.00      8.00     $0.00    $0.00     $424.00
                                     Management
            102   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/30/17     Fee                         Fudge, Jeff     $53.00      8.20     $0.00    $0.00     $434.60
                                     Management
            103   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT

                                     L140 Document/File
                  8/31/17     Fee                         Fudge, Jeff     $53.00      4.90     $0.00    $0.00     $259.70
                                     Management
            104   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: ATTENTION TO REVIEW OF MATERIALS PRODUCED BY STRAIGHTPATH PER GUIDELINES PROVIDED
                  BY OUTSIDE COUNSEL AND CLIENT




12 of 12                                                                                                            12/11/2017, 4:02 PM
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 235 of 249




               EXHIBIT 5
Invoice - 126686 - TeamConnect 4.0.6                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=45
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 236 of 249

         Header Information


                 Invoice Number: 126686                                        Billing Start Date: 3/1/17
                           Vendor: Lighthouse Document                              Billing End Date: 3/31/17
                                   Technologies
                                                                                    Submitted Total: $54,547.33
                    Invoice Date: 3/31/17
                                                                                             Submitted
                   Received Date: 5/8/17                                                     Currency:
                                                                                                       USD

                           Project: DISP-001568-Straight Path                                Line Item
                                                                                                       None
                                    eDiscovery Invoices                                      Warnings:
                   Posting Status: Posted
                       Warnings: Invoice submitted date is more
                                 than 45 days past the earliest line
                                 item service date.


         Tax Information


                           Tax Type: US
                           Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount              Adjustment          Tax                  Amount
            Fees                                       $0.00                $0.00                $0.00                $0.00            $0.00

            Expenses                             $54,624.10             $76.77                   $0.00                $0.00      $54,547.33

            Invoice Total (USD)                 $54,624.10             $76.77                    $0.00                $0.00      $54,547.33



         Description

           March Billing


         Line Items


           View: All Line Items


           Line Items 1 - 23 of 23

           Item Date          Type        Category                            TK Rate           Units          Disc      Adj     Amt
                    3/31/17   Expense     E118 Litigation support vendors            $0.01      813,670.00     $0.00     $0.00   $8,136.70
             1      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Electronic Bates Number or POD; PROD001, 002, 003, 004, 005, 006, 007, 008, 009, 010

                    3/13/17   Expense     E118 Litigation support vendors            $175.00    2.00           $0.00     $0.00   $350.00
             2      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Production - Client Customization or Change

                    3/8/17    Expense     E118 Litigation support vendors            $175.00    2.50           $0.00     $0.00   $437.50
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Production - Client Customization or Change

             4      3/9/17    Expense     E118 Litigation support vendors            $175.00    5.80           $0.00     $0.00   $1,015.00




1 of 3                                                                                                                              12/11/2017, 4:16 PM
Invoice - 126686 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=45
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 237 of 249

           Item Date        Type       Category                          TK Rate       Units          Disc     Adj      Amt
                  Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/11/17   Expense    E118 Litigation support vendors       $175.00    5.70          $0.00     $0.00   $997.50
             5    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/10/17   Expense    E118 Litigation support vendors       $175.00    4.00          $0.00     $0.00   $700.00
             6    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/10/17   Expense    E118 Litigation support vendors       $175.00    4.50          $12.25    $0.00   $775.25
             7    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/11/17   Expense    E118 Litigation support vendors       $175.00    2.90          $7.00     $0.00   $500.50
             8    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/9/17    Expense    E118 Litigation support vendors       $175.00    1.50          $0.00     $0.00   $262.50
             9    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/10/17   Expense    E118 Litigation support vendors       $175.00    4.40          $17.50    $0.00   $752.50
             10   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/14/17   Expense    E118 Litigation support vendors       $175.00    2.00          $0.00     $0.00   $350.00
             11   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/15/17   Expense    E118 Litigation support vendors       $175.00    0.30          $0.00     $0.00   $52.50
             12   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/13/17   Expense    E118 Litigation support vendors       $175.00    4.80          $0.00     $0.00   $840.00
             13   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/14/17   Expense    E118 Litigation support vendors       $175.00    0.80          $0.00     $0.00   $140.00
             14   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/31/17   Expense    E118 Litigation support vendors       $500.00    73.80         $40.00    $0.00   $36,860.00
             15   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Native Conversion to TIFF or PDF; PROD001, 002, 003, 004, 005, 006, 007, 008, 009, 010

                  3/12/17   Expense    E118 Litigation support vendors       $175.00    1.40          $0.00     $0.00   $245.00
             16   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/10/17   Expense    E118 Litigation support vendors       $175.00    2.50          $0.00     $0.00   $437.50
             17   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change




2 of 3                                                                                                                      12/11/2017, 4:16 PM
Invoice - 126686 - TeamConnect 4.0.6                                               https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=45
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 238 of 249

           Item Date        Type       Category                          TK Rate       Units          Disc     Adj      Amt
                  3/14/17   Expense    E118 Litigation support vendors       $175.00    2.30          $0.00     $0.00   $402.50
             18   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/11/17   Expense    E118 Litigation support vendors       $175.00    0.90          $0.00     $0.00   $157.50
             19   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/14/17   Expense    E118 Litigation support vendors       $175.00    1.00          $0.00     $0.00   $175.00
             20   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/10/17   Expense    E118 Litigation support vendors       $175.00    2.30          $0.00     $0.00   $402.50
             21   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/11/17   Expense    E118 Litigation support vendors       $175.00    2.80          $0.00     $0.00   $490.00
             22   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Production - Client Customization or Change

                  3/24/17   Expense    E118 Litigation support vendors       $1.00      67.40         $0.02     $0.00   $67.38
             23   Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Shipping & Courier Charges




3 of 3                                                                                                                      12/11/2017, 4:16 PM
Invoice - 127561 - TeamConnect 4.0.6                                                  https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=301
                           Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 239 of 249

         Header Information


                  Invoice Number: 127561                                      Billing Start Date: 4/1/17
                             Vendor: Lighthouse Document                          Billing End Date: 4/30/17
                                     Technologies
                                                                                  Submitted Total: $2,900.01
                    Invoice Date: 4/30/17
                                                                                        Submitted
                   Received Date: 5/8/17                                                Currency:
                                                                                                  USD

                             Project: DISP-001568-Straight Path                         Line Item
                                                                                                  None
                                      eDiscovery Invoices                               Warnings:
                   Posting Status: Posted
                           Warnings: None


         Tax Information


                            Tax Type: US
                            Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount            Adjustment          Tax                  Amount
            Fees                                       $0.00              $0.00                $0.00                $0.00            $0.00

            Expenses                               $2,900.10              $0.09                $0.00                $0.00       $2,900.01

            Invoice Total (USD)                   $2,900.10              $0.09                 $0.00            $0.00          $2,900.01



         Description

           April Billing


         Line Items


           View: All Line Items


            Line Items 1 - 3 of 3

           Item Date             Type       Category                              TK Rate        Units       Disc     Adj      Amt
                    4/30/17      Expense    E118 Litigation support vendors            $14.50     181.60     $0.00     $0.00   $2,633.20
              1     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    4/30/17      Expense    E118 Litigation support vendors            $75.00     3.00       $0.00     $0.00   $225.00
              2     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee

                    4/30/17      Expense    E118 Litigation support vendors            $1.00      41.90      $0.09     $0.00   $41.81
              3     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Shipping & Courier Charges




1 of 1                                                                                                                            12/11/2017, 4:14 PM
Invoice - 127629 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=158
                         Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 240 of 249

         Header Information


                 Invoice Number: 127629                                      Billing Start Date: 5/1/17
                           Vendor: Lighthouse Document                          Billing End Date: 5/31/17
                                   Technologies
                                                                                Submitted Total: $6,524.70
                    Invoice Date: 5/31/17
                                                                                      Submitted
                   Received Date: 6/8/17                                              Currency:
                                                                                                USD

                           Project: DISP-001568-Straight Path                         Line Item
                                                                                                None
                                    eDiscovery Invoices                               Warnings:
                   Posting Status: Posted
                         Warnings: None


         Tax Information


                          Tax Type: US
                          Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit       Discount           Adjustment         Tax               Amount
            Fees                                      $0.00             $0.00               $0.00             $0.00             $0.00

            Expenses                              $6,524.70             $0.00               $0.00             $0.00         $6,524.70

            Invoice Total (USD)                  $6,524.70              $0.00               $0.00            $0.00         $6,524.70



         Description

           May Billing


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item Date          Type        Category                           TK Rate        Units         Disc    Adj     Amt
                    5/31/17    Expense    E118 Litigation support vendors          $10.00    183.00       $0.00   $0.00    $1,830.00
             1      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    5/31/17    Expense    E118 Litigation support vendors          $75.00    3.00         $0.00   $0.00    $225.00
             2      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee

                    5/31/17    Expense    E118 Litigation support vendors          $0.05     89,394.00    $0.00   $0.00    $4,469.70
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: EmailSmart & DupSmart




1 of 1                                                                                                                        12/11/2017, 4:13 PM
Invoice - 128633 - TeamConnect 4.0.6                                                     https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=726
                          Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 241 of 249

         Header Information


                 Invoice Number: 128633                                         Billing Start Date: 6/1/17
                            Vendor: Lighthouse Document                              Billing End Date: 6/30/17
                                    Technologies
                                                                                     Submitted Total: $31,805.00
                    Invoice Date: 6/30/17
                                                                                           Submitted
                   Received Date: 7/26/17                                                  Currency:
                                                                                                     USD

                            Project: DISP-001568-Straight Path                             Line Item
                                                                                                     None
                                     eDiscovery Invoices                                   Warnings:
                   Posting Status: Posted
                          Warnings: None


         Tax Information


                           Tax Type: US
                           Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit         Discount              Adjustment        Tax                  Amount
            Fees                                        $0.00                $0.00              $0.00                $0.00              $0.00

            Expenses                              $31,805.00                 $0.00              $0.00                $0.00      $31,805.00

            Invoice Total (USD)                  $31,805.00              $0.00                  $0.00             $0.00         $31,805.00



         Description

           June Billing


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item Date           Type       Category                              TK Rate             Units     Disc     Adj      Amt
                    6/30/17    Expense     E118 Litigation support vendors             $29,750.00   1.00      $0.00     $0.00   $29,750.00
             1      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Custom case setup or modification

                    6/30/17    Expense     E118 Litigation support vendors             $10.00       183.00    $0.00     $0.00   $1,830.00
             2      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    6/30/17    Expense     E118 Litigation support vendors             $75.00       3.00      $0.00     $0.00   $225.00
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee




1 of 1                                                                                                                                12/11/2017, 4:07 PM
Invoice - 128747 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=717
                          Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 242 of 249

         Header Information


                  Invoice Number: 128747                                     Billing Start Date: 7/1/17
                            Vendor: Lighthouse Document                          Billing End Date: 7/31/17
                                    Technologies
                                                                                 Submitted Total: $8,920.20
                    Invoice Date: 7/31/17
                                                                                       Submitted
                   Received Date: 8/10/17                                              Currency:
                                                                                                 USD

                            Project: DISP-001568-Straight Path                         Line Item
                                                                                                 None
                                     eDiscovery Invoices                               Warnings:
                   Posting Status: Posted
                          Warnings: None


         Tax Information


                           Tax Type: US
                           Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount           Adjustment         Tax               Amount
            Fees                                       $0.00             $0.00               $0.00             $0.00             $0.00

            Expenses                               $8,920.20             $0.00               $0.00             $0.00         $8,920.20

            Invoice Total (USD)                   $8,920.20              $0.00               $0.00            $0.00         $8,920.20



         Description

           July Billing


         Line Items


           View: All Line Items


            Line Items 1 - 5 of 5

           Item Date           Type        Category                          TK Rate            Units      Disc    Adj     Amt
                    7/31/17     Expense    E118 Litigation support vendors          $10.00       185.30    $0.00   $0.00    $1,853.00
              1     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    7/31/17     Expense    E118 Litigation support vendors          $75.00       12.00     $0.00   $0.00    $900.00
              2     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee

                    7/31/17     Expense    E118 Litigation support vendors          $0.10        172.00    $0.00   $0.00    $17.20
              3     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: ReviewSmart

                    7/31/17     Expense    E118 Litigation support vendors          $5,250.00    1.00      $0.00   $0.00    $5,250.00
              4     Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Custom case setup or modification




1 of 2                                                                                                                         12/11/2017, 4:05 PM
Invoice - 128747 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=717
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 243 of 249

           Item Date        Type       Category                            TK Rate        Units     Disc     Adj     Amt
                  7/31/17    Expense   E118 Litigation support vendors        $500.00      1.80      $0.00   $0.00    $900.00
             5    Project: DISP-001568-Straight Path eDiscovery Invoices
                  Description: Native Conversion to TIFF or PDF




2 of 2                                                                                                                   12/11/2017, 4:05 PM
Invoice - 129266 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=907
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 244 of 249

         Header Information


                 Invoice Number: 129266                                      Billing Start Date: 8/1/17
                            Vendor: Lighthouse Document                         Billing End Date: 8/31/17
                                    Technologies
                                                                                Submitted Total: $3,199.50
                    Invoice Date: 8/31/17
                                                                                      Submitted
                   Received Date: 9/12/17                                             Currency:
                                                                                                USD

                            Project: DISP-001568-Straight Path                        Line Item
                                                                                                None
                                     eDiscovery Invoices                              Warnings:
                   Posting Status: Posted
                       Warnings: None


         Tax Information


                         Tax Type: US
                            Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit       Discount           Adjustment          Tax                  Amount
            Fees                                      $0.00             $0.00                $0.00                $0.00            $0.00

            Expenses                              $3,199.50             $0.00                $0.00                $0.00       $3,199.50

            Invoice Total (USD)                  $3,199.50             $0.00              $0.00               $0.00          $3,199.50



         Description

           August Billing


         Line Items


           View: All Line Items


           Line Items 1 - 3 of 3

           Item Date           Type       Category                              TK Rate        Units       Disc      Adj     Amt
                    8/31/17     Expense   E118 Litigation support vendors           $10.00      187.70     $0.00     $0.00   $1,877.00
             1      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    8/31/17     Expense   E118 Litigation support vendors           $75.00      16.00      $0.00     $0.00   $1,200.00
             2      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee

                    8/21/17     Expense   E118 Litigation support vendors           $175.00     0.70       $0.00     $0.00   $122.50
             3      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Analysis - Solutions Analyst




1 of 1                                                                                                                          12/11/2017, 4:03 PM
Invoice - 129746 - TeamConnect 4.0.6                                                 https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=617
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 245 of 249

         Header Information


                 Invoice Number: 129746                                      Billing Start Date: 9/1/17
                         Vendor: Lighthouse Document                             Billing End Date: 9/30/17
                                 Technologies
                                                                                 Submitted Total: $3,082.00
                   Invoice Date: 9/30/17
                                                                                       Submitted
                  Received Date: 10/6/17                                               Currency:
                                                                                                 USD

                         Project: DISP-001568-Straight Path                            Line Item
                                                                                                 None
                                  eDiscovery Invoices                                  Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount            Adjustment        Tax                  Amount
           Fees                                       $0.00              $0.00              $0.00                $0.00            $0.00

           Expenses                               $3,082.00              $0.00              $0.00                $0.00       $3,082.00

           Invoice Total (USD)                   $3,082.00              $0.00              $0.00              $0.00         $3,082.00



         Description

           September Billing


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date           Type      Category                                TK Rate       Units      Disc     Adj      Amt
                   9/30/17     Expense     E118 Litigation support vendors            $10.00   188.20     $0.00     $0.00   $1,882.00
             1     Project: DISP-001568-Straight Path eDiscovery Invoices
                   Description: Online Review Data Hosting Fee

                   9/30/17     Expense     E118 Litigation support vendors            $75.00   16.00      $0.00     $0.00   $1,200.00
             2     Project: DISP-001568-Straight Path eDiscovery Invoices
                   Description: Online Review Monthly User Fee




1 of 1                                                                                                                         12/7/2017, 11:07 AM
Invoice - 131595 - TeamConnect 4.0.6                                                https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=603
                       Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 246 of 249

         Header Information


                 Invoice Number: 131595                                       Billing Start Date: 10/1/17
                          Vendor: Lighthouse Document                           Billing End Date: 10/31/17
                                  Technologies
                                                                                Submitted Total: $3,115.30
                    Invoice Date: 10/31/17
                                                                                      Submitted
                   Received Date: 11/8/17                                             Currency:
                                                                                                USD

                          Project: DISP-001568-Straight Path                          Line Item
                                                                                                None
                                   eDiscovery Invoices                                Warnings:
                   Posting Status: Posted
                       Warnings: None


         Tax Information


                         Tax Type: US
                         Tax Rate: 0.00%


         Invoice Summary


           Type                             Rate x Unit        Discount          Adjustment        Tax                  Amount
            Fees                                       $0.00            $0.00              $0.00                $0.00            $0.00

            Expenses                              $3,116.00             $0.70              $0.00                $0.00       $3,115.30

            Invoice Total (USD)                  $3,116.00              $0.70              $0.00             $0.00         $3,115.30



         Description

           October Billing


         Line Items


           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date           Type         Category                             TK Rate       Units     Disc      Adj     Amt
                    10/31/17   Expense      E118 Litigation support vendors           $10.00   191.60    $0.70     $0.00   $1,915.30
             1      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Data Hosting Fee

                    10/31/17   Expense      E118 Litigation support vendors           $75.00   16.00     $0.00     $0.00   $1,200.00
             2      Project: DISP-001568-Straight Path eDiscovery Invoices
                    Description: Online Review Monthly User Fee




1 of 1                                                                                                                        12/7/2017, 11:06 AM
Invoice - 132728 - TeamConnect 4                                                   https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=945
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 247 of 249

         Header Information

                 Invoice Number: 132728                                      Billing Start Date: 11/1/17
                         Vendor: Lighthouse Document                           Billing End Date: 11/30/17
                                 Technologies
                                                                               Submitted Total: $3,115.30
                   Invoice Date: 11/30/17
                                                                                     Submitted
                  Received Date: 12/8/17                                             Currency:
                                                                                               USD
                         Project: DISP-001568-Straight Path                          Line Item
                                                                                               None
                                  eDiscovery Invoices                                Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information

                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                            Rate x Unit        Discount          Adjustment        Tax                  Amount
           Fees                                       $0.00            $0.00              $0.00                $0.00             $0.00

           Expenses                              $3,116.00             $0.70              $0.00                $0.00       $3,115.30

           Invoice Total (USD)                  $3,116.00              $0.70              $0.00             $0.00         $3,115.30


         Description

          November Billing


         Line Items

           View: All Line Items


           Line Items 1 - 2 of 2

           Item Date          Type         Category                             TK Rate       Units     Disc      Adj     Amt
                   11/30/17   Expense      E118 Litigation support vendors           $10.00   191.60    $0.70     $0.00   $1,915.30
             1     Project: DISP-001568-Straight Path eDiscovery Invoices
                   Description: Online Review Data Hosting Fee

                   11/30/17   Expense      E118 Litigation support vendors           $75.00   16.00     $0.00     $0.00   $1,200.00
             2     Project: DISP-001568-Straight Path eDiscovery Invoices
                   Description: Online Review Monthly User Fee




1 of 1                                                                                                                          1/24/2019, 2:15 PM
Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 248 of 249




               EXHIBIT 6
Invoice - INV028716 - TeamConnect 4.0.6                                           https://tcc.cloudapps.cisco.com/legal/tc/invoiceView.htm?rn=177
                      Case 3:16-cv-03463-WHA Document 210-4 Filed 06/17/19 Page 249 of 249

         Header Information


                 Invoice Number: INV028716                                  Billing Start Date: 3/22/17
                         Vendor: TERIS LLC                                   Billing End Date: 3/22/17
                   Invoice Date: 3/22/17                                     Submitted Total: $468.48
                  Received Date: 4/12/17                                              Submitted
                                                                                      Currency:
                                                                                                USD
                         Project: DISP-001568-Straight Path
                                  eDiscovery Invoices                                 Line Item
                                                                                                None
                                                                                      Warnings:
                  Posting Status: Posted
                      Warnings: None


         Tax Information


                        Tax Type: US
                        Tax Rate: 0.00%


         Invoice Summary


           Type                              Rate x Unit      Discount        Adjustment          Tax                Amount
           Fees                                       $0.00          $0.00                $0.00             $0.00             $0.00

           Expenses                                $468.48           $0.00                $0.00             $0.00           $468.48

           Invoice Total (USD)                     $468.48           $0.00                $0.00            $0.00           $468.48



         Description

          SV00009766 -
          3/13/2017


         Line Items


           View: All Line Items


           Line Items 1 - 1 of 1

           Item Date              Type         Category             TK   Rate            Units    Disc      Adj        Amt
                   3/22/17         Expense      E100 Expenses               $468.48      1.00      $0.00     $0.00      $468.48
             1     Project: DISP-001568-Straight Path eDiscovery Invoices
                   Description: OCR,Scanning,Coding,CDs




1 of 1                                                                                                                      12/11/2017, 4:17 PM
